
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.14


CREDIT AGREEMENT

Dated as of November 28, 2001

Among

THE FINANCIAL INSTITUTIONS NAMED HEREIN

as the Lenders

and

BANK OF AMERICA, N.A.

as the Administrative Agent,

BANC OF AMERICA SECURITIES, LLC

as the Lead Arranger and Sole Book Manager,

FOOTHILL CAPITAL CORPORATION

as the Syndication Agent,

and

3COM CORPORATION

as the Borrower

--------------------------------------------------------------------------------




TABLE OF CONTENTS


Section


--------------------------------------------------------------------------------

   
  Page

--------------------------------------------------------------------------------

ARTICLE 1 LOANS AND LETTERS OF CREDIT   1     1.1   Total Facility   1     1.2  
Revolving Loans.   1     1.3   Term Loans.   4     1.4   Letters of Credit.   5
    1.5   Bank Products   8
ARTICLE 2 INTEREST AND FEES
 
8     2.1   Interest.   8     2.2   Continuation and Conversion Elections.   9  
  2.3   Maximum Interest Rate   9     2.4   Closing Fee   10     2.5   Unused
Line Fee   10     2.6   Letter of Credit Fee   10
ARTICLE 3 PAYMENTS AND PREPAYMENTS
 
10     3.1   Revolving Loans   10     3.2   Termination of Facility   11     3.3
  Repayment of the Term Loans   11     3.4   Prepayments of the Term Loans.   11
    3.5   LIBOR Rate Loan Prepayments   12     3.6   Payments by the Borrower.  
12     3.7   Payments as Revolving Loans   12     3.8   Apportionment,
Application and Reversal of Payments   12     3.9   Indemnity for Returned
Payments   13     3.10   Agent's and Lenders' Books and Records; Monthly
Statements   14
ARTICLE 4 TAXES, YIELD PROTECTION AND ILLEGALITY
 
14     4.1   Taxes.   14     4.2   Illegality.   15     4.3   Increased Costs
and Reduction of Return.   16     4.4   Funding Losses   16     4.5   Inability
to Determine Rates   16     4.6   Certificates of Agent   17     4.7  
Obligation to Mitigate   17     4.8   Survival   17
ARTICLE 5 BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES
 
17     5.1   Books and Records   17     5.2   Financial Information   17     5.3
  Notices to the Lenders   20
ARTICLE 6 GENERAL WARRANTIES AND REPRESENTATIONS
 
21     6.1   Authorization, Validity, and Enforceability of this Agreement and
the Loan Documents   21     6.2   Validity and Priority of Security Interest  
22     6.3   Organization and Qualification   22     6.4   Corporate Name; Prior
Transactions   22     6.5   Subsidiaries and Affiliates   22     6.6   Financial
Statements and Projections.   22

i

--------------------------------------------------------------------------------

    6.7   Capitalization   23     6.8   Solvency   23     6.9   Debt   23    
6.10   Distributions   23     6.11   Real Estate; Leases   23     6.12  
Unrestricted Subsidiaries   23     6.13   Trade Names   24     6.14   Litigation
  24     6.15   Labor Disputes   24     6.16   Environmental Laws   24     6.17
  No Violation of Law   25     6.18   No Default   25     6.19   ERISA
Compliance   25     6.20   Taxes   26     6.21   Regulated Entities   26    
6.22   Use of Proceeds; Margin Regulations   26     6.23   Proprietary Rights.  
26     6.24   No Material Adverse Change   26     6.25   [Intentionally Deleted]
  26     6.26   [Intentionally Deleted]   26     6.27   Bank Accounts   26    
6.28   Governmental Authorization   27
ARTICLE 7 AFFIRMATIVE AND NEGATIVE COVENANTS
 
27     7.1   Taxes and Other Obligations   27     7.2   Legal Existence and Good
Standing   27     7.3   Compliance with Law and Agreements; Maintenance of
Licenses   27     7.4   Maintenance of Property; Inspection of Property.   27  
  7.5   Insurance.   28     7.6   Insurance and Condemnation Proceeds   28    
7.7   Environmental Laws.   29     7.8   Compliance with ERISA   30     7.9  
Mergers, Consolidations or Sales   30     7.10   Distributions; Capital Change;
Investments   31     7.11   [Intentionally Deleted]   31     7.12   Guaranties  
31     7.13   Debt   31     7.14   Prepayment   32     7.15   Transactions with
Affiliates   32     7.16   Investment Banking and Finder's Fees   32     7.17  
[Intentionally Deleted]   32     7.18   Liens   32     7.19   Sale and Leaseback
Transactions   32     7.20   New Subsidiaries   32     7.21   [Intentionally
Deleted]   33     7.22   [Intentionally Deleted]   33     7.23   [Intentionally
Deleted]   33     7.24   [Intentionally Deleted]   33     7.25   Minimum
Liquidity   33     7.26   [Intentionally Deleted]   33

ii

--------------------------------------------------------------------------------

    7.27   Use of Proceeds   33     7.28   Further Assurances   33
ARTICLE 8 CONDITIONS OF LENDING
 
33     8.1   Conditions Precedent to Making of Loans on the Initial Funding Date
  33     8.2   Conditions Precedent to Each Loan   35
ARTICLE 9 DEFAULT; REMEDIES
 
36     9.1   Events of Default   36     9.2   Remedies.   38
ARTICLE 10 TERM AND TERMINATION
 
39     10.1   Term and Termination   39
ARTICLE 11 AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS
 
40     11.1   Amendments and Waivers.   40     11.2   Assignments;
Participations.   41
ARTICLE 12 THE AGENT
 
43     12.1   Appointment and Authorization   43     12.2   Delegation of Duties
  43     12.3   Liability of Agent   43     12.4   Reliance by Agent   44    
12.5   Notice of Default   44     12.6   Credit Decision   44     12.7  
Indemnification   45     12.8   Agent in Individual Capacity   45     12.9  
Successor Agent   45     12.10   Withholding Tax.   46     12.11   Collateral
Matters.   47     12.12   Restrictions on Actions by Lenders; Sharing of
Payments.   48     12.13   Agency for Perfection   48     12.14   Payments by
Agent to Lenders   48     12.15   Settlement.   49     12.16   Letters of
Credit; Intra-Lender Issues.   52     12.17   Concerning the Collateral and the
Related Loan Documents   53     12.18   Field Audit and Examination Reports;
Disclaimer by Lenders   54     12.19   Relation Among Lenders   54     12.20  
Co-Agents   54
ARTICLE 13 MISCELLANEOUS
 
54     13.1   No Waivers; Cumulative Remedies   54     13.2   Severability   55
    13.3   Governing Law; Choice of Forum; Service of Process.   55     13.4  
WAIVER OF JURY TRIAL   56     13.5   Survival of Representations and Warranties
  57     13.6   Other Security and Guaranties   57     13.7   Fees and Expenses
  57     13.8   Notices   57     13.9   Waiver of Notices   58     13.10  
Binding Effect   58     13.11   Indemnity of the Agent and the Lenders by the
Borrower.   59

iii

--------------------------------------------------------------------------------

    13.12   Limitation of Liability   59     13.13   Final Agreement   59    
13.14   Counterparts   60     13.15   Captions   60     13.16   Right of Setoff
  60     13.17   Confidentiality.   60     13.18   Conflicts with Other Loan
Documents   61     13.19   Non-Public Information   61

iv

--------------------------------------------------------------------------------


ANNEXES, EXHIBITS AND SCHEDULES


ANNEX A —   DEFINED TERMS
EXHIBIT A-1
—
 
FORM OF REVOLVING LOAN NOTE
EXHIBIT A-2
—
 
FORM OF TERM NOTE
EXHIBIT B
—
 
FORM OF BORROWING BASE CERTIFICATE
EXHIBIT C
—
 
FINANCIAL STATEMENTS
EXHIBIT D
—
 
FORM OF NOTICE OF BORROWING
EXHIBIT E
—
 
FORM OF NOTICE OF CONTINUATION/CONVERSION
EXHIBIT F
—
 
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
SCHEDULE 1.2
—
 
LENDERS' COMMITMENTS
SCHEDULE 3.4(b)
—
 
MORTGAGED REAL ESTATE
SCHEDULE 6.3
—
 
ORGANIZATION AND QUALIFICATIONS
SCHEDULE 6.5
—
 
SUBSIDIARIES AND AFFILIATES
SCHEDULE 6.7
—
 
CAPITALIZATION
SCHEDULE 6.9
—
 
DEBT
SCHEDULE 6.11
—
 
REAL ESTATE; LEASES
SCHEDULE 6.13
—
 
TRADE NAMES
SCHEDULE 6.14
—
 
LITIGATION
SCHEDULE 6.15
—
 
LABOR DISPUTES
SCHEDULE 6.16
—
 
ENVIRONMENTAL LAW
SCHEDULE 6.19
—
 
ERISA COMPLIANCE
SCHEDULE 6.21
—
 
REGULATED ENTITIES
SCHEDULE 6.27
—
 
BANK ACCOUNTS

v

--------------------------------------------------------------------------------




CREDIT AGREEMENT


    This Credit Agreement, dated as of November 28, 2001, (this "Agreement")
among the financial institutions from time to time parties hereto (such
financial institutions, together with their respective successors and assigns,
are referred to hereinafter each individually as a "Lender" and collectively as
the "Lenders"), Bank of America, N.A. with an office at 55 South Lake Avenue,
Suite 900, Pasadena, California 91101, as administrative agent for the Lenders
(in its capacity as administrative agent, the "Agent"), Foothill Capital
Corporation, as syndication agent, and 3Com Corporation, a Delaware corporation,
with offices at 5400 Bayfront Plaza, Santa Clara, California 95052 (the
"Borrower").


W I T N E S S E T H:


    WHEREAS, the Borrower has requested the Lenders to make available to the
Borrower a revolving line of credit for loans and letters of credit and to make
term loans to the Borrower, which extensions of credit the Borrower will use for
the purposes permitted hereunder;

    WHEREAS, the International Borrowers (as defined in Annex A which is
attached hereto and incorporated herein) have requested the Lenders to make
available to the International Borrowers a revolving line of credit for loans
and letters of credit and to make term loans to the International Borrowers,
which extensions of credit the International Borrowers will use for the purposes
permitted under the International Credit Agreement (as defined in Annex A);

    WHEREAS, the Lenders have agreed to make available to the Borrower and the
International Borrowers revolving credit facilities upon the terms and
conditions set forth in this Agreement and in the International Credit
Agreement, respectively, in an aggregate amount not to exceed $105,000,000, the
Lenders have agreed to make term loans to the Borrower in the aggregate
principal amount of $90,000,000 upon the terms and conditions set forth in this
Agreement, and the Lenders have agreed to make term loans to the International
Borrowers in the aggregate principal amount of $15,000,000 upon the terms and
conditions set forth in the International Credit Agreement;

    WHEREAS, capitalized terms used in this Agreement and not otherwise defined
herein shall have the meanings ascribed thereto in Annex A; the rules of
construction contained therein shall govern the interpretation of this
Agreement, and all Annexes, Exhibits and Schedules attached hereto are
incorporated herein by reference;

    NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Lenders, the Agent, and the Borrower hereby
agree as follows.


ARTICLE 1

LOANS AND LETTERS OF CREDIT


    1.1  Total Facility.  Subject to all of the terms and conditions of this
Agreement, the Lenders agree to make available a total credit facility of up to
$195,000,000 less any International Aggregate Revolver Outstandings (the "Total
Facility") to the Borrower from time to time during the term of this Agreement.
The Total Facility shall be composed of a revolving line of credit consisting of
Revolving Loans and Letters of Credit and the Term Loans described herein.

    1.2  Revolving Loans.  

    (a) (i)  Amounts.  Subject to the satisfaction of the conditions precedent
set forth in Article 8, and except for Non-Ratable Loans and Agent Advances,
each Lender severally, but not jointly, agrees, upon the Borrower's request from
time to time on any Business Day during the period from the Closing Date to the
Termination Date, to make revolving loans (the "Revolving Loans") to the
Borrower in amounts not to exceed such Lender's Pro Rata Share of Availability.

1

--------------------------------------------------------------------------------

The Lenders, however, in their unanimous discretion, may elect to make Revolving
Loans or issue or arrange to have issued Letters of Credit in excess of the
Borrowing Base on one or more occasions, but if they do so, neither the Agent
nor the Lenders shall be deemed thereby to have changed the limits of the
Borrowing Base or to be obligated to exceed such limits on any other occasion.
If any Borrowing would exceed Availability, the Lenders may refuse to make or
may otherwise restrict the making of Revolving Loans as the Lenders determine
until such excess has been eliminated, subject to the Agent's authority, in its
sole discretion, to make Agent Advances pursuant to the terms of Section 1.2(i).
The entire unpaid balance of the Revolving Loans and all other non-contingent
Obligations shall be immediately due and payable in full in immediately
available funds on the Termination Date.

    (ii)  Revolving Loan Notes.  At the request of any Lender, Borrower shall
execute and deliver to such Lender a promissory note to evidence the Revolving
Loans of that Lender. Each note shall be in the principal amount of the Lender's
Pro Rata Share of the Revolving Loan Commitments, dated the date hereof and
substantially in the form of Exhibit A-1 (such promissory note, together with
any new note issued pursuant to Section 11.2 upon the assignment of any portion
of such Lender's Loans and Commitment being hereinafter referred to as a
"Revolving Loan Note" and, collectively with any other such notes, the
"Revolving Loan Notes"). Each Revolving Loan Note shall represent the obligation
of Borrower to pay the amount of such Lender's Pro Rata Share of the Revolving
Loan Commitments, or, if less, such Lender's Pro Rata Share of the aggregate
unpaid principal amount of all Revolving Loans to Borrower together with
interest thereon as prescribed in Section 1.2.

    (b)  Procedure for Borrowing.  

    (1) Each Borrowing shall be made upon the Borrower's irrevocable written
notice delivered to the Agent in the form of a notice of borrowing ("Notice of
Borrowing"), which must be received by the Agent prior to (i) 12:00 noon (Los
Angeles time) three Business Days prior to the requested Funding Date, in the
case of LIBOR Rate Loans and (ii) 10:00 a.m. (Los Angeles time) on the requested
Funding Date, in the case of Base Rate Loans, specifying:

    (A) the amount of the Borrowing, which in the case of a LIBOR Rate Loan must
equal or exceed $1,000,000 (and increments of $1,000,000 in excess of such
amount);

    (B) the requested Funding Date, which must be a Business Day;

    (C) whether the Revolving Loans requested are to be Base Rate Revolving
Loans or LIBOR Revolving Loans (and if not specified, it shall be deemed a
request for a Base Rate Revolving Loan); and

    (D) the duration of the Interest Period for LIBOR Revolving Loans (and if
not specified, it shall be deemed a request for an Interest Period of one
month);

provided, however, that with respect to the Borrowing to be made on the Initial
Funding Date, such Borrowing will consist of Base Rate Loans only.

    (2) In lieu of delivering a Notice of Borrowing, the Borrower may give the
Agent telephonic notice of such request for advances to the Designated Account
on or before the deadline set forth above. The Agent at all times shall be
entitled to rely on such telephonic notice in making such Revolving Loans,
regardless of whether any written confirmation is received.

    (3) The Borrower shall have no right to request a LIBOR Rate Loan while a
Default or Event of Default has occurred and is continuing.

2

--------------------------------------------------------------------------------

    (c)  Reliance upon Authority.  Prior to the Closing Date, the Borrower shall
deliver to the Agent, a notice setting forth the account of the Borrower
("Designated Account") to which the Agent is authorized to transfer the proceeds
of the Revolving Loans requested hereunder. The Borrower may designate a
replacement account from time to time by written notice by at least two
Responsible Officers. All such Designated Accounts must be reasonably
satisfactory to the Agent. The Agent is entitled to rely conclusively on any
person's request for Revolving Loans on behalf of the Borrower, so long as the
proceeds thereof are to be transferred to the Designated Account. The Agent has
no duty to verify the identity of any individual representing himself or herself
as a person authorized by the Borrower to make such requests on its behalf.

    (d)  No Liability.  The Agent shall not incur any liability to the Borrower
as a result of acting upon any notice referred to in Sections 1.2(b) and (c),
which the Agent believes in good faith to have been given by an officer or other
person duly authorized by the Borrower to request Revolving Loans on its behalf.
The crediting of Revolving Loans to the Designated Account conclusively
establishes the obligation of the Borrower to repay such Revolving Loans as
provided herein.

    (e)  Notice Irrevocable.  Any Notice of Borrowing (or telephonic notice in
lieu thereof) made pursuant to Section 1.2(b) shall be irrevocable, and the
Borrower shall be bound to borrow the funds requested therein in accordance
therewith; provided, however, that the Borrower may cancel a Notice of Borrowing
prior to funding provided that the Borrower reimburses Agent and the Lenders for
any expenses actually incurred as a result of such cancellation.

    (f)  Agent's Election.  Promptly after receipt of a Notice of Borrowing (or
telephonic notice in lieu thereof), the Agent shall elect to have the terms of
Section 1.2(g) or the terms of Section 1.2(h) apply to such requested Borrowing.
If the Bank declines in its sole discretion to make a Non-Ratable Loan pursuant
to Section 1.2(h), the terms of Section 1.2(g) shall apply to the requested
Borrowing.

    (g)  Making of Revolving Loans.  If Agent elects to have the terms of this
Section 1.2(g) apply to a requested Borrowing, then promptly after receipt of a
Notice of Borrowing or telephonic notice in lieu thereof, but in any event no
later than 11:00 a.m. (Los Angeles time) the Agent shall notify the Lenders by
telecopy, telephone or e-mail of the requested Borrowing. Each Lender shall
transfer its Pro Rata Share of the requested Borrowing available to the Agent in
immediately available funds, to the account from time to time designated by
Agent, not later than 1:00 p.m. (Los Angeles time) on the applicable Funding
Date. After the Agent's receipt of all proceeds of such Revolving Loans, the
Agent shall make the proceeds of such Revolving Loans available to the Borrower
on the applicable Funding Date by transferring same day funds to the Designated
Account, or with respect to Revolving Loans made on the Initial Funding Date, as
Borrower shall otherwise instruct in writing; provided, however, that the amount
of Revolving Loans so made on any date shall not exceed the Availability on such
date.

    (h)  Making of Non-Ratable Loans.  

    (A) If Agent elects, with the consent of the Bank, to have the terms of this
Section 1.2(h) apply to a requested Borrowing, the Bank shall make a Revolving
Loan in the amount of that Borrowing available to the Borrower on the applicable
Funding Date by transferring same day funds to Borrower's Designated Account.
Each Revolving Loan made solely by the Bank pursuant to this Section is herein
referred to as a "Non-Ratable Loan", and such Revolving Loans are collectively
referred to as the "Non-Ratable Loans." Each Non-Ratable Loan shall be subject
to all the terms and conditions applicable to other Revolving Loans except that
all payments thereon shall be payable to the Bank solely for its own account.
The aggregate amount of Non-Ratable Loans outstanding at any time shall not
exceed $10,000,000. The Agent shall not request the

3

--------------------------------------------------------------------------------

Bank to make any Non-Ratable Loan if (1) the Agent has received written notice
from any Lender that one or more of the applicable conditions precedent set
forth in Article 8 will not be satisfied on the requested Funding Date for the
applicable Borrowing, or (2) the requested Borrowing would exceed Availability
on that Funding Date.

    (B) The Non-Ratable Loans shall be secured by the Agent's Liens in and to
the Collateral and shall constitute Base Rate Revolving Loans and Obligations
hereunder.

    (i)  Agent Advances.  

    (A) Subject to the limitations set forth below, the Agent is authorized by
the Borrower and the Lenders, from time to time in the Agent's sole discretion,
(y) during the continuance of a Default or an Event of Default, or (z) at any
time that any of the other conditions precedent set forth in Article 8 have not
been satisfied, to make Base Rate Revolving Loans to the Borrower on behalf of
the Lenders in an aggregate amount outstanding at any time not to exceed the
lesser of (w) $5,000,000, or (x) 10% of the Borrowing Base which the Agent, in
its reasonable business judgment, deems necessary or desirable (1) to preserve
or protect the Collateral, or any portion thereof, (2) during the continuance of
a Default or an Event of Default, to enhance the likelihood of, or maximize the
amount of, repayment of the Loans and other Obligations, or (3) to pay any other
amount chargeable to the Borrower pursuant to the terms of this Agreement,
including costs, fees and expenses as described in Section 13.7 (any of such
advances are herein referred to as "Agent Advances"); provided, however, that
(y) in no event shall Agent make Agent Advances which would cause the Aggregate
Revolver Outstandings at any time to exceed the Maximum Revolver Amount; and
(z) the Majority Lenders may at any time revoke the Agent's authorization to
make Agent Advances. Any such revocation must be in writing and shall become
effective prospectively upon the Agent's receipt thereof.

    (B) The Agent Advances shall be secured by the Agent's Liens in and to the
Collateral and shall constitute Base Rate Revolving Loans and Obligations
hereunder.

    1.3  Term Loans.  

    (a)  Amounts of Term Loans.  Each Lender severally agrees to make a term
loan (any such term loan being referred to as a "Term Loan" and such term loans
being referred to collectively as the "Term Loans") to the Borrower on the
Initial Funding Date, upon the satisfaction of the conditions precedent set
forth in Article 8, in an amount equal to such Lender's Pro Rata Share of
$90,000,000. The Term Loans shall initially be Base Rate Term Loans; but
Borrower may elect, on the Initial Funding Date, to convert such Term Loans to
LIBOR Term Loans pursuant to Section 2.2.

    (b)  Making of Term Loans.  Each Lender shall make the amount of such
Lender's Term Loan available to the Agent in same day funds, to Agent's
designated account, not later than 12:00 noon (Los Angeles time) on the Initial
Funding Date. After the Agent's receipt of the proceeds of such Term Loans, upon
satisfaction of the conditions precedent set forth in Article 8, the Agent shall
make the proceeds of such Term Loans available to the Borrower on such Funding
Date by transferring same day funds equal to the proceeds of such Term Loans
received by the Agent to the Designated Account or as the Borrower shall
otherwise instruct in writing.

    (c)  Term Loan Notes.  The Borrower shall execute and deliver to the Agent
on behalf of each Lender, on the Closing Date, a promissory note, substantially
in the form of Exhibit A-2 attached hereto and made a part hereof (such
promissory notes, together with any new notes issued pursuant to Section 11.2
upon the assignment of any portion of any Lender's Term Loan, being hereinafter
referred to collectively as the "Term Loan Notes" and each of such promissory

4

--------------------------------------------------------------------------------

notes being hereinafter referred to individually as a "Term Loan Note"). The
Term Loan Notes shall evidence each Lender's Term Loan, in an original principal
amount equal to that Lender's Pro Rata Share of $90,000,000 together with
interest thereon as prescribed in Section 2.1.

    1.4  Letters of Credit.  

    (a)  Agreement to Issue or Cause To Issue.  Subject to the terms and
conditions of this Agreement, the Agent agrees (i) to cause the Letter of Credit
Issuer to issue for the account of the Borrower one or more
commercial/documentary and standby letters of credit ("Letter of Credit") and/or
(ii) to provide credit support or other enhancement to a Letter of Credit Issuer
acceptable to Agent, which issues a Letter of Credit for the account of the
Borrower (any such credit support or enhancement being herein referred to as a
"Credit Support") from time to time during the term of this Agreement.

    (b)  Amounts; Outside Expiration Date.  The Agent shall not have any
obligation to issue or cause to be issued any Letter of Credit or to provide
Credit Support for any Letter of Credit at any time if: (i) the maximum face
amount of the requested Letter of Credit is greater than the Unused Letter of
Credit Subfacility at such time; (ii) the maximum undrawn amount of the
requested Letter of Credit and all commissions, fees, and charges due from the
Borrower in connection with the opening thereof would exceed Availability at
such time; or (iii) such Letter of Credit has an expiration date less than
30 days prior to the Stated Termination Date or more than 12 months from the
date of issuance for standby letters of credit and 270 days for documentary
letters of credit. With respect to any Letter of Credit which contains any
"evergreen" or automatic renewal provision, each Lender shall be deemed to have
consented to any such extension or renewal unless any such Lender shall have
provided to the Agent, written notice that it declines to consent to any such
extension or renewal at least thirty (30) days prior to the date on which the
Letter of Credit Issuer is entitled to decline to extend or renew the Letter of
Credit. If all of the requirements of this Section 1.4 are met and no Default or
Event of Default has occurred and is continuing, no Lender shall decline to
consent to any such extension or renewal.

    (c)  Other Conditions.  In addition to conditions precedent contained in
Article 8, the obligation of the Agent to issue or to cause to be issued any
Letter of Credit or to provide Credit Support for any Letter of Credit is
subject to the following conditions precedent having been satisfied in a manner
reasonably satisfactory to the Agent:

    (1) The Borrower shall have delivered to the Letter of Credit Issuer, at
such times and in such manner as such Letter of Credit Issuer may prescribe, an
application in form and substance satisfactory to such Letter of Credit Issuer
and reasonably satisfactory to the Agent for the issuance of the Letter of
Credit and such other documents as may be required pursuant to the terms
thereof, and the form, terms and purpose of the proposed Letter of Credit shall
be reasonably satisfactory to the Agent and the Letter of Credit Issuer; and

    (2) As of the date of issuance, no order of any court, arbitrator or
Governmental Authority shall purport by its terms to enjoin or restrain money
center banks generally from issuing letters of credit of the type and in the
amount of the proposed Letter of Credit, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
the proposed Letter of Credit Issuer refrain from, the issuance of letters of
credit generally or the issuance of such Letters of Credit.

    (d)  Issuance of Letters of Credit.  

    (1)  Request for Issuance.  Borrower must notify the Agent of a requested
Letter of Credit at least three (3) Business Days prior to the proposed issuance
date. Such notice shall

5

--------------------------------------------------------------------------------

be irrevocable (provided, however, that the Borrower may cancel a request for a
Letter of Credit prior to issuance provided that the Borrower reimburses Agent,
the Lenders and the Issuing Bank for any expenses actually incurred as a result
of such cancellation) and must specify the original face amount of the Letter of
Credit requested, the Business Day of issuance of such requested Letter of
Credit, whether such Letter of Credit may be drawn in a single or in partial
draws, the Business Day on which the requested Letter of Credit is to expire,
the purpose for which such Letter of Credit is to be issued, and the beneficiary
of the requested Letter of Credit. The Borrower shall attach to such notice the
proposed form of the Letter of Credit.

    (2)  Responsibilities of the Agent; Issuance.  As of the Business Day
immediately preceding the requested issuance date of the Letter of Credit, the
Agent shall determine the amount of the applicable Unused Letter of Credit
Subfacility and Availability. If (i) the face amount of the requested Letter of
Credit is less than the Unused Letter of Credit Subfacility and (ii) the amount
of such requested Letter of Credit and all commissions, fees, and charges due
from the Borrower in connection with the opening thereof would not exceed
Availability, the Agent shall cause the Letter of Credit Issuer to issue the
requested Letter of Credit on the requested issuance date so long as the other
conditions hereof are met.

    (3)  No Extensions or Amendment.  The Agent shall not be obligated to cause
the Letter of Credit Issuer to extend or amend any Letter of Credit issued
pursuant hereto unless the requirements of this Section 1.4 are met as though a
new Letter of Credit were being requested and issued.

    (e)  Payments Pursuant to Letters of Credit.  The Borrower agrees to
reimburse immediately the Letter of Credit Issuer for any draw under any Letter
of Credit and the Agent for the account of the Lenders upon any payment pursuant
to any Credit Support, and to pay the Letter of Credit Issuer the amount of all
other charges and fees payable to the Letter of Credit Issuer in connection with
any Letter of Credit immediately when due, irrespective of any claim, setoff,
defense or other right which the Borrower may have at any time against the
Letter of Credit Issuer or any other Person. Each drawing under any Letter of
Credit shall constitute a request by the Borrower to the Agent for a Borrowing
of a Base Rate Revolving Loan in the amount of such drawing. The Funding Date
with respect to such borrowing shall be the date of such drawing.

    (f)  Indemnification; Exoneration; Etc.  

    (1)  Indemnification.  In addition to amounts payable as elsewhere provided
in this Section 1.4, the Borrower agrees to protect, indemnify, pay and save the
Lenders and the Agent harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys' fees) which any Lender or the Agent (other than a Lender in its
capacity as Letter of Credit Issuer) may incur or be subject to as a
consequence, direct or indirect, of the issuance of any Letter of Credit or the
provision of any Credit Support or enhancement in connection therewith;
provided, however, that the Borrower shall have no liability to any indemnified
party for any claims, demands, liabilities, damages, losses, costs, charges and
expenses that are finally determined by a court of competent jurisdiction to
have arisen primarily from such indemnified party's gross negligence or willful
misconduct. The Borrower's obligations under this Section shall survive payment
of all other Obligations.

    (2)  Assumption of Risk by the Borrower.  As among the Borrower, the
Lenders, and the Agent, the Borrower assumes all risks of the acts and omissions
of, or misuse of any of the Letters of Credit by, the respective beneficiaries
of such Letters of Credit. In furtherance and not in limitation of the
foregoing, the Lenders and the Agent shall not be responsible for: (A) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document

6

--------------------------------------------------------------------------------

submitted by any Person in connection with the application for and issuance of
and presentation of drafts with respect to any of the Letters of Credit, even if
it should prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (C) the
failure of the beneficiary of any Letter of Credit to comply duly with
conditions required in order to draw upon such Letter of Credit; (D) errors,
omissions, interruptions, or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(E) errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit or of the proceeds thereof; (G) the misapplication by
the beneficiary of any Letter of Credit of the proceeds of any drawing under
such Letter of Credit; (H) any consequences arising from causes beyond the
control of the Lenders or the Agent, including any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority or (I) the Letter of Credit Issuer's honor of a draw for which the
draw or any certificate fails to comply in any respect with the terms of the
Letter of Credit. None of the foregoing shall affect, impair or prevent the
vesting of any rights or powers of the Agent or any Lender under this
Section 1.4(f).

    (3)  Exoneration.  Without limiting the foregoing, no action or omission
whatsoever by Agent or any Lender (excluding any Lender in its capacity as a
Letter of Credit Issuer) shall result in any liability of Agent or any Lender to
the Borrower, or relieve the Borrower of any of its obligations hereunder to any
such Person.

    (4)  Rights Against Letter of Credit Issuer.  Nothing contained in this
Agreement is intended to limit the Borrower's rights, if any, with respect to
the Letter of Credit Issuer which arise as a result of the letter of credit
application and related documents executed by and between the Borrower and the
Letter of Credit Issuer.

    (5)  Account Party.  The Borrower hereby authorizes and directs any Letter
of Credit Issuer to name the Borrower as the "Account Party" therein and to
deliver to the Agent all instruments, documents and other writings and property
received by the Letter of Credit Issuer pursuant to the Letter of Credit, and to
accept and rely upon the Agent's instructions and agreements with respect to all
matters arising in connection with the Letter of Credit or the application
therefor.

    (g)  Supporting Letter of Credit; Cash Collateral.  If, notwithstanding the
provisions of Section 1.4(b) and Section 10.1, any Letter of Credit or Credit
Support is outstanding upon the termination of this Agreement, then upon such
termination the Borrower shall deposit with the Agent, for the ratable benefit
of the Agent and the Lenders, with respect to each Letter of Credit or Credit
Support then outstanding, cash ("Cash Collateral") or a standby letter of credit
(a "Supporting Letter of Credit") in form and substance satisfactory to the
Agent, issued by an issuer satisfactory to the Agent, in each case in an amount
equal to the greatest amount for which such Letter of Credit or such Credit
Support may be drawn plus any fees and expenses associated with such Letter of
Credit or such Credit Support, under which Supporting Letter of Credit the Agent
is entitled to draw amounts necessary to reimburse the Agent and the Lenders for
payments to be made by the Agent and the Lenders under such Letter of Credit or
Credit Support and any fees and expenses associated with such Letter of Credit
or Credit Support. Such Cash Collateral or Supporting Letter of Credit shall be
held by the Agent, for the ratable benefit of the Agent and the Lenders, as
security for, and to provide for the payment of, the aggregate undrawn amount of
such Letters of Credit or such Credit Support remaining outstanding.

7

--------------------------------------------------------------------------------

    1.5  Bank Products.  The Borrower may request and the Agent may, in its sole
and absolute discretion, arrange for the Borrower to obtain from the Bank or the
Bank's Affiliates Bank Products although the Borrower is not required to do so.
If Bank Products are provided by an Affiliate of the Bank, the Borrower agrees
to indemnify and hold the Agent, the Bank and the Lenders harmless from any and
all costs and obligations now or hereafter incurred by the Agent, the Bank or
any of the Lenders which arise from any indemnity given by the Agent to its
Affiliates related to such Bank Products; provided, however, nothing contained
herein is intended to limit the Borrower's rights, with respect to the Bank or
its Affiliates, if any, which arise as a result of the execution of documents by
and between the Borrower and the Bank which relate to Bank Products. The
agreement contained in this Section shall survive termination of this Agreement.
The Borrower acknowledges and agrees that the obtaining of Bank Products from
the Bank or the Bank's Affiliates (a) is in the sole and absolute discretion of
the Bank or the Bank's Affiliates, and (b) is subject to all rules and
regulations of the Bank or the Bank's Affiliates.


ARTICLE 2

INTEREST AND FEES


    2.1  Interest.  

    (a)  Interest Rates.  All outstanding Obligations shall bear interest on the
unpaid principal amount thereof (including, to the extent permitted by law, on
interest thereon not paid when due) from the date made until paid in full in
cash at a rate determined by reference to the Base Rate or the LIBOR Rate plus
the Applicable Margins as set forth below, but not to exceed the Maximum Rate.
If at any time Loans are outstanding with respect to which the Borrower has not
delivered to the Agent a notice specifying the basis for determining the
interest rate applicable thereto in accordance herewith, those Loans shall bear
interest at a rate determined by reference to the Base Rate until notice to the
contrary has been given to the Agent in accordance with this Agreement and such
notice has become effective. Except as otherwise provided herein, the
outstanding Obligations shall bear interest as follows:

    (i)  For all Base Rate Term Loans at a fluctuating per annum rate equal to
the Base Rate plus the Applicable Margin;

    (ii) For all Base Rate Revolving Loans and other Obligations (other than
Base Rate Term Loans and LIBOR Rate Loans) at a fluctuating per annum rate equal
to the Base Rate plus the Applicable Margin;

    (iii) For all LIBOR Term Loans at a per annum rate equal to the applicable
LIBOR Rate plus the Applicable Margin; and

    (iv) For all LIBOR Revolving Loans at a per annum rate equal to the
applicable LIBOR Rate plus the Applicable Margin.

Each change in the Base Rate shall be reflected in the interest rate applicable
to Base Rate Loans as of the effective date of such change. All interest charges
shall be computed on the basis of a year of 360 days and actual days elapsed
(which results in more interest being paid than if computed on the basis of a
365-day year). The Borrower shall pay to the Agent, for the ratable benefit of
Lenders, interest accrued on all Loans in arrears on the first day of each month
hereafter and on the Termination Date.

    (b)  Default Rate.  If any Event of Default occurs and is continuing and the
Agent or the Required Lenders in their discretion so elect, then, while such
Event of Default is continuing, all of the Obligations shall bear interest at
the Default Rate applicable thereto.

8

--------------------------------------------------------------------------------

    2.2  Continuation and Conversion Elections.  

    (a) The Borrower may:

    (i)  elect, as of any Business Day, in the case of Base Rate Loans to
convert any Base Rate Loans (or any part thereof in an amount not less than
$1,000,000, or that is in an integral multiple of $1,000,000 in excess thereof)
into LIBOR Rate Loans; or

    (ii) elect, as of the last day of the applicable Interest Period, to
continue any LIBOR Rate Loans having Interest Periods expiring on such day (or
any part thereof in an amount not less than $1,000,000, or that is in an
integral multiple of $1,000,000 in excess thereof);

provided, that if at any time the aggregate amount of LIBOR Rate Loans in
respect of any Borrowing is reduced, by payment, prepayment, or conversion of
part thereof to be less than $1,000,000, such LIBOR Rate Loans shall
automatically convert into Base Rate Loans; provided further that if the notice
shall fail to specify the duration of the Interest Period, such Interest Period
shall be one month.

    (b) The Borrower shall deliver a notice of continuation/conversion ("Notice
of Continuation/Conversion") to the Agent not later than 12:00 noon (Los Angeles
time) at least three (3) Business Days in advance of the Continuation/Conversion
Date, if the Loans are to be converted into or continued as LIBOR Rate Loans and
specifying:

    (i)  the proposed Continuation/Conversion Date;

    (ii) the aggregate amount of Loans to be converted or renewed;

    (iii) the type of Loans resulting from the proposed conversion or
continuation; and

    (iv) the duration of the requested Interest Period, provided, however, the
Borrower may not select an Interest Period that ends after the Stated
Termination Date.

    (c) If upon the expiration of any Interest Period applicable to LIBOR Rate
Loans, the Borrower has failed to select timely a new Interest Period to be
applicable to LIBOR Rate Loans or if any Default or Event of Default then
exists, the Borrower shall be deemed to have elected to convert such LIBOR Rate
Loans into Base Rate Loans effective as of the expiration date of such Interest
Period.

    (d) The Agent will promptly notify each Lender of its receipt of a Notice of
Continuation/Conversion. All conversions and continuations shall be made ratably
according to the respective outstanding principal amounts of the Loans with
respect to which the notice was given held by each Lender.

    (e) There may not be more than fifteen (15) different LIBOR Rate Loans in
effect in the aggregate hereunder and under the International Credit Agreement
at any time.

    2.3  Maximum Interest Rate.  In no event shall any interest rate provided
for hereunder exceed the maximum rate legally chargeable by any Lender under
applicable law for such Lender with respect to loans of the type provided for
hereunder (the "Maximum Rate"). If, in any month, any interest rate, absent such
limitation, would have exceeded the Maximum Rate, then the interest rate for
that month shall be the Maximum Rate, and, if in future months, that interest
rate would otherwise be less than the Maximum Rate, then that interest rate
shall remain at the Maximum Rate until such time as the amount of interest paid
hereunder equals the amount of interest which would have been paid if the same
had not been limited by the Maximum Rate. In the event that, upon payment in
full of the Obligations, the total amount of interest paid or accrued under the
terms of this Agreement is less than the total amount of interest which would,
but for this Section 2.3, have been paid or accrued if the interest rate
otherwise set forth in this Agreement had at all times been in effect, then the
Borrower

9

--------------------------------------------------------------------------------

shall, to the extent permitted by applicable law, pay the Agent, for the account
of the Lenders, an amount equal to the excess of (a) the lesser of (i) the
amount of interest which would have been charged if the Maximum Rate had, at all
times, been in effect or (ii) the amount of interest which would have accrued
had the interest rate otherwise set forth in this Agreement, at all times, been
in effect over (b) the amount of interest actually paid or accrued under this
Agreement. If a court of competent jurisdiction determines that the Agent and/or
any Lender has received interest and other charges hereunder in excess of the
Maximum Rate, such excess shall be deemed received on account of, and shall
automatically be applied to reduce, the Obligations other than interest, in the
inverse order of maturity, and if there are no Obligations outstanding, the
Agent and/or such Lender shall refund to the Borrower such excess.

    2.4  Closing Fee.  The Borrower agrees to pay Agent on the Closing Date a
closing fee (the "Closing Fee") as set forth in an Agent Fee Letter.

    2.5  Unused Line Fee.  On the first day of each month and on the Termination
Date the Borrower agrees to pay to the Agent, for the account of the Lenders, in
accordance with their respective Pro Rata Shares, an unused line fee (the
"Unused Line Fee") equal to 0.25% per annum times the amount by which
(a) $105,000,000 exceeded (b) the sum of (i) the average daily outstanding
amount of Revolving Loans and International Revolving Loans, plus (ii) the
average daily undrawn face amount of outstanding Letters of Credit and
International Letters of Credit, in each case during the immediately preceding
month or shorter period if calculated for the first month hereafter or on the
Termination Date. The Unused Line Fee shall be computed on the basis of a
360-day year for the actual number of days elapsed. All principal payments
received by the Agent shall be deemed to be credited to the Borrower's Loan
Account immediately upon receipt for purposes of calculating the Unused Line Fee
pursuant to this Section 2.5. The Borrowers' obligation under this Section 2.5
shall be pro tanto reduced by any amount paid by the International Borrowers
under Section 2.5 of the International Credit Agreement.

    2.6  Letter of Credit Fee.  The Borrower agrees to pay to the Agent, for the
account of the Lenders, in accordance with their respective Pro Rata Shares, for
each Letter of Credit, a fee (the "Letter of Credit Fee") equal to 2.75% per
annum and to Agent for the benefit of the Letter of Credit Issuer a fronting fee
of 0.5% per annum of the undrawn face amount of each Letter of Credit, and to
the Letter of Credit Issuer, all out-of-pocket costs, fees and expenses incurred
by the Letter of Credit Issuer in connection with the application for,
processing of, issuance of, or amendment to any Letter of Credit, which costs,
fees and expenses shall include a "fronting fee" payable to the Letter of Credit
Issuer. The Letter of Credit Fee shall be payable monthly in arrears on the
first day of each month following any month in which a Letter of Credit is
outstanding and on the Termination Date. The Letter of Credit Fee shall be
computed on the basis of a 360-day year for the actual number of days elapsed.


ARTICLE 3

PAYMENTS AND PREPAYMENTS


    3.1  Revolving Loans.  The Borrower shall repay the outstanding principal
balance of the Revolving Loans, plus all accrued but unpaid interest thereon, on
the Termination Date. The Borrower may prepay Revolving Loans at any time, and
reborrow subject to the terms of this Agreement. In addition, and without
limiting the generality of the foregoing, upon demand (which demand may be
subject to the provisions of Section 9.2(a)) the Borrower shall pay to the
Agent, for account of the Lenders, the amount, without duplication, by which the
Aggregate Revolver Outstandings exceeds (a) the lesser of (i) the Borrowing Base
or (ii) the Maximum Revolver Amount, minus (b) Reserves other than Reserves
deducted in the calculation of Borrowing Base; such payment to be made within
one (1) Business Day of any such demand.

10

--------------------------------------------------------------------------------



    3.2  Termination of Facility.  The Borrower may terminate this Agreement
upon at least ten (10) Business Days' notice to the Agent and the Lenders, upon
(a) the payment in full of all outstanding Revolving Loans, together with
accrued interest thereon, and the cancellation and return of all outstanding
Letters of Credit (or the provision of Cash Collateral or a Supporting Letter of
Credit in accordance with Section 1.4(g)), (b) the prepayment in full of the
Term Loans, together with accrued and unpaid interest thereon, (c) the payment
of the early termination fee set forth below, (d) the payment in full in cash of
all reimbursable expenses and other Obligations, (e) with respect to any LIBOR
Rate Loans prepaid, payment of the amounts due under Section 4.4, if any, and
(f) the concurrent termination of the International Credit Agreement and the
repayment of the International Loans pursuant to Section 3.2 of the
International Credit Agreement. If this Agreement is terminated at any time
prior to the Stated Termination Date, whether pursuant to this Section or
pursuant to Section 9.2, the Borrower shall pay to the Agent, for the account of
the Lenders, in accordance with their respective Pro Rata Shares, an early
termination fee determined in accordance with the following table:

Period during which
early termination occurs

--------------------------------------------------------------------------------

  Early Termination Fee

--------------------------------------------------------------------------------

On or prior to the first Anniversary Date   $1,050,000
(less any early termination fee concurrently paid under Section 3.2 of the
International Credit Agreement)
After the first Anniversary Date but on or prior to the second Anniversary Date
 
$525,000
(less any early termination fee concurrently paid under Section 3.2 of the
International Credit Agreement)
After the second Anniversary Date but prior to the Stated Termination Date
 
$0

provided, however, that the early termination fee described in this Section 3.2
shall not be payable in the event that Borrower repays the Obligations (and the
International Loan Obligations) utilizing the proceeds of a credit facility
provided or agented by another lending department of the Bank or any of its
Affiliates.

    3.3  Repayment of the Term Loans.  The Term Loans shall amortize in equal
installments of $6,428,571.43 each, payable on the first day of each March,
June, September, and December during the term of this Agreement, commencing on
the first day of March 2002 and continuing through and including the first day
of September 2004. The outstanding principal balance of the Term Loans shall be
payable in full on the Termination Date. Each payment of the Term Loans shall be
made to the Agent for the Pro Rata benefit of each Lender. Amounts paid in
respect of the Term Loans may not be reborrowed.

    3.4  Prepayments of the Term Loans.  

    (a) The Borrower may prepay the principal of the Term Loans in whole or in
part, without premium or penalty, at any time and from time to time upon at
least 5 Business Days' prior written notice to the Agent and the Lenders. All
voluntary prepayments of the principal of the Term Loans shall be accompanied by
the payment of all accrued but unpaid interest on the Term Loans to the date of
prepayment. Any voluntary prepayment of less than all of the outstanding
principal of the Term Loans shall be applied: (i) 25% of such amount to the
installments of principal of the Term Loans in the inverse order of maturity,
and (ii) 75% of such amount to the installments of principal of the Term Loans
in the order of maturity.

11

--------------------------------------------------------------------------------

    (b) Immediately upon any sale or disposition of Borrower's fee interest in,
or any refinance of, Real Estate identified on Schedule 3.4(b) as having a
Minimum Price, Borrower shall prepay the outstanding Term Loans, without premium
or penalty, in an amount equal to such Minimum Price (in the case of a sale or
disposition) or equal to the greater of the Minimum Price or the net cash
proceeds received by Borrower (in the case of a refinancing).

    (c) In the event that the amount of Liquidity drops below $650,000,000,
Borrower shall prepay the outstanding Term Loans, without premium or penalty, by
the lesser of (i) a pro rata share (based on the ratio of (x) the Term Loans to
(y) the sum of (1) the International Term Loans plus (2) the Term Loans) of
$100,000,000 or (ii) the outstanding principal balance of the Term Loans (in
either such case, exclusive of any other mandatory prepayments of the Term Loans
then due under this Agreement).

    (d) Mandatory prepayments of the Term Loans in accordance with Sections
3.4(b) and (c) shall be applied as follows: first, to accrued interest with
respect to the Term Loans, second, to scheduled installments of the Term Loans
in inverse order of maturity.

    (e) No provision contained in this Section 3.4 shall constitute a consent to
an asset disposition that is otherwise not permitted by the terms of this
Agreement or the other Loan Documents.

    (f)  Amounts repaid or prepaid in respect of the Term Loans may not be
reborrowed.

    (g) Upon repayment in full of the Term Loans, and so long as no Default or
Event of Default has occurred and is continuing, Agent's Lien on the Collateral
consisting of Real Estate shall be released, and all Mortgages promptly released
or reconveyed, as appropriate.

    3.5  LIBOR Rate Loan Prepayments.  In connection with any prepayment, if any
LIBOR Rate Loans are prepaid prior to the expiration date of the Interest Period
applicable thereto, the Borrower shall pay to the Lenders the amounts described
in Section 4.4.

    3.6  Payments by the Borrower.  

    (a) All payments to be made by the Borrower shall be made without set-off,
recoupment or counterclaim. Except as otherwise expressly provided herein, all
payments by the Borrower shall be made to the Agent for the account of the
Lenders, at the account designated by the Agent and shall be made in Dollars and
in immediately available funds, no later than 12:00 noon (Los Angeles time) on
the date specified herein. Any payment received by the Agent after such time
shall be deemed (for purposes of calculating interest only) to have been
received on the following Business Day and any applicable interest shall
continue to accrue.

    (b) Subject to the provisions set forth in the definition of "Interest
Period", whenever any payment is due on a day other than a Business Day, such
payment shall be due on the following Business Day, and such extension of time
shall in such case be included in the computation of interest or fees, as the
case may be.

    3.7  Payments as Revolving Loans.  At the election of Agent, all payments of
principal, interest, reimbursement obligations in connection with Letters of
Credit and Credit Support for Letters of Credit, fees, premiums, reimbursable
expenses and other sums payable hereunder, may be paid from the proceeds of
Revolving Loans made hereunder. The Borrower hereby irrevocably authorizes the
Agent to charge the Loan Account for the purpose of paying all amounts from time
to time due hereunder and agrees that all such amounts charged shall constitute
Revolving Loans (including Non-Ratable Loans and Agent Advances).

    3.8  Apportionment, Application and Reversal of Payments.  Principal and
interest payments shall be apportioned ratably among the Lenders (according to
the unpaid principal balance of the Loans to which such payments relate held by
each Lender), and payments of the fees, except for fees payable

12

--------------------------------------------------------------------------------

solely to Agent and the Letter of Credit Issuer and except as provided in
Section 11.1(b), shall be apportioned among the Lenders as may be provided in
the separate fee letters between Agent and individual Lenders. All payments
shall be remitted to the Agent and all such payments not relating to principal
or interest of specific Loans, or not constituting payment of specific fees, and
all proceeds of Accounts or other Collateral received by the Agent, shall,
except to the extent such payments constitute voluntary prepayments of the Term
Loans (as to which the terms of Section 3.4(a) shall apply) or such payments
constitute a mandatory repayment or prepayment of the Term Loans as provided in
Section 3.4(b) or (c) (as to which the terms of Section 3.4(d) shall apply), be
applied, ratably, subject to the provisions of this Agreement, first, to pay any
fees, indemnities or expense reimbursements other than any amounts relating to
Bank Products then due to the Agent or the Lenders from the Borrower; second, to
pay any fees or expense reimbursements then due to the Lenders from the
Borrower, other than any amounts relating to Bank Products; third, to pay
interest due in respect of all Loans, including Non-Ratable Loans and Agent
Advances; fourth, to pay or prepay principal of the Non-Ratable Loans and Agent
Advances; fifth, to pay or prepay principal of the Revolving Loans (other than
Non-Ratable Loans and Agent Advances) and unpaid reimbursement obligations in
respect of Letters of Credit; sixth, to pay or prepay principal of the Term
Loans; seventh, to pay an amount to Agent equal to all outstanding Letter of
Credit Obligations to be held as cash collateral for such Obligations; eighth,
to the payment of any outstanding obligations of Borrower under the
International Guaranty; ninth, if an Event of Default has occurred and is
continuing, to be held as cash collateral for any contingent obligations of
Borrower under the International Guaranty; and tenth, to the payment of any
other Obligation including any amounts relating to Bank Products due to the
Agent or any Lender by the Borrower. Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by the Borrower, or unless an
Event of Default has occurred and is continuing, neither the Agent nor any
Lender shall apply any payments which it receives (i) to any LIBOR Rate Term
Loan, except (a) on the expiration date of the Interest Period applicable to any
such LIBOR Rate Term Loan, or (b) in the event, and only to the extent, that
there are no outstanding Base Rate Term Loans or (ii) to any LIBOR Rate
Revolving Loan, except (c) on the expiration date of the Interest Period
applicable to any such LIBOR Rate Revolving Loan, or (d) in the event, and only
to the extent, that there are no outstanding Base Rate Revolving Loans, and, in
any event, the Borrower shall pay LIBOR breakage losses in accordance with
Section 4.4; provided, however, that in the case of any necessary repayments of
LIBOR Rate Loans Agent and Lenders will, prior to the occurrence and continuance
of an Event of Default, apply such payments so as to minimize the amount of any
payments required to be made pursuant to Section 4.4. The Agent and the Lenders
shall have the continuing and exclusive right to apply and reverse and reapply
any and all such proceeds and payments to any portion of the Obligations.

    3.9  Indemnity for Returned Payments.  If after receipt of any payment which
is applied to the payment of all or any part of the Obligations, the Agent, any
Lender, the Bank or any Affiliate of the Bank is for any reason (other than an
action by a Governmental Authority against such Person for reasons unrelated to
Borrower, its Subsidiaries, the Collateral, or the Loans) compelled to surrender
such payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the Agent,
any such Lender, the Bank, or any such Affiliate of the Bank, and the Borrower
shall be liable to pay to the Agent and the Lenders, and hereby does indemnify
the Agent and the Lenders and hold the Agent and the Lenders harmless for the
amount of such payment or proceeds surrendered. The provisions of this
Section 3.9 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Agent, any such Lender, the Bank, or any such
Affiliate of the Bank, in reliance upon such payment or application of proceeds,
and any such contrary action so taken shall be without prejudice to the Agent's

13

--------------------------------------------------------------------------------

and the Lenders' rights under this Agreement and shall be deemed to have been
conditioned upon such payment or application of proceeds having become final and
irrevocable. The provisions of this Section 3.9 shall survive the termination of
this Agreement.

    3.10  Agent's and Lenders' Books and Records; Monthly Statements.  The Agent
shall record the principal amount of the Loans owing to each Lender, the undrawn
face amount of all outstanding Letters of Credit and the aggregate amount of
unpaid reimbursement obligations outstanding with respect to the Letters of
Credit from time to time on its books. In addition, each Lender may note the
date and amount of each payment or prepayment of principal of such Lender's
Loans in its books and records. Failure by Agent or any Lender to make such
notation shall not affect the obligations of the Borrower with respect to the
Loans or the Letters of Credit. The Borrower agrees that the Agent's and each
Lender's books and records showing the Obligations and the transactions pursuant
to this Agreement and the other Loan Documents shall be admissible in any action
or proceeding arising therefrom, and shall constitute rebuttably presumptive
proof thereof, irrespective of whether any Obligation is also evidenced by a
promissory note or other instrument. The Agent will provide to the Borrower a
monthly statement of Loans, payments, and other transactions pursuant to this
Agreement. Such statement shall be deemed correct, accurate, and binding on the
Borrower and an account stated (except for reversals and reapplications of
payments made as provided in Section 3.8), unless the Borrower notifies the
Agent in writing to the contrary within thirty (30) days after such statement is
rendered. In the event a timely written notice of objections is given by the
Borrower, only the items to which exception is expressly made will be considered
to be disputed by the Borrower.


ARTICLE 4

TAXES, YIELD PROTECTION AND ILLEGALITY


    4.1  Taxes.  

    (a) Any and all payments by the Borrower to each Lender or the Agent under
this Agreement and any other Loan Document shall be made free and clear of, and
without deduction or withholding for any Taxes. In addition, the Borrower shall
pay all Other Taxes.

    (b) The Borrower agrees to indemnify and hold harmless each Lender and the
Agent for the full amount of Taxes or Other Taxes (including any Taxes or Other
Taxes imposed by any jurisdiction on amounts payable under this Section) paid by
any Lender or the Agent and any liability (including penalties, interest,
additions to tax and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
Payment under this indemnification shall be made within 30 days after the date
such Lender or the Agent makes written demand therefor.

    (c) Each Lender (i) represents and warrants to the Agent and the Borrower
that under applicable law and treaties in effect on the Closing Date no tax will
be required to be withheld by the Agent or Borrower with respect to any payments
to be made to such Lender hereunder, (ii) agrees to furnish (if it is organized
under the laws of any jurisdiction other than the United States or any State
thereof) to the Agent and the Borrower prior to the time that the Agent or
Borrower is required to make any payment of principal, interest or fees
hereunder, duplicate executed originals of either U.S. Internal Revenue Service
Form W-8ECI or U.S. Internal Revenue Service Form W-8BEN (wherein such Lender
claims entitlement to the benefits of a tax treaty that provides for a complete
exemption from U.S. federal income withholding tax on all payments hereunder)
and Form W-9 and agrees to provide new Forms W-8ECI or W-8BEN and Form W-9 upon
the expiration of any previously delivered form or comparable statements in
accordance with applicable U.S. law and regulations and amendments thereto, duly
executed and completed by such Lender, and (iii) agrees to comply with all
applicable U.S. laws and regulations with regard to such withholding tax
exemption.

14

--------------------------------------------------------------------------------

    (d) If the Borrower shall be required by law to deduct or withhold any Taxes
or Other Taxes from or in respect of any sum payable hereunder to any Lender or
the Agent, then:

    (i)  the sum payable shall be increased as necessary so that after making
all required payments, deductions and withholdings (including payments,
deductions and withholdings applicable to additional sums payable under this
Section) such Lender or the Agent, as the case may be, receives an amount equal
to the sum it would have received had no such deductions or withholdings been
made; provided, however, that the Borrower shall not be required to pay any
additional amount to any Lender under this Section 4.1(d)(i) if such Lender
shall have failed to deliver the forms, certificates, or other evidence referred
to in Section 4.1(c), or to notify Agent and the Borrower of the inability to
deliver any such forms, certificates or other evidence, as the case may be;

    (ii) the Borrower shall make such payments, deductions and withholdings;

    (iii) the Borrower shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with applicable law;
and

    (iv) the Borrower shall also pay to each Lender or the Agent for the account
of such Lender, at the time interest is paid, all additional amounts which the
respective Lender specifies as necessary to preserve the after-tax yield such
Lender would have received if such Taxes or Other Taxes had not been imposed.

    (e) At the Agent's request, within 30 days after the date of any payment by
the Borrower of Taxes or Other Taxes, the Borrower shall furnish the Agent the
original or a certified copy of a receipt evidencing payment thereof, or other
evidence of payment satisfactory to the Agent.

    4.2  Illegality.  

    (a) If any Lender reasonably determines that the introduction of any
Requirement of Law, or any change in any Requirement of Law, or in the
interpretation or administration of any Requirement of Law, has made it
unlawful, or that any central bank or other Governmental Authority has asserted
that it is unlawful, for any Lender or its applicable lending office to make
LIBOR Rate Loans, then, on notice thereof by that Lender to the Borrower through
the Agent, any obligation of that Lender to make LIBOR Rate Loans shall be
suspended until that Lender notifies the Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.

    (b) If a Lender reasonably determines that it is unlawful to maintain any
LIBOR Rate Loan, the Borrower shall, upon its receipt of notice of such fact and
demand from such Lender (with a copy to the Agent), prepay in full such LIBOR
Rate Loans of that Lender then outstanding, together with interest accrued
thereon and amounts required under Section 4.4, either on the last day of the
Interest Period thereof, if that Lender may lawfully continue to maintain such
LIBOR Rate Loans to such day, or immediately, if that Lender may not lawfully
continue to maintain such LIBOR Rate Loans. If the Borrower is required to so
prepay any LIBOR Rate Loans, then concurrently with such prepayment, the
Borrower shall borrow from the affected Lender, in the amount of such repayment,
a Base Rate Loan.

    (c) If any Lender's obligation to make LIBOR Rate Loans is suspended
pursuant to sub-section (a) of this Section, or if the Borrower is required to
prepay any amounts to any Lender pursuant to sub-section (b) of this Section,
then such Lender shall use reasonable efforts (consistent with legal and
regulatory restrictions) to change the jurisdiction of its lending office so as
to eliminate any such illegality.

15

--------------------------------------------------------------------------------

    4.3  Increased Costs and Reduction of Return.  

    (a) If any Lender reasonably determines that due to either (i) the
introduction of any Requirement of Law, or any change in any Requirement of Law,
or any change in the interpretation of any Requirement of Law, or (ii) the
compliance by that Lender with any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law), there
shall be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining any LIBOR Rate Loans, then the Borrower shall be liable
for, and shall from time to time, upon demand (with a copy of such demand to be
sent to the Agent), pay to the Agent for the account of such Lender, additional
amounts as are sufficient to compensate such Lender for such increased costs;
provided, however, that Borrower shall not be liable for any amount attributable
to any period before 240 days prior to the date Agent notifies Borrower of such
increased costs. Lenders covenant and agree that they will allocate any such
increased costs ratably among their respective customers or borrowers similarly
affected reasonably and in good faith.

    (b) If any Lender shall have determined that (i) the introduction of any
Capital Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation,
(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof, or (iv) compliance by such Lender or
any corporation or other entity controlling such Lender with any Capital
Adequacy Regulation, affects or would affect the amount of capital required or
expected to be maintained by such Lender or any corporation or other entity
controlling such Lender and (taking into consideration such Lender's or such
corporation's or other entity's policies with respect to capital adequacy and
such Lender's desired return on capital) determines that the amount of such
capital is increased as a consequence of its Commitments, loans, credits or
obligations under this Agreement, then, upon demand of such Lender to the
Borrower through the Agent, the Borrower shall pay to such Lender, from time to
time as specified by such Lender, additional amounts sufficient to compensate
such Lender for such increase.

    4.4  Funding Losses.  The Borrower shall reimburse each Lender and hold each
Lender harmless from any loss or expense which such Lender may sustain or incur
as a consequence of:

    (a) the failure of the Borrower to make on a timely basis any payment of
principal of any LIBOR Rate Loan;

    (b) the failure of the Borrower to borrow, continue or convert a Loan after
the Borrower has given (or is deemed to have given) a Notice of Borrowing or a
Notice of Continuation/Conversion; or

    (c) the prepayment or other payment (including after acceleration thereof)
of any LIBOR Rate Loans on a day that is not the last day of the relevant
Interest Period;

including any such loss of interest income for the unexpired portion of the
LIBOR Interest Period resulting from relending of the affected funds. Borrower
shall also pay any customary administrative fees charged by any Lender in
connection with the foregoing.

    4.5  Inability to Determine Rates.  If the Agent reasonably determines that
for any reason adequate and reasonable means do not exist for determining the
LIBOR Rate for any requested Interest Period with respect to a proposed LIBOR
Rate Loan, the Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBOR Rate Loans
hereunder shall be suspended until the Agent revokes such notice in writing.
Upon receipt of such notice, the Borrower may revoke any Notice of Borrowing or
Notice of Continuation/Conversion then submitted by it. If the Borrower does not
revoke such Notice, the Lenders shall make, convert or continue the Loans, as
proposed by the Borrower, in the amount specified in the applicable

16

--------------------------------------------------------------------------------

notice submitted by the Borrower, but such Loans shall be made, converted or
continued as Base Rate Loans instead of LIBOR Rate Loans.

    4.6  Certificates of Agent.  If any Lender claims reimbursement or
compensation under this Article 4, Agent shall determine the amount thereof and
shall deliver to the Borrower (with a copy to the affected Lender) a certificate
setting forth in reasonable detail the amount payable to the affected Lender,
and such certificate shall be conclusive and binding on the Borrower in the
absence of manifest error.

    4.7  Obligation to Mitigate.  Each Lender agrees that, as promptly as
practicable after it becomes aware of the occurrence of an event or the
existence of a condition that would entitle such Lender to receive payments
under Section 4.1, 4.2 or 4.3, it will, to the extent not inconsistent with the
internal policies of such Lender and any applicable legal or regulatory
restrictions, (i) use reasonable efforts to make, issue, fund or maintain its
applicable Commitments or Loans through another office of such Lender, or
(ii) take such other measures as such Lender may deem reasonable, if as a result
thereof the additional amounts which would otherwise be required to be paid to
such Lender pursuant to Section 4.1, 4.2 or 4.3 would be materially reduced and
if, as determined by such Lender in its sole discretion, the making, issuing,
funding or maintaining of such Commitments, Loans or Letters of Credit through
such other office or in accordance with such other measures, as the case may be,
would not otherwise adversely affect such Commitments, Loans or Letters of
Credit or be disadvantageous to the interests of such Lender.

    4.8  Survival.  The agreements and obligations of the Borrower in this
Article 4 shall survive the payment of all other Obligations.


ARTICLE 5

BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES


    5.1  Books and Records.  The Borrower shall, and shall cause each of its
Restricted Subsidiaries to, maintain, at all times, correct and complete books,
records and accounts in which complete, correct and timely entries are made of
its transactions in accordance with GAAP applied consistently with the audited
Financial Statements required to be delivered pursuant to Section 5.2(a). The
Borrower shall, and shall cause each of its Restricted Subsidiaries to, by means
of appropriate entries, reflect in such accounts and in all Financial Statements
proper liabilities and reserves for all taxes and proper provision for
depreciation and amortization of property and bad debts, all in accordance with
GAAP. The Borrower shall maintain at all times books and records pertaining to
the Collateral in such detail, form and scope as the Agent or any Lender shall
reasonably require, including, but not limited to, records of (a) all payments
received and all credits and extensions granted with respect to the Accounts;
and (b) the return (including rejection, repossession, and stoppage in transit),
loss, damage, or destruction of any Inventory.

    5.2  Financial Information.  The Borrower shall, and shall cause each of its
Restricted Subsidiaries to, promptly furnish to each Lender, all such financial
information as the Agent or any Lender shall reasonably request. Without
limiting the foregoing, the Borrower will furnish to the Agent, in sufficient
copies for distribution by the Agent to each Lender, in such detail as the Agent
or the Lenders shall request, the following:

    (a) As soon as available, but in any event not later than ninety one
(91) days after the close of each Fiscal Year, (i) consolidated audited and
consolidating unaudited balance sheets, and (ii) consolidated income statements,
cash flow statements and changes in stockholders' equity for the Borrower and
its Subsidiaries for such Fiscal Year, and the accompanying notes thereto,
setting forth in each case in comparative form figures for the previous Fiscal
Year, all as filed with the SEC and in reasonable detail, fairly presenting the
financial position and the results of operations

17

--------------------------------------------------------------------------------

of the Borrower and its consolidated Subsidiaries as at the date thereof and for
the Fiscal Year then ended, and prepared in accordance with GAAP. Such
statements shall be examined in accordance with generally accepted auditing
standards by and, in the case of such statements performed on a consolidated
basis, accompanied by a report thereon unqualified in any respect of independent
certified public accountants selected by the Borrower and reasonably
satisfactory to the Agent.

    (b) As soon as available, but in any event not later than thirty (30) days
after the end of each Fiscal Month that is not the end of a Fiscal Quarter or
forty six (46) days after the end of any Fiscal Quarter: (i) consolidated and
consolidating unaudited balance sheets of the Borrower and its consolidated
Subsidiaries as at the end of such month, (ii) consolidated and consolidating
unaudited income statements and (iii) consolidated cash flow statements for the
Borrower together with its consolidated Subsidiaries for such month and for the
period from the beginning of the Fiscal Year to the end of such month, all in
reasonable detail, fairly presenting the financial position and results of
operations of the Borrower and its consolidated Subsidiaries as at the date
thereof and for such periods, and, for the income statements and balance sheets,
in comparable form, figures for the corresponding period in the prior Fiscal
Year and (for financial statements delivered in months ending a Fiscal Quarter)
figures for such period in the Borrower's budget (as the same is updated by the
Borrower after the end of each Fiscal Quarter), and prepared in accordance with
GAAP applied consistently with the audited Financial Statements required to be
delivered pursuant to Section 5.2(a). The Borrower shall certify by a
certificate signed by a Responsible Officer that all such statements have been
prepared in accordance with GAAP and present fairly the Borrower's financial
position as at the dates thereof and its results of operations for the periods
then ended, subject to normal year-end adjustments.

    (c) Within thirty (30) days after the end of each Fiscal Month that is not
the end of a Fiscal Quarter, a certificate of a Responsible Officer of the
Borrower stating that, except as explained in reasonable detail in such
certificate, (A) all of the representations and warranties of the Borrower
contained in this Agreement and the other Loan Documents are correct and
complete in all material respects as at the date of such certificate as if made
at such time, except for those that speak as of a particular date which shall
have been true and correct as of such date, (B) the Borrower is, at the date of
such certificate, in compliance in all material respects with all of its
respective covenants and agreements in this Agreement and the other Loan
Documents, and (C) no Default or Event of Default then exists or existed during
the period covered by the Financial Statements for such month. With advance
written notice to Agent, Borrower may revise the contents of future certificates
to reflect changes in Borrower's accounting procedures, so long as such revised
procedures are consistent with GAAP. If such certificate discloses that a
representation or warranty is not correct or complete, or that a covenant has
not been complied with, or that a Default or Event of Default existed or exists,
such certificate shall set forth what action the Borrower has taken or proposes
to take with respect thereto.

    (d) Within forty six (46) days after the end of each Fiscal Quarter that is
not the end of a Fiscal Year and within ninety-one (91) days after the end of
each Fiscal Quarter ending a Fiscal Year, a certificate of a Responsible Officer
of the Borrower stating that, except as explained in reasonable detail in such
certificate, (A) all of the representations and warranties of the Borrower
contained in this Agreement and the other Loan Documents are correct and
complete in all material respects as at the date of such certificate as if made
at such time, except for those that speak as of a particular date which shall
have been true and correct as of such date, (B) the Borrower is, at the date of
such certificate, in compliance in all material respects with all of its
respective covenants and agreements in this Agreement and the other Loan
Documents, (C) to the best of Borrower's knowledge, no Default or Event of
Default then exists or existed during the period covered by the Financial
Statements for such period, (D) describing and analyzing in

18

--------------------------------------------------------------------------------

reasonable detail, consistent with the disclosures of Borrower in its Form 10-Q
or 10-K, as applicable, all material trends, changes, and developments in each
and all Financial Statements; and (E) explaining the variances of the figures in
the prior Fiscal Year financial statements, consistent with the disclosures of
Borrower in its Form 10-Q or 10-K, as applicable. If such certificate discloses
that a representation or warranty is not correct or complete, or that a covenant
has not been complied with, or that a Default or Event of Default existed or
exists, such certificate shall set forth what action the Borrower has taken or
proposes to take with respect thereto.

    (e) As soon as approved by Borrower's Board of Directors, but in no event
later than sixty (60) days after the beginning of each Fiscal Year, annual
consolidated forecasts (to include forecasted consolidated balance sheets,
income statements and cash flow statements) for the Borrower and its
Subsidiaries as at the end of and for each Fiscal Quarter of such Fiscal Year.
In addition, as soon as practicable after their preparation, Borrower's
quarterly updates of its forecasts for its balance sheet and income statement.

    (f)  Promptly after filing with the PBGC and the IRS, upon the request of
Agent, a copy of each annual report or other filing filed with respect to each
Plan of the Borrower and its Restricted Subsidiaries.

    (g) As soon as practicable after the filing thereof, copies of all reports,
if any, to or other documents filed by the Borrower with the Securities and
Exchange Commission under the Exchange Act, and all reports, notices, or
statements sent by the Borrower to the holders of any equity interests of the
Borrower or of any Debt of the Borrower registered under the Securities Act or
to or from the trustee under any indenture under which the same is issued.

    (h) As soon as available, but in any event not later than 15 days after the
Borrower's receipt thereof, a copy of all management letters in connection with
Borrower's annual audit prepared for the Borrower by any independent certified
public accountants of the Borrower.

    (i)  As soon as practicable after their preparation, copies of any and all
proxy statements, financial statements, and reports which the Borrower makes
available to its shareholders. Borrower's notification to the Agent of the
posting of such information on its website shall constitute compliance with this
provision.

    (j)  If requested by the Agent, promptly after filing with the IRS, a copy
of each tax return filed by the Borrower or by any of its Subsidiaries.

    (k) No later than Tuesday of each week, (i) a Borrowing Base Certificate and
all supporting information in accordance with Section 9 of the Security
Agreement as of the end of the preceding week, and (ii) a certificate of a
Responsible Officer of the Borrower setting forth in reasonable detail Liquidity
and the calculations required to establish that the Borrower was in compliance
with the covenant set forth in Section 7.25 as of the end of the prior week;
provided, however, that at any time that Aggregate Revolver Outstandings are
zero, the requirement under clause (k)(i) to the extent of weekly reporting of
sales, credits, and collections in the Borrowing Base Certificate shall be
changed to reporting on a monthly basis (with reports for each month delivered
by the 15th of the following month). In the event that following a change to
monthly reporting Borrower desires to request a Revolving Loan or a Letter of
Credit, Borrower must resume its weekly reporting of sales, credits, and
collections in the Borrowing Base Certificate at least 5 days prior to the
requested Funding Date of such Revolving Loan or the requested issuance date of
such Letter of Credit.

    (l)  Such additional information as the Agent and/or any Lender may from
time to time reasonably request regarding the financial and business affairs of
the Borrower or any Subsidiary.

19

--------------------------------------------------------------------------------

    5.3  Notices to the Lenders.  The Borrower shall notify the Agent and the
Lenders in writing of the following matters at the following times:

    (a) Immediately after becoming aware of any Default or Event of Default;

    (b) Immediately after becoming aware of the assertion by the holder of any
Debt of the Borrower or any Restricted Subsidiary in a face amount in excess of
$5,000,000 that a default exists with respect thereto or that the Borrower or
such Restricted Subsidiary is not in compliance with the terms thereof, which
default or lack of compliance gives rise to a right to immediately accelerate
such Debt, or the commencement by such holder of any enforcement action because
of such asserted default or non-compliance;

    (c) Immediately after becoming aware of any event or circumstance (other
than general economic trends) which could reasonably be expected to have a
Material Adverse Effect;

    (d) Immediately after becoming aware of any pending or threatened action,
suit, or proceeding, by any Person, or any pending or threatened investigation
by a Governmental Authority, which could reasonably be expected to have a
Material Adverse Effect or result in a Default under Section 9.1(o);

    (e) Immediately after becoming aware of any pending or threatened strike,
work stoppage, unfair labor practice claim, or other labor dispute affecting the
Borrower or any of its Subsidiaries in a manner which could reasonably be
expected to have a Material Adverse Effect;

    (f)  Immediately after becoming aware of any violation of any law, statute,
regulation, or ordinance of a Governmental Authority affecting the Borrower or
any Subsidiary which could reasonably be expected to have a Material Adverse
Effect;

    (g) Immediately after receipt of any notice of any violation by the Borrower
or any of its Subsidiaries of any Environmental Law which could reasonably be
expected to have a Material Adverse Effect or that any Governmental Authority
has asserted in writing that the Borrower or any Subsidiary is not in compliance
with any Environmental Law or is investigating the Borrower's or such
Subsidiary's compliance therewith which could reasonably be expected to have a
Material Adverse Effect or which materially affects the value of any parcel of
Real Property subject to a Mortgage;

    (h) Immediately after receipt of any written notice that the Borrower or any
of its Subsidiaries is or may be liable to any Person as a result of the Release
or threatened Release of any Contaminant or that the Borrower or any Subsidiary
is subject to investigation by any Governmental Authority evaluating whether any
remedial action is needed to respond to the Release or threatened Release of any
Contaminant, in either case which could reasonably be expected to have a
Material Adverse Effect or which materially affects the value of any parcel of
Real Property subject to a Mortgage;

    (i)  Immediately after receipt of any written notice of the imposition of
any Environmental Lien against any property of the Borrower or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which materially affects the value of any parcel of Real Property
subject to a Mortgage;

    (j)  Any change in the Borrower's name as it appears in the state of its
incorporation or other organization, state of incorporation or organization,
type of entity, organizational identification number, locations of any material
portion of the Collateral, or form of organization, trade names under which the
Borrower will sell Inventory or create Accounts, or to which instruments in
payment of Accounts may be made payable, in each case within thirty (30) days
thereof;

20

--------------------------------------------------------------------------------



    (k) Within ten (10) Business Days after the Borrower or any ERISA Affiliate
knows or has reason to know, that an ERISA Event or a prohibited transaction (as
defined in Sections 406 of ERISA and 4975 of the Code) has occurred, and, when
known, any action taken or threatened by the IRS, the DOL or the PBGC with
respect thereto;

    (l)  Upon request, or, in the event that such filing reflects a significant
change with respect to the matters covered thereby, within three (3) Business
Days after the filing thereof with the PBGC, the DOL or the IRS, as applicable,
copies of the following: (i) each annual report (form 5500 series), including
Schedule B thereto, filed with the PBGC, the DOL or the IRS with respect to each
Plan, (ii) a copy of each funding waiver request filed with the PBGC, the DOL or
the IRS with respect to any Plan and all communications received by the Borrower
or any ERISA Affiliate from the PBGC, the DOL or the IRS with respect to such
request, and (iii) a copy of each other filing or notice filed with the PBGC,
the DOL or the IRS, with respect to each Plan by either the Borrower or any
ERISA Affiliate;

    (m) Upon request, copies of each actuarial report for any Plan or
Multi-employer Plan and annual report for any Multi-employer Plan; and within
three (3) Business Days after receipt thereof by the Borrower or any ERISA
Affiliate, copies of the following: (i) any notices of the PBGC's intention to
terminate a Plan or to have a trustee appointed to administer such Plan;
(ii) any favorable or unfavorable determination letter from the IRS regarding
the qualification of a Plan under Section 401(a) of the Code; or (iii) any
notice from a Multi-employer Plan regarding the imposition of withdrawal
liability;

    (n) Within three (3) Business Days after the occurrence thereof: (i) any
changes in the benefits of any existing Plan which increase the Borrower's
annual costs with respect thereto by an amount in excess of $5,000,000 or the
establishment of any new Plan or the commencement of contributions to any Plan
to which the Borrower or any ERISA Affiliate was not previously contributing; or
(ii) any failure by the Borrower or any ERISA Affiliate to make a required
installment or any other required payment under Section 412 of the Code on or
before the due date for such installment or payment; or

    (o) Within three (3) Business Days after the Borrower or any ERISA Affiliate
knows or has reason to know that any of the following events has or will occur:
(i) a Multi-employer Plan has been or will be terminated; (ii) the administrator
or plan sponsor of a Multi-employer Plan intends to terminate a Multi-employer
Plan; or (iii) the PBGC has instituted or will institute proceedings under
Section 4042 of ERISA to terminate a Multi-employer Plan.

    Each notice given under this Section shall describe the subject matter
thereof in reasonable detail, and shall set forth the action that the Borrower,
its Subsidiary, or any ERISA Affiliate, as applicable, has taken or proposes to
take with respect thereto.


ARTICLE 6

GENERAL WARRANTIES AND REPRESENTATIONS


    The Borrower warrants and represents to the Agent and the Lenders that
except as hereafter disclosed to and accepted by the Agent and the Required
Lenders in writing:

    6.1  Authorization, Validity, and Enforceability of this Agreement and the
Loan Documents.  The Borrower has the power and authority to execute, deliver
and perform this Agreement and the other Loan Documents to which it is a party,
to incur the Obligations, and to grant to the Agent Liens upon and security
interests in the Collateral. The Borrower has taken all necessary action
(including obtaining approval of its stockholders if necessary) to authorize its
execution, delivery, and performance of this Agreement and the other Loan
Documents to which it is a party. This Agreement and the other Loan Documents to
which it is a party have been duly executed and delivered by the Borrower, and

21

--------------------------------------------------------------------------------

constitute the legal, valid and binding obligations of the Borrower, enforceable
against it in accordance with their respective terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors' rights generally or by equitable principles relating
to enforceability. The Borrower's execution, delivery, and performance of this
Agreement and the other Loan Documents to which it is a party do not and will
not conflict with, or constitute a violation or breach of, or result in the
imposition of any Lien upon the property of the Borrower or any of its
Restricted Subsidiaries, by reason of the terms of (a) any contract, mortgage,
lease, agreement, indenture, or instrument to which the Borrower or any of its
Restricted Subsidiaries is a party or which is binding upon it, (b) any
Requirement of Law applicable to the Borrower or any of its Restricted
Subsidiaries, or (c) the certificate or articles of incorporation or by-laws or
the limited liability company or limited partnership agreement of the Borrower
or any of its Restricted Subsidiaries.

    6.2  Validity and Priority of Security Interest.  The provisions of this
Agreement, the Mortgages, and the other Loan Documents create legal and valid
Liens on all the Collateral in favor of the Agent, for the ratable benefit of
the Agent and the Lenders, and such Liens when properly filed and, where
applicable, recorded or when adequate steps have been taken to obtain control
over or possession of the property subject to such Liens, as applicable, shall
constitute perfected and continuing Liens on all the Collateral, having priority
over all other Liens on the Collateral, except for Permitted Liens, securing all
the Obligations, and enforceable against the Borrower and all third parties
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors' rights generally or by
equitable principles relating to enforceability.

    6.3  Organization and Qualification.  The Borrower (a) is duly organized or
incorporated and validly existing in good standing under the laws of the state
of Delaware, (b) is qualified to do business and is in good standing in the
jurisdictions set forth on Schedule 6.3 which are the only jurisdictions in
which qualification is material to the conduct of its business, and (c) has all
requisite power and authority to conduct its business and to own its property.

    6.4  Corporate Name; Prior Transactions.  Except as set forth on
Schedule 6.4 (as amended from time to time by Borrower upon written notice to
Agent), the Borrower has not, during the past five (5) years, been known by or
used any other corporate or fictitious name, or been a party to any merger or
consolidation, or acquired all or substantially all of the assets of any Person,
or acquired any of its property outside of the ordinary course of business.

    6.5  Subsidiaries and Affiliates.  Schedule 6.5 (as amended from time to
time by Borrower upon written notice to Agent) is a correct and complete list of
the name and relationship to the Borrower of each and all of the Borrower's
Subsidiaries. Each Restricted Subsidiary is (a) duly incorporated or organized
and validly existing in good standing under the laws of its jurisdiction of
incorporation or organization set forth on Schedule 6.5, and (b) qualified to do
business and in good standing in each jurisdiction in which the failure to so
qualify or be in good standing could reasonably be expected to have a Material
Adverse Effect and (c) has all requisite power and authority to conduct its
business and own its property.

    6.6  Financial Statements and Projections.  

    (a) The Borrower has delivered to the Agent and the Lenders the audited
balance sheet and related statements of income, retained earnings, cash flows,
and changes in stockholders equity for the Borrower and its consolidated
Subsidiaries as of June 1, 2001, and for the Fiscal Year then ended, accompanied
by the report thereon of the Borrower's independent certified public
accountants, Deloitte & Touche, LLP. The Borrower has also delivered to the
Agent and the Lenders the unaudited balance sheet and related statements of
income and cash flows for the Borrower and its consolidated Subsidiaries as of
August 31, 2001. Such financial statements are attached hereto as Exhibit C. All
such financial statements have been prepared in accordance with

22

--------------------------------------------------------------------------------

GAAP and present accurately and fairly in all material respects the financial
position of the Borrower and its consolidated Subsidiaries as at the dates
thereof and their results of operations for the periods then ended.

    (b) The Latest Projections when submitted to the Lenders as required herein
represent the Borrower's good faith and reasonable estimate of the future
financial performance of the Borrower and its consolidated Subsidiaries for the
periods set forth therein. The Latest Projections constitute forward-looking
statements that are by their nature subject to risks and uncertainties that
could cause actual results to vary materially from those estimated. These risks
and uncertainties are discussed in greater detail in the Borrower's periodic
filings with the SEC. The Latest Projections have been prepared based on the
good faith assumptions set forth therein, which the Borrower believes are fair
and reasonable in light of current and reasonably foreseeable business
conditions at the time submitted to the Lenders. The Latest Projections
delivered to the Agent and the Lenders on or before the Closing Date were not
reviewed or approved by Borrower's executive management, Board of Directors, or
auditors.

    6.7  Capitalization.  Schedule 6.7 sets forth, as of the Closing Date, the
capitalization of Borrower and its Restricted Subsidiaries and all of the
authorized and issued Capital Stock of each such Person. All outstanding Capital
Stock has been validly issued, and is fully paid and non-assessable. All of the
Capital Stock of Restricted Subsidiaries is owned, beneficially and of record,
by the Person set forth on such Schedule 6.7.

    6.8  Solvency.  The Borrower is Solvent prior to and after giving effect to
the Borrowings to be made on the Initial Funding Date and the issuance of the
Letters of Credit to be issued on the Initial Funding Date, and shall remain
Solvent during the term of this Agreement.

    6.9  Debt.  As of the Closing Date, the Borrower and its Restricted
Subsidiaries have no Debt, except (a) the Obligations, and (b) Debt described on
Schedule 6.9.

    6.10  Distributions.  Since June 1, 2001, no Distribution has been declared,
paid, or made upon or in respect of any Capital Stock or other securities of the
Borrower except as identified on Schedule 6.10 and as permitted by Section 7.10.

    6.11  Real Estate; Leases.  Schedule 6.11 sets forth, as of the Closing
Date, a correct and complete list of all Real Estate owned by the Borrower and
all Real Estate owned by any of its Restricted Subsidiaries, all leases and
subleases of real or personal property held by the Borrower as lessee or
sublessee (other than leases of personal property as to which the Borrower is
lessee or sublessee for which the value of such personal property is less than
$2,000,000), and all leases and subleases of real or personal property held by
the Borrower as lessor, or sublessor (other than leases of personal property as
to which the Borrower is lessor or sublessor for which the value of such
personal property is less than $2,000,000). Each of such leases and subleases is
valid and enforceable in accordance with its terms and is in full force and
effect, and, to the best of Borrower's knowledge, no default by any party to any
such lease or sublease exists. The Borrower has good and marketable title in fee
simple to the Real Estate identified on Schedule 6.11 as owned by the Borrower,
or valid leasehold interests in all Real Estate designated therein as "leased"
by the Borrower and the Borrower has good, indefeasible, and merchantable title
to all of its other property reflected on the most recent Financial Statements
delivered to the Agent and the Lenders, except as permitted by Section 7.9 since
the date thereof, free of all Liens except Permitted Liens.

    6.12  Unrestricted Subsidiaries.  None of the Unrestricted Subsidiaries
conducts any material business other than acting as a local sales office for
Borrower and its Restricted Subsidiaries, and none of the Unrestricted
Subsidiaries owns any material tangible assets.

23

--------------------------------------------------------------------------------

    6.13  Trade Names.  All trade names or styles under which the Borrower will
sell Inventory or create Accounts, or to which instruments in payment of
Accounts may be made payable, are listed on Schedule 6.13 as amended from time
to time by Borrower upon written notice to Agent.

    6.14  Litigation.  Except as set forth on Schedule 6.14, or, after the
Closing Date as set forth on Borrower's Form 10-K or 10-Q, there is no pending,
or to the best of the Borrower's knowledge threatened, action, suit, proceeding,
or counterclaim by any Person, or to the best of the Borrower's knowledge,
investigation by any Governmental Authority, or any basis for any of the
foregoing, which could reasonably be expected to have a Material Adverse Effect.

    6.15  Labor Disputes.  Except as set forth on Schedule 6.15, as of the
Closing Date (a) there is no collective bargaining agreement or other labor
contract covering employees of the Borrower or any of its Subsidiaries, (b) no
such collective bargaining agreement or other labor contract is scheduled to
expire during the term of this Agreement, (c) no union or other labor
organization is seeking to organize, or to be recognized as, a collective
bargaining unit of employees of the Borrower or any of its Subsidiaries or for
any similar purpose, and (d) there is no pending or (to the best of the
Borrower's knowledge) threatened, strike, work stoppage, material unfair labor
practice claim, or other material labor dispute against or affecting the
Borrower or its Restricted Subsidiaries or their employees.

    6.16  Environmental Laws.  Except as otherwise disclosed on Schedule 6.16:

    (a) The Borrower and its Subsidiaries have complied in all material respects
with all Environmental Laws and neither the Borrower nor any Subsidiary nor any
of its presently owned real property or presently conducted operations, nor to
the best of Borrower's knowledge, its previously owned real property or prior
operations, is subject to any enforcement order from or liability agreement with
any Governmental Authority or private Person respecting (i) compliance with any
Environmental Law or (ii) any potential liabilities and costs or remedial action
arising from the Release or threatened Release of a Contaminant.

    (b) The Borrower and its Subsidiaries have obtained all permits necessary
for their current operations under Environmental Laws, and all such permits are
in good standing, except where failure to obtain such permits could not
reasonably be expected to have a Material Adverse Effect, and the Borrower and
its Subsidiaries are in compliance with all terms and conditions of such
permits, except for any such non-compliance as could not reasonably be expected
to have a Material Adverse Effect.

    (c) Neither the Borrower nor any of its Subsidiaries, nor, to the best of
the Borrower's knowledge, any of its predecessors in interest, has in violation
of applicable law stored, treated or disposed of any hazardous waste, except for
any such violation as could not reasonably be expected to have a Material
Adverse Effect.

    (d) Neither the Borrower nor any of its Subsidiaries has received any
summons, complaint, order or similar written notice indicating that it is not
currently in compliance with, or that any Governmental Authority is
investigating its compliance with, any Environmental Laws or that it is or may
be liable to any other Person as a result of a Release or threatened Release of
a Contaminant that could reasonably be expected to have a Material Adverse
Effect.

    (e) To the best of the Borrower's knowledge, none of the present or past
operations of the Borrower and its Restricted Subsidiaries is the subject of any
investigation by any Governmental Authority evaluating whether any remedial
action is needed to respond to a Release or threatened Release of a Contaminant.

24

--------------------------------------------------------------------------------

    (f)  There is not now, nor to the best of the Borrower's knowledge has there
ever been on or in the Real Estate owned by the Borrower:

    (1) any underground storage tanks or surface impoundments other than those
maintained and/or closed in compliance in all material respects with applicable
laws or surface impoundments,

    (2) any asbestos-containing material, except such as has been removed in
compliance in all material respects with Environmental Laws, or

    (3) any polychlorinated biphenyls (PCBs) used in hydraulic oils, electrical
transformers or other equipment, other than those maintained in compliance in
all material respects with Environmental Laws.

    (g) Neither the Borrower nor any of its Restricted Subsidiaries has filed
any notice under any requirement of Environmental Law reporting a spill or
accidental and unpermitted Release or discharge of a Contaminant into the
environment that could reasonably be expected to cause a Material Adverse
Effect.

    (h) Neither the Borrower nor any of its Restricted Subsidiaries has entered
into any negotiations or settlement agreements with any Person (including the
prior owner of its property) imposing material obligations or liabilities on the
Borrower or any of its Restricted Subsidiaries with respect to any remedial
action in response to the Release of a Contaminant or environmentally related
claim that could reasonably be expected to cause a Material Adverse Effect.

    (i)  None of the products manufactured, distributed or sold by the Borrower
or any of its Restricted Subsidiaries contain asbestos containing material.

    (j)  No Environmental Lien has attached to Real Estate subject to a
Mortgage, or to any other Real Estate that could reasonably be expected to cause
a Material Adverse Effect.

    6.17  No Violation of Law.  Neither the Borrower nor any of its Subsidiaries
is in violation of any law, statute, regulation, ordinance, judgment, order, or
decree applicable to it which violation could reasonably be expected to have a
Material Adverse Effect.

    6.18  No Default.  Neither the Borrower nor any of its Subsidiaries is in
default with respect to any note, indenture, loan agreement, mortgage, lease,
deed, or other agreement to which the Borrower or such Subsidiary is a party or
by which it is bound, which default could reasonably be expected to have a
Material Adverse Effect.

    6.19  ERISA Compliance.  Except as specifically disclosed in Schedule 6.19:

    (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state law. Each Plan which is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS and to the best knowledge of the Borrower,
nothing has occurred which would cause the loss of such qualification. The
Borrower and each ERISA Affiliate has made all required contributions to any
Plan subject to Section 412 of the Code, and no application for a funding waiver
or an extension of any amortization period pursuant to Section 412 of the Code
has been made with respect to any Plan.

    (b) There are no pending or, to the best knowledge of Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

25

--------------------------------------------------------------------------------

    (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither the
Borrower nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability under Title IV of ERISA with respect to any Pension Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (iv) neither
the Borrower nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability (and no event has occurred which, with the giving of notice
under Section 4219 of ERISA, would result in such liability) under Section 4201
or 4243 of ERISA with respect to a Multi-employer Plan; and (v) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.

    6.20  Taxes.  The Borrower and its Restricted Subsidiaries have filed all
federal and other tax returns and reports required to be filed, and have paid or
made adequate provision for the payment of all federal and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable unless such unpaid
taxes and assessments would constitute a Permitted Lien.

    6.21  Regulated Entities.  Except as set forth on Schedule 6.21, none of the
Borrower, any Person controlling the Borrower, or any Restricted Subsidiary, is
an "Investment Company" within the meaning of the Investment Company Act of
1940. The Borrower is not subject to regulation under the Public Utility Holding
Company Act of 1935, the Federal Power Act, the Interstate Commerce Act, any
state public utilities code or law, or any other federal or state statute or
regulation to the extent that the foregoing would limit its ability to incur the
Obligations or grant the Liens to Agent or the Lenders under the Loan Documents.
w

    6.22  Use of Proceeds; Margin Regulations.  On and after the Initial Funding
Date, the proceeds of the Loans are to be used solely for (i) repayment of
Borrower's synthetic lease obligations, (ii) certain transactional fees and
costs, and (iii) working capital purposes and other corporate purposes including
capital expenditures. Neither the Borrower nor any Restricted Subsidiary is
engaged in the business of purchasing or selling Margin Stock or extending
credit for the purpose of purchasing or carrying Margin Stock.

    6.23  Proprietary Rights.  Except as disclosed in Borrower's publicly filed
documents (including filings on Forms 10-K and 10-Q) or otherwise set forth in
Schedule 6.14,

    (i)  to the Borrower's knowledge, the Borrower and its Restricted
Subsidiaries own or are licensed or otherwise have sufficient rights or access
to Proprietary Rights that are reasonably necessary for the operation of the
business of the Borrower and its Restricted Subsidiaries, taken as a whole,
except as would reasonably be expected not to have a Material Adverse Effect;
and

    (ii) no claim or litigation regarding any of the Proprietary Rights is
pending or, to the Borrower's knowledge, threatened which would reasonably be
expected to have a Material Adverse Effect, and no patent, invention, device,
application, principle or any statute, law, rule, regulation, standard or code
is, to the Borrower's knowledge, pending or proposed, which in either case would
reasonably be expected to have a Material Adverse Effect.

    6.24  No Material Adverse Change.  No Material Adverse Effect has occurred
since the latest date of the Financial Statements delivered to the Lenders.

    6.25  [Intentionally Deleted]  

    6.26  [Intentionally Deleted]  

    6.27  Bank Accounts.  Schedule 6.27 contains as of the Closing Date a
complete and accurate list of all bank accounts maintained by the Borrower with
any bank or other financial institution.

26

--------------------------------------------------------------------------------

    6.28  Governmental Authorization.  No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or other Person is necessary or required in connection
with the execution, delivery or performance by, or enforcement against, the
Borrower or any of its Restricted Subsidiaries of this Agreement or any other
Loan Document.


ARTICLE 7

AFFIRMATIVE AND NEGATIVE COVENANTS


    The Borrower covenants to the Agent and each Lender that so long as any of
the Obligations remain outstanding or this Agreement is in effect:

    7.1  Taxes and Other Obligations.  The Borrower shall, and shall cause each
of its Restricted Subsidiaries to, (a) file when due all tax returns and other
reports which it is required to file; (b) pay, or provide for the payment, when
due, of all taxes, fees, assessments and other governmental charges against it
or upon its property, income and franchises, make all required withholding and
other tax deposits, and establish adequate reserves for the payment of all such
items, and provide to the Agent and the Lenders, upon request, satisfactory
evidence of its timely compliance with the foregoing; and (c) pay when due all
Debt owed by it and all claims of materialmen, mechanics, carriers,
warehousemen, landlords, processors and other like Persons, and all other
indebtedness owed by it and perform and discharge in a timely manner all other
obligations undertaken by it; provided, however, neither the Borrower nor any of
its Restricted Subsidiaries need pay any such claim, tax, fee, assessment, or
governmental charge (i) it is contesting in good faith by appropriate
proceedings diligently pursued, (ii) as to which the Borrower or its Restricted
Subsidiary, as the case may be, has established proper reserves as required
under GAAP, and (iii) the nonpayment of which does not result in the imposition
of a Lien (other than a Permitted Lien).

    7.2  Legal Existence and Good Standing.  The Borrower shall, and shall cause
each of its Subsidiaries to, maintain its legal existence and its qualification
and good standing in all jurisdictions in which the failure to maintain such
existence and qualification or good standing could reasonably be expected to
have a Material Adverse Effect.

    7.3  Compliance with Law and Agreements; Maintenance of Licenses.  The
Borrower shall comply, and shall cause each Restricted Subsidiary to comply, in
all material respects with all Requirements of Law of any Governmental Authority
having jurisdiction over it or its business (including the Federal Fair Labor
Standards Act and all Environmental Laws). The Borrower shall, and shall cause
each of its Subsidiaries to, obtain and maintain all licenses, permits,
franchises, and governmental authorizations necessary to own its property and to
conduct its business as conducted on the Closing Date, except where the failure
to obtain such licenses, permits, franchises and authorizations could not
reasonably be expected to have a Material Adverse Effect. The Borrower shall
not, and shall not permit any of its Restricted Subsidiaries to, modify, amend
or alter its certificate or articles of incorporation, or its limited liability
company operating agreement, limited partnership agreement, or other
organizational documents as applicable, other than in a manner which does not
materially and adversely affect the rights of the Lenders or the Agent.

    7.4  Maintenance of Property; Inspection of Property.  

    (a) The Borrower shall, and shall cause each of its Restricted Subsidiaries
to, maintain all of the Collateral necessary and useful in the conduct of its
business, in good operating condition and repair, ordinary wear and tear
excepted, except where failure to do so could not reasonably be expected to have
a Material Adverse Effect.

    (b) The Borrower shall permit representatives and independent contractors of
the Agent (at the expense of the Borrower not to exceed four (4) times per year
unless an Event of Default has occurred and is continuing) to visit and inspect
any of its properties, to examine its corporate,

27

--------------------------------------------------------------------------------

financial and operating records, and make copies thereof or abstracts therefrom
and to discuss its affairs, finances and accounts with its officers, at such
reasonable times during normal business hours and as soon as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, however, when
an Event of Default exists, the Agent or any Lender may do any of the foregoing
at the expense of the Borrower at any time during normal business hours and
without advance notice.

    7.5  Insurance.  

    (a) The Borrower shall maintain, and shall maintain for its Restricted
Subsidiaries or cause each of its Restricted Subsidiaries to maintain, with
financially sound and reputable insurers having a rating of at least A- or
better by Best Rating Guide, insurance against loss or damage by fire with
extended coverage; theft, burglary, pilferage and loss in transit; public
liability and third party property damage; larceny, embezzlement or other
criminal liability; business interruption; public liability and third party
property damage; and such other hazards or of such other types as is customary
for Persons engaged in the same or similar business, as determined by Borrower.
The Agent, in its discretion, or acting at the direction of the Required
Lenders, shall retain the right to require that the Borrower obtain and maintain
additional insurance coverage in order to protect Agent's and the Lenders'
interests hereunder and under the International Facility. Such additional
insurance coverage shall be reasonable as compared with the Collateral and the
collateral for the International Facility and insurance coverage in effect on
the Closing Date. Without limiting the foregoing, in the event that any improved
Real Estate covered by the Mortgages is determined to be located within an area
that has been identified by the Director of the Federal Emergency Management
Agency as a Special Flood Hazard Area ("SFHA"), the Borrower shall purchase and
maintain flood insurance on the improved Real Estate and any Equipment and
Inventory located on such Real Estate that is in the SFHA. The amount of said
flood insurance will be reasonably determined by the Agent, and shall, at a
minimum, comply with applicable federal regulations as required by the Flood
Disaster Protection Act of 1973, as amended. The Borrower shall also maintain
flood insurance for its Inventory and Equipment which is, in material amounts,
at any time located in a SFHA.

    (b) The Borrower shall cause the Agent, for the ratable benefit of the Agent
and the Lenders, to be named as secured party or mortgagee and sole loss payee
or additional insured as their interest may appear on insurance policies related
to Collateral and any collateral for the International Facility, in a manner
acceptable to the Agent. Each policy of property insurance shall contain a
clause or endorsement requiring the insurer to give not less than thirty
(30) days' prior written notice to the Agent in the event of cancellation of the
policy for any reason whatsoever and a clause or endorsement stating that the
interest of the Agent shall not be impaired or invalidated by any act or neglect
of the Borrower or any of its Subsidiaries or the owner of any Real Estate for
purposes more hazardous than are permitted by such policy. All premiums for such
insurance shall be paid by the Borrower when due, and certificates of insurance
and, if requested by the Agent or any Lender, photocopies of the policies, shall
be delivered to the Agent, in each case in sufficient quantity for distribution
by the Agent to each of the Lenders. If the Borrower fails to procure such
insurance or to pay the premiums therefor when due, the Agent may, and at the
direction of the Required Lenders shall, do so from the proceeds of Revolving
Loans.

    7.6  Insurance and Condemnation Proceeds.  The Borrower shall as soon as
practicable notify the Agent and the Lenders of any loss, damage, or destruction
to the Collateral, whether or not covered by insurance. The Agent is hereby
authorized to collect all insurance and condemnation proceeds in respect of
Collateral directly and shall apply or remit them as follows:

    (i)  With respect to insurance and condemnation proceeds relating to
Collateral other than Fixed Assets, after deducting from such proceeds the
reasonable expenses, if any, incurred by the

28

--------------------------------------------------------------------------------

Agent in the collection or handling thereof, the Agent shall apply such
proceeds, ratably, to the reduction of the Revolving Loans and, if an Event of
Default has occurred and is continuing, to the reduction of the other
Obligations in the order provided for in Section 3.8. Any remaining proceeds
after application as provided in the preceding sentence shall be returned to the
Borrower.

    (ii) With respect to insurance and condemnation proceeds relating to
Collateral consisting of Fixed Assets, the Agent shall permit or require the
Borrower to use such proceeds, or any part thereof, to replace, repair, restore
or rebuild the relevant Fixed Assets in a diligent and expeditious manner with
materials and workmanship of substantially the same quality as existed before
the loss, damage or destruction so long as (1) no Default or Event of Default
has occurred and is continuing, (2) the aggregate proceeds do not exceed
$3,000,000 per incident and (3) the Borrower first (i) provides the Agent and
the Required Lenders with plans and specifications for any such repair or
restoration which shall be reasonably satisfactory to the Agent and the Required
Lenders and (ii) demonstrates to the reasonable satisfaction of the Agent and
the Required Lenders that the funds available to it will be sufficient to
complete such project in the manner provided therein. In all other
circumstances, the Agent shall apply such insurance and condemnation proceeds,
ratably, to the reduction of the Term Loans in the order provided in
Section 3.4(b), and thereafter to the reduction of the Obligations in the order
provided for in Section 3.8.

    7.7  Environmental Laws.  

    (a) The Borrower shall, and shall cause each of its Restricted Subsidiaries
to, conduct its business in compliance in all material respects with all
Environmental Laws applicable to it, including those relating to the generation,
handling, use, storage, and disposal of any Contaminant. The Borrower shall, and
shall cause each of its Restricted Subsidiaries to, take prompt and appropriate
action to respond to any such non-compliance with Environmental Laws and shall
regularly report to the Agent on such response.

    (b) Without limiting the generality of the foregoing, the Borrower shall
submit to the Agent and the Lenders annually, commencing on the first
Anniversary Date, and on each Anniversary Date thereafter, an update of the
status of each environmental compliance or liability issue that could reasonably
be expected to have a Material Adverse Effect, or that is required to be
reported under Section 5.3. The Agent or any Lender may request copies of
technical reports prepared by the Borrower or any of its Restricted Subsidiaries
and its communications with any Governmental Authority to determine whether the
Borrower or any of its Restricted Subsidiaries is proceeding reasonably to
correct, cure or contest in good faith any such alleged non-compliance or
environmental liability. In the event that Borrower cannot provide any such
technical reports to the Agent because they are subject to an attorney-client
privilege, then Borrower shall so advise Agent of such fact and Agent may
commission its own environmental technical reports at the Borrower's expense.
The Borrower shall, at the Agent's or the Required Lenders' request and at the
Borrower's expense, (i) retain an independent environmental engineer acceptable
to the Agent to evaluate the site, including tests if appropriate, where the
non-compliance or alleged non-compliance with Environmental Laws has occurred
that could reasonably be expected to have a Material Adverse Effect, and prepare
and deliver to the Agent, in sufficient quantity for distribution by the Agent
to the Lenders, a report setting forth the results of such evaluation, a
proposed plan for responding to any environmental problems described therein,
and an estimate of the costs thereof, and (ii) provide to the Agent and the
Lenders a supplemental report of such engineer whenever the scope of the
environmental problems, or the response thereto or the estimated costs thereof,
shall increase in any material respect.

29

--------------------------------------------------------------------------------

    (c) The Agent and its representatives will have the right at any reasonable
time to enter and visit the Real Estate and any other place where any property
of the Borrower is located, so long as such location is under the control of
Borrower or the Borrower is permitted to enter such premises, for the purposes
of observing the Real Estate, taking and removing soil or groundwater samples,
and conducting tests on any part of the Real Estate. The Agent is under no duty,
however, to visit or observe the Real Estate or to conduct tests, and any such
acts by the Agent will be solely for the purposes of protecting the Agent's
Liens and preserving the Agent and the Lenders' rights under the Loan Documents.
No site visit, observation or testing by the Agent and the Lenders will result
in a waiver of any default of the Borrower or impose any liability on the Agent
or the Lenders. In no event will any site visit, observation or testing by the
Agent be a representation that hazardous substances are or are not present in,
on or under the Real Estate, or that there has been or will be compliance with
any Environmental Law. Neither the Borrower nor any other party is entitled to
rely on any site visit, observation or testing by the Agent. The Agent and the
Lenders owe no duty of care to protect the Borrower or any other party against,
or to inform the Borrower or any other party of, any hazardous substances or any
other adverse condition affecting the Real Estate. The Agent may in its
discretion disclose to the Borrower or to any other party if so required by law
any report or findings made as a result of, or in connection with, any site
visit, observation or testing by the Agent. The Borrower understands and agrees
that the Agent makes no warranty or representation to the Borrower or any other
party regarding the truth, accuracy or completeness of any such report or
findings that may be disclosed. The Borrower also understands that depending on
the results of any site visit, observation or testing by the Agent and disclosed
to the Borrower, the Borrower may have a legal obligation to notify one or more
environmental agencies of the results, that such reporting requirements are
site-specific, and are to be evaluated by the Borrower without advice or
assistance from the Agent. In each instance, the Agent will give the Borrower
reasonable notice before entering the Real Estate or any other place the Agent
is permitted to enter under this Section 7.7(c). The Agent will make reasonable
efforts to avoid interfering with the Borrower's use of the Real Estate or any
other property in exercising any rights provided hereunder.

    7.8  Compliance with ERISA.  The Borrower shall, and shall cause each of its
ERISA Affiliates to: (a) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law; (b) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification; (c) make all required contributions to any
Plan subject to Section 412 of the Code; (d) not engage in a prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan; and (e) not engage in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA.

    7.9  Mergers, Consolidations or Sales.  Neither the Borrower nor any of its
Subsidiaries shall:

    (a) enter into any transaction of merger, reorganization, or consolidation,

    (b) transfer, sell, assign, lease, or otherwise dispose of all or any part
of its property, or

    (c) wind up, liquidate or dissolve, or agree to do any of the foregoing.

Notwithstanding the foregoing, at any time prior to the occurrence of a
Liquidity Trigger Event, only the following are prohibited by the preceding
sentence:

    (i)  mergers or consolidations of Borrower where the Borrower is not the
surviving entity or any of the Liens of Agent and the Lenders would be impaired;

    (ii) any reorganization, wind up, liquidation or dissolution of Borrower;

    (iii) any transfer, sale, assignment, lease, or other disposal of any
Accounts or Inventory, other than (y) a sale of Inventory in the ordinary course
of business or (z) where the amount

30

--------------------------------------------------------------------------------

of all Loans advanced against or Letters of Credit collateralized by such
Accounts and/or Inventory (as determined by Agent in its sole discretion) are
repaid in full contemporaneously with such sale or disposition;

    (iv) any transfer, sale, assignment, or other disposal of any Real Estate
that is the subject of a Mortgage, except for a sale of such Real Estate for a
sales price of at least the Minimum Price set forth on Schedule 3.4 (b), and so
long as the Term Loans are repaid contemporaneously with such sale as required
under Section 3.4 (b); and

    (v) any transaction which would result in the breach of Section 7.25.

    7.10  Distributions; Capital Change; Investments.  Neither the Borrower nor
any of its Subsidiaries shall: (a) directly or indirectly declare or make, or
incur any liability to make, any Distribution, except Distributions to the
Borrower by its Subsidiaries, and Distributions by any Subsidiary of Borrower to
another Subsidiary of Borrower which is its parent; (b) make any change in its
capital structure which could have a Material Adverse Effect; or (c) make any
Investment.

Notwithstanding the foregoing, at any time prior to the occurrence of a
Liquidity Trigger Event, only the following are prohibited by the preceding
sentence:

    (i)  Distributions by Borrower, other than: (y) purchases by Borrower on the
open market or under Hedge Agreements of its Capital Stock, provided that after
completing any such purchase Borrower's Liquidity would be at least
$650,000,000, and so long as an Event of Default does not exist prior to such
purchase and would not exist after giving effect to such purchase; and
(z) Distributions not otherwise permitted under this Agreement in an amount not
to exceed $30,000,000 in the aggregate;

    (ii) an Investment by Borrower or a Restricted Subsidiary in an Unrestricted
Subsidiary which is not (x) in the ordinary course of Borrower's or such
Restricted Subsidiary's business, and (y) used for the ordinary operating costs
of such Unrestricted Subsidiary; or

    (iii) a Distribution or an Investment that would result in the breach of
Section 7.25.

    7.11  [Intentionally Deleted]  

    7.12  Guaranties.  Neither the Borrower nor any of its Restricted
Subsidiaries shall make, issue, or become liable on any Guaranty, except:
(i) the International Guaranty; (ii) Guaranties of the obligations of the
International Borrowers under the International Credit Agreement; and
(iii) Guaranties of the Obligations. Notwithstanding the foregoing, at any time
prior to the occurrence of a Liquidity Trigger Event, Guaranties shall not be
prohibited by the preceding sentence, and any such Guaranties permitted to be
made shall be permitted to continue to exist following a Liquidity Trigger
Event.

    7.13  Debt.  Neither the Borrower nor any of its Restricted Subsidiaries
shall incur or maintain any Debt, other than:

    (i)  the Obligations;

    (ii) Debt existing on the Closing Date described on Schedule 6.9 that is not
to be repaid with the proceeds of Loans made on the Initial Funding Date; and

    (iii) Obligations under any Hedge Agreements.

Notwithstanding the foregoing, at any time prior to the occurrence of a
Liquidity Trigger Event, Debt shall not be prohibited by the preceding sentence,
and any such Debt shall be permitted to remain in effect following the
occurrence of a Liquidity Trigger Event.

31

--------------------------------------------------------------------------------



    7.14  Prepayment.  After the occurrence and during the continuance of a
Liquidity Trigger Event, neither the Borrower nor any of its Restricted
Subsidiaries shall voluntarily prepay any Debt, except the Obligations in
accordance with the terms of this Agreement or the International Obligations in
accordance with the terms of the International Credit Agreement.

    7.15  Transactions with Affiliates.  Except as set forth below in this
Section 7.15, neither the Borrower nor any of its Restricted Subsidiaries shall
sell, transfer, distribute, or pay any money or property, including, but not
limited to, any fees or expenses of any nature (including, but not limited to,
any fees or expenses for management services), to any Affiliate (other than to
Borrower or a Restricted Subsidiary), or, lend or advance money or property to
any Affiliate (other than to Borrower or a Restricted Subsidiary), or invest in
(by capital contribution or otherwise) or purchase or repurchase any Capital
Stock or indebtedness, or any property, of any Affiliate (other than of Borrower
or a Restricted Subsidiary), or, become liable on any Guaranty of the
indebtedness, dividends, or other obligations of any Affiliate unless such
obligations are to the Borrower or to a Restricted Subsidiary. Notwithstanding
the foregoing, while no Liquidity Trigger Event has occurred and is continuing,
the Borrower and its Restricted Subsidiaries may make Investments in
Unrestricted Subsidiaries as permitted in Section 7.10(ii), and may engage in
transactions with Unrestricted Subsidiaries and Affiliates other than Borrower
or Restricted Subsidiaries, if such transactions are in the ordinary course of
business, and no less favorable to the Borrower and its Restricted Subsidiaries
than would be obtained in a comparable arm's-length transaction with a third
party who is not an Affiliate.

    7.16  Investment Banking and Finder's Fees.  Neither the Borrower nor any of
its Subsidiaries shall pay or agree to pay, or reimburse any other party with
respect to, any investment banking or similar or related fee, underwriter's fee,
finder's fee, or broker's fee to any Person in connection with this Agreement.
The Borrower shall defend and indemnify the Agent and the Lenders against and
hold them harmless from all claims of any Person that the Borrower is obligated
to pay for any such fees, and all costs and expenses (including attorneys' fees)
incurred by the Agent and/or any Lender in connection therewith.

    7.17  [Intentionally Deleted]  

    7.18  Liens.  Neither the Borrower nor any of its Restricted Subsidiaries
shall create, incur, assume, or permit to exist any Lien on any property now
owned or hereafter acquired by any of them, except Permitted Liens.

    7.19  Sale and Leaseback Transactions.  Neither the Borrower nor any of its
Subsidiaries shall, directly or indirectly, enter into any arrangement with any
Person providing for the Borrower or such Subsidiary to lease or rent property
that the Borrower or such Subsidiary has sold or will sell or otherwise transfer
to such Person. Notwithstanding the foregoing, at any time prior to the
occurrence of a Liquidity Trigger Event, sale and leaseback transactions shall
not be prohibited by the preceding sentence, and any such sale and leaseback
transactions permitted to be consummated shall be permitted to remain in effect
following the occurrence of a Liquidity Trigger Event.

    7.20  New Subsidiaries.  The Borrower shall not, directly or indirectly,
organize, create, acquire or permit to exist any Subsidiary other than those
listed on Schedule 6.5. Notwithstanding the foregoing, at any time prior to the
occurrence of a Liquidity Trigger Event and on at least thirty (30) days advance
written notice to Agent:

    (i)  Borrower may create or acquire one or more new Restricted Subsidiaries
or Unrestricted Subsidiaries that are owned by Borrower or another Restricted
Subsidiary, so long as (1) upon such creation or acquisition of a Restricted
Subsidiary, (y) such new Restricted Subsidiary enters into a continuing guaranty
of the International Credit Agreement Obligations and, if such new Restricted
Subsidiary is a domestic organization, the Obligations, and (z) Agent is granted
a Lien by Borrower or such other Restricted Subsidiary on 100% (or 65% if such
new Restricted Subsidiary is owned by Borrower and is a foreign organization) of
the Capital Stock of such new Restricted Subsidiary, such shares are delivered
to Agent and

32

--------------------------------------------------------------------------------

all other necessary steps are taken to perfect Agent's Lien therein; provided,
however, that Agent's Lien on the shares of any new Restricted Subsidiary that
is owned by a foreign Restricted Subsidiary shall only secure International Loan
Obligations and not Obligations hereunder, and (2) upon such creation or
acquisition of an Unrestricted Subsidiary, the Borrower certifies that such new
Unrestricted Subsidiary complies with the provisions of Section 6.12. Any such
new Subsidiary permitted to be organized, created, or acquired shall be
permitted to remain a Subsidiary following the occurrence of a Liquidity Trigger
Event; and

    (ii) Borrower may redesignate an Unrestricted Subsidiary as a Restricted
Subsidiary, so long as each of the conditions set forth in clauses (i) (y) and
(z) of this Section 7.20 is met. In the event that a foreign Unrestricted
Subsidiary being redesignated as a Restricted Subsidiary is not permitted (due
to local regulatory restrictions) to guarantee the International Obligations, or
to have its Capital Stock pledged to Agent, such Unrestricted Subsidiary may
nevertheless be redesignated as a Restricted Subsidiary (for the purposes of
this Section 7.20 a "Qualified Restricted Subsidiary") so long as each other
condition is met. Notwithstanding any other definitions or provisions of this
Agreement or the Loan Documents to the contrary, there may not exist at any one
time more than $20,000,000 of Investments in the aggregate in all Qualified
Restricted Subsidiaries by Borrower or the other Restricted Subsidiaries.

    7.21  [Intentionally Deleted]  

    7.22  [Intentionally Deleted]  

    7.23  [Intentionally Deleted]  

    7.24  [Intentionally Deleted]  

    7.25  Minimum Liquidity.  Borrower shall maintain, at all times, Liquidity
of not less than $500,000,000, provided, however, that, after the Term Loans and
the International Term Loans have been repaid in full, Borrower shall only be
required to maintain Liquidity of not less than $400,000,000. Borrower and 3Com
Technologies shall maintain Qualified Cash Management Investments in the
Qualified Custodial Accounts at all times of not less than $210,000,000 (reduced
by the amount of any Term Loan or International Term Loan repayments), in the
aggregate, of which not less than $105,000,000 shall be maintained by Borrower
at all times in its Qualified Custodial Account. Amounts in the Qualified
Custodial Accounts shall count towards Liquidity.

    7.26  [Intentionally Deleted]  

    7.27  Use of Proceeds.  The Borrower shall not, and shall not suffer or
permit any Subsidiary to, use any portion of the Loan proceeds, directly or
indirectly, (i) to purchase or carry Margin Stock, (ii) to repay or otherwise
refinance indebtedness of the Borrower or others incurred to purchase or carry
Margin Stock, or (iii) to extend credit for the purpose of purchasing or
carrying any Margin Stock.

    7.28  Further Assurances.  The Borrower shall execute and deliver, or cause
to be executed and delivered, to the Agent and/or the Lenders such documents and
agreements, and shall take or cause to be taken such actions, as the Agent or
any Lender may, from time to time, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents.


ARTICLE 8

CONDITIONS OF LENDING


    8.1  Conditions Precedent to Making of Loans on the Initial Funding
Date.  The obligation of the Lenders to make the initial Revolving Loans and the
Term Loans on the Initial Funding Date, and the obligation of the Agent to cause
the Letter of Credit Issuer to issue any Letter of Credit on the

33

--------------------------------------------------------------------------------

Closing Date, are subject to the following conditions precedent having been
satisfied in a manner satisfactory to the Agent and each Lender:

    (a) This Agreement and the other Loan Documents shall have been executed by
each party thereto and the Borrower shall have performed and complied in all
material respects with all covenants, agreements and conditions contained herein
and the other Loan Documents which are required to be performed or complied with
by the Borrower before or on such Closing Date.

    (b) Upon making the Term Loans and the Revolving Loans (including such
Revolving Loans made to finance the Closing Fee or otherwise as reimbursement
for fees, costs and expenses then payable under this Agreement and the Agent Fee
Letter) the Borrower and its Subsidiaries shall have Liquidity on a consolidated
basis (less, the amount of any accounts payable that are over 30 days past due)
of at least $1,000,000,000.

    (c) All representations and warranties made hereunder and in the other Loan
Documents shall be true and correct as if made on such date.

    (d) No Default or Event of Default shall have occurred and be continuing
after giving effect to the Loans to be made and the Letters of Credit to be
issued on the Initial Funding Date.

    (e) The Agent and the Lenders shall have received such opinions of counsel
for the Borrower and its Subsidiaries and local counsel for Borrower and/or
Agent in the United Kingdom, the Cayman Islands, Ireland, and such other
jurisdictions as Agent or Lenders may require, as the Agent or any Lender shall
request, each such opinion to be in a form, scope, and substance satisfactory to
the Agent, the Lenders, and their respective counsel.

    (f)  The Agent shall have received ALTA title policies, in form and
substance and in amounts and with such endorsements acceptable to Agent, with
respect to the Mortgages.

    (g) The Agent shall have received:

    (i)  acknowledgment copies of proper financing statements, duly filed on or
before the Closing Date under the UCC of all jurisdictions that the Agent may
deem necessary or desirable in order to perfect the Agent's Liens;

    (ii) duly executed UCC-3 Termination Statements and such other instruments,
in form and substance satisfactory to the Agent, as shall be necessary to
terminate and satisfy all Liens on the Property of the Borrower and its
Subsidiaries except Permitted Liens; and

    (iii) certificates for all Capital Stock of Restricted Subsidiaries (and, to
the extent Borrower can (using its best efforts) locate them, certificates for
all Capital Stock of its domestic Unrestricted Subsidiaries) pledged pursuant to
the Pledge Agreement, together with undated stock powers duly endorsed in blank;
and

    (iv) Blocked Account Agreements with Bank, and a control agreement
respecting each of the Qualified Custodial Accounts.

    (h) The Borrower shall have paid all fees and expenses of the Agent and the
Attorney Costs incurred in connection with any of the Loan Documents and the
transactions contemplated thereby to the extent invoiced.

    (i)  Borrower shall have paid all fees due and owing to the Agent and the
Lenders on the Closing Date (including the Closing Fee and all other fees under
the Agent Fee Letters).

    (j)  Agent and the Lenders shall be satisfied with all environmental aspects
relating to Borrower and its business, including all environmental reports as
may be required by Agent and the Lenders.

    (k) The Total Facility and the International Facility each shall have been
successfully syndicated on the terms set forth herein and in the International
Credit Agreement, to the

34

--------------------------------------------------------------------------------

satisfaction of the Agent, and all Lenders shall ratably fund the Loans and the
International Loans on the Initial Funding Date.

    (l)  All conditions precedent to the funding of the initial loans and
letters of credit under the International Credit Agreement shall have been
satisfied.

    (m) The Agent shall have received evidence, in form, scope, and substance,
reasonably satisfactory to the Agent, of all insurance coverage as required by
this Agreement.

    (n) The Agent and the Lenders shall have had an opportunity, if they so
choose, to examine the books of account and other records and files of the
Borrower and its Subsidiaries and to make copies thereof, and to conduct a
pre-closing audit which shall include, without limitation, verification of
Inventory, Accounts, and the Borrowing Base, and the results of such examination
and audit shall have been satisfactory to the Agent and the Lenders in all
respects.

    (o) All proceedings taken in connection with the execution of this
Agreement, the Notes, all other Loan Documents and all documents and papers
relating thereto shall be satisfactory in form, scope, and substance to the
Agent and the Lenders.

    (p) Without limiting the generality of the items described above, the
Borrower and each Person guarantying or securing payment of the Obligations
shall have delivered or caused to be delivered to the Agent (in form and
substance reasonably satisfactory to the Agent), the financial statements,
instruments, resolutions, documents, agreements, certificates, opinions and
other items set forth on the "Closing Checklist" delivered by the Agent to the
Borrower prior to the Closing Date.

    The acceptance by the Borrower of any Loans made or Letters of Credit issued
on the Initial Funding Date shall be deemed to be a representation and warranty
made by the Borrower to the effect that all of the conditions precedent to the
making of such Loans or the issuance of such Letters of Credit have been
satisfied, with the same effect as delivery to the Agent and the Lenders of a
certificate signed by a Responsible Officer of the Borrower, dated the Initial
Funding Date, to such effect.

    Execution and delivery to the Agent by a Lender of a counterpart of this
Agreement shall be deemed confirmation by such Lender that (i) all conditions
precedent in this Section 8.1 have been fulfilled to the satisfaction of such
Lender, (ii) the decision of such Lender to execute and deliver to the Agent an
executed counterpart of this Agreement was made by such Lender independently and
without reliance on the Agent or any other Lender as to the satisfaction of any
condition precedent set forth in this Section 8.1, and (iii) all documents sent
to such Lender for approval consent, or satisfaction were acceptable to such
Lender.

    8.2  Conditions Precedent to Each Loan.  The obligation of the Lenders to
make each Loan, including the initial Revolving Loans on the Initial Funding
Date and the Term Loans, and the obligation of the Agent to cause the Letter of
Credit Issuer to issue any Letter of Credit shall be subject to the further
conditions precedent that on and as of the date of any such extension of credit:

    (a) The following statements shall be true, and the acceptance by the
Borrower of any extension of credit shall be deemed to be a statement to the
effect set forth in clauses (i), (ii) and (iii) with the same effect as the
delivery to the Agent and the Lenders of a certificate signed by a Responsible
Officer, dated the date of such extension of credit, stating that:

    (i)  The representations and warranties contained in this Agreement and the
other Loan Documents are correct in all material respects on and as of the date
of such extension of credit as though made on and as of such date, other than
any such representation or warranty which relates to a specified prior date and
except to the extent the Agent and the Lenders have been notified in writing by
the Borrower that any representation or warranty is not correct and the Required
Lenders have explicitly waived in writing compliance with such representation or
warranty; and

35

--------------------------------------------------------------------------------

    (ii) No event has occurred and is continuing, or would result from such
extension of credit, which constitutes a Default or an Event of Default; and

    (iii) No event has occurred and is continuing, or would result from such
extension of credit, which has had or would have a Material Adverse Effect.

    (b) No such Borrowing shall exceed Availability, provided, however, that the
foregoing conditions precedent are not conditions to each Lender participating
in or reimbursing the Bank or the Agent for such Lenders' Pro Rata Share of any
Non-Ratable Loan or Agent Advance made in accordance with the provisions of
Sections 1.2(h) and (i).


ARTICLE 9

DEFAULT; REMEDIES


    9.1  Events of Default.  It shall constitute an event of default ("Event of
Default") if any one or more of the following shall occur for any reason:

    (a) any failure by the Borrower to pay (i) the principal amount of any
Obligations when due, whether upon demand or otherwise, (ii) interest or premium
on any of the Obligations within three (3) Business Days of when due, whether
upon demand or otherwise, or (iii) any fee or other amount owing hereunder
within ten (10) Business Days of when due, whether upon demand or otherwise;

    (b) any representation or warranty made or deemed made by the Borrower in
this Agreement or by the Borrower or any of its Subsidiaries in any of the other
Loan Documents, any Financial Statement, or any certificate furnished by the
Borrower or any of its Subsidiaries at any time to the Agent or any Lender shall
prove to be untrue in any material respect as of the date on which made, deemed
made, or furnished;

    (c) (i) any default shall occur in the observance or performance of any of
the covenants and agreements contained in Sections 5.2(k), 7.2, 7.5, 7.9-7.27,
or Section 11 of the Security Agreement, (ii) any default shall occur in the
observance or performance of any of the covenants and agreements contained in
Sections 5.2 (other than 5.2(k)) or 5.3 and such default shall continue for ten
(10) days or more; or (iii) any default shall occur in the observance or
performance of any of the other covenants or agreements contained in any other
Section of this Agreement or any other Loan Document, any other Loan Documents,
or any other agreement entered into at any time to which the Borrower or any
Subsidiary and the Agent or any Lender are party (including in respect of any
Bank Products) and such default shall continue for thirty (30) days or more;

    (d) any (i) Event of Default shall have occurred and be continuing under the
International Credit Agreement; (ii) default shall occur with respect to any
Debt (other than the Obligations or the International Loan Obligations) of the
Borrower or any of its Restricted Subsidiaries in an outstanding principal
amount which exceeds $5,000,000 in the aggregate at any one time, or under any
agreement or instrument under or pursuant to which any such Debt may have been
issued, created, assumed, or guaranteed by the Borrower or any of its Restricted
Subsidiaries, and such default shall continue for more than the period of grace,
if any, therein specified, if the effect thereof (with or without the giving of
notice or further lapse of time or both) is to accelerate, or to permit the
holders of any such Debt to accelerate, the maturity of any such Debt; or
(iii) any such Debt shall be declared due and payable or be required to be
prepaid (other than by a regularly scheduled required prepayment) prior to the
stated maturity thereof;

    (e) the Borrower or any of its Restricted Subsidiaries shall (i) file a
voluntary petition in bankruptcy or file a voluntary petition or an answer or
otherwise commence any action or proceeding seeking reorganization, arrangement
or readjustment of its debts or for any other relief under the federal
Bankruptcy Code, as amended, or under any other bankruptcy or insolvency act or
law of the United States, any foreign country, or any political subdivision of
the foregoing, now

36

--------------------------------------------------------------------------------

or hereafter existing, or consent to, approve of, or acquiesce in, any such
petition, action or proceeding; (ii) apply for or acquiesce in the appointment
of a receiver, assignee, liquidator, sequestrator, custodian, monitor, trustee
or similar officer for it or for all or any part of its property; (iii) make an
assignment for the benefit of creditors; or (iv) be unable generally to pay its
debts as they become due;

    (f)  an involuntary petition shall be filed or an action or proceeding
otherwise commenced seeking reorganization, arrangement, consolidation or
readjustment of the debts of the Borrower or any of its Restricted Subsidiaries
or for any other relief under the Bankruptcy Code, as amended, or under any
other bankruptcy or insolvency act or law of the United States, any foreign
country, or any political subdivision of the foregoing, now or hereafter
existing and such petition or proceeding shall not be dismissed within thirty
(30) days after the filing or commencement thereof or an order of relief shall
be entered with respect thereto;

    (g) a receiver, assignee, liquidator, sequestrator, custodian, monitor,
trustee or similar officer for the Borrower or any of its Restricted
Subsidiaries or for all or any part of its property shall be appointed or a
warrant of attachment, execution or similar process shall be issued against any
part of the property of the Borrower or any of its Restricted Subsidiaries;

    (h) except as specifically permitted by Section 7.9, the Borrower or any of
its Restricted Subsidiaries shall file a certificate of dissolution under
applicable state law or shall be liquidated, dissolved or wound-up or shall
commence or have commenced against it any action or proceeding for dissolution,
winding-up or liquidation, or shall take any corporate action in furtherance
thereof;

    (i)  all or any material part of the property of the Borrower or any of its
Restricted Subsidiaries shall be nationalized, expropriated or condemned, seized
or otherwise appropriated, or custody or control of such property or of the
Borrower or such Restricted Subsidiary shall be assumed by any Governmental
Authority or any court of competent jurisdiction at the instance of any
Governmental Authority, except where contested in good faith by proper
proceedings diligently pursued where a stay of enforcement is in effect;

    (j)  any Loan Document shall be terminated, revoked or declared void or
invalid or unenforceable or challenged by the Borrower or any other obligor;

    (k) one or more judgments, orders, decrees or arbitration awards is entered
against the Borrower involving in the aggregate liability (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage or by an indemnity of a third Person (other than Borrower or
any of its Affiliates) that Agent in its good faith judgment determines is
acceptable as to which such indemnitor has not disputed liability) as to any
single or related or unrelated series of transactions, incidents or conditions,
of $7,500,000 or more, and the same shall remain unsatisfied, unvacated or
unstayed pending appeal for a period of sixty (60) days after the entry thereof.
For the purposes of clarity, a judgment shall be deemed satisfied if Borrower
has entered into a stipulation or agreement with the adverse party to pay such
judgment;

    (l)  any loss, theft, damage or destruction of any item or items of
Collateral or other property of the Borrower or any Subsidiary occurs which
could reasonably be expected to cause a Material Adverse Effect and is not
adequately covered by insurance;

    (m) there is filed against the Borrower or any of its Restricted
Subsidiaries any action, suit or proceeding under any federal or state
racketeering statute (including the Racketeer Influenced and Corrupt
Organization Act of 1970), which action, suit or proceeding (i) is not dismissed
within one hundred twenty (120) days, and (ii) could reasonably be expected to
result in the confiscation or forfeiture of any material portion of the
Collateral;

    (n) for any reason other than the failure of the Agent to take any action
available to it to maintain perfection of the Agent's Liens, pursuant to the
Loan Documents, any Loan Document ceases to be in full force and effect or any
Lien with respect to any material portion of the

37

--------------------------------------------------------------------------------

Collateral intended to be secured thereby ceases to be, or is not, valid,
perfected and prior to all other Liens (other than Permitted Liens) or is
terminated, revoked or declared void;

    (o) (i) an ERISA Event shall occur with respect to a Pension Plan or
Multi-employer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multi-employer Plan or the PBGC in an aggregate amount in excess of $5,000,000;
(ii) the aggregate amount of Unfunded Pension Liability among all Pension Plans
at any time exceeds $5,000,000; or (iii) the Borrower or any ERISA Affiliate
shall fail to pay when due, after the expiration of any applicable grace period,
any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multi-employer Plan in an aggregate amount in
excess of $5,000,000; or

    (p) there occurs an event having a Material Adverse Effect.

    9.2  Remedies.  

    (a) If a Default or an Event of Default exists, the Agent may, in its
discretion, and shall, at the direction of the Required Lenders, do one or more
of the following at any time or times and in any order, without notice to or
demand on the Borrower: (i) reduce the Maximum Revolver Amount, or the advance
rates against Eligible Accounts and/or Eligible Inventory used in computing the
Borrowing Base, or reduce one or more of the other elements used in computing
the Borrowing Base; (ii) restrict the amount of or refuse to make Revolving
Loans; and (iii) restrict or refuse to provide Letters of Credit or Credit
Support; provided, however, that in the event that Agent takes any action under
clause (i) of this sentence during a Default and as a result the Aggregate
Revolver Outstandings exceed the Borrowing Base, then, notwithstanding anything
to the contrary contained in Section 3.1, Borrower shall not be obligated to
repay such excess until the earlier of (y) ten (10) days after such overadvance
is created or (z) the occurrence of an Event of Default. If an Event of Default
exists, the Agent shall, at the direction of the Required Lenders, do one or
more of the following, in addition to the actions described in the preceding
sentence, at any time or times and in any order, without notice to or demand on
the Borrower: (A) terminate the Commitments and this Agreement; (B) declare any
or all Obligations to be immediately due and payable; provided, however, that
upon the occurrence of any Event of Default described in Sections 9.1(e),
9.1(f), 9.1(g) , or 9.1(h), the Commitments shall automatically and immediately
expire and all Obligations shall automatically become immediately due and
payable without notice or demand of any kind; (C) require the Borrower to cash
collateralize all outstanding Letter of Credit Obligations; and (D) pursue its
other rights and remedies under the Loan Documents and applicable law.

    (b) If an Event of Default has occurred and is continuing: (i) the Agent
shall have for the benefit of the Lenders, in addition to all other rights of
the Agent and the Lenders, the rights and remedies of a secured party under the
Loan Documents and the UCC; (ii) the Agent may, at any time, take possession of
the Collateral and keep it on the Borrower's premises, at no cost to the Agent
or any Lender, or remove any part of it to such other place or places as the
Agent may desire, or the Borrower shall, upon the Agent's demand, at the
Borrower's cost, assemble the Collateral and make it available to the Agent at a
place reasonably convenient to the Agent; and (iii) the Agent may sell and
deliver any Collateral at public or private sales, for cash, upon credit or
otherwise, at such prices and upon such terms as the Agent deems advisable, in
its sole discretion, and may, if the Agent deems it reasonable, postpone or
adjourn any sale of the Collateral by an announcement at the time and place of
sale or of such postponed or adjourned sale without giving a new notice of sale.
Without in any way requiring notice to be given in the following manner, the
Borrower agrees that any notice by the Agent of sale, disposition or other
intended action hereunder or in connection herewith, whether required by the UCC
or otherwise, shall constitute reasonable notice to the Borrower if such notice
is mailed by registered or certified mail, return receipt requested, postage
prepaid, or is delivered personally against receipt, at least

38

--------------------------------------------------------------------------------

ten (10) Business Days prior to such action to the Borrower's address specified
in or pursuant to Section 13.8. If any Collateral is sold on terms other than
payment in full at the time of sale, no credit shall be given against the
Obligations until the Agent or the Lenders receive payment, and if the buyer
defaults in payment, the Agent may resell the Collateral without further notice
to the Borrower. In the event the Agent seeks to take possession of all or any
portion of the Collateral by judicial process, the Borrower irrevocably waives:
(A) the posting of any bond, surety or security with respect thereto which might
otherwise be required; (B) any demand for possession prior to the commencement
of any suit or action to recover the Collateral; and (C) any requirement that
the Agent retain possession and not dispose of any Collateral until after trial
or final judgment. The Borrower agrees that the Agent has no obligation to
preserve rights to the Collateral or marshal any Collateral for the benefit of
any Person. The Agent is hereby granted a non-exclusive license or other right
to use, without charge, the Borrower's labels, patents, copyrights, name, trade
secrets, trade names, trademarks, and advertising matter, or any similar
property, in completing production of, advertising or selling any Collateral,
and the Borrower's rights under all licenses and all franchise agreements shall
inure to the Agent's benefit for such purpose. The proceeds of sale shall be
applied first to all expenses of sale, including attorneys' fees, and then to
the Obligations. The Agent will return any excess to the Borrower and the
Borrower shall remain liable for any deficiency.

    (c) If an Event of Default exists, the Borrower hereby waives all rights to
notice and hearing prior to the exercise by the Agent of the Agent's rights to
repossess the Collateral without judicial process or to reply, attach or levy
upon the Collateral without notice or hearing.


ARTICLE 10

TERM AND TERMINATION


    10.1  Term and Termination.  The term of this Agreement shall end on the
Stated Termination Date unless sooner terminated in accordance with the terms
hereof. The Agent upon direction from the Required Lenders may terminate this
Agreement without notice upon the occurrence of an Event of Default. Upon the
effective date of termination of this Agreement for any reason whatsoever, all
Obligations (including all unpaid principal, accrued and unpaid interest and any
accrued and unpaid fees) shall become immediately due and payable and the
Borrower shall immediately arrange for the cancellation and return of Letters of
Credit then outstanding. Notwithstanding the termination of this Agreement,
until all Obligations are indefeasibly paid and performed in full in cash, the
Borrower shall remain bound by the terms of this Agreement and shall not be
relieved of any of its Obligations hereunder or under any other Loan Document,
and the Agent and the Lenders shall retain all their rights and remedies
hereunder (including the Agent's Liens in and all rights and remedies with
respect to all then existing and after-arising Collateral).

39

--------------------------------------------------------------------------------




ARTICLE 11

AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS


    11.1  Amendments and Waivers.  

    (a) No amendment or waiver of any provision of this Agreement or any other
Loan Document, and no consent with respect to any departure by the Borrower
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or by the Agent at the written request of the Required
Lenders) and the Borrower and then any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however, that no such waiver, amendment, or consent shall, unless in
writing and signed by all the Lenders and the Borrower and acknowledged by the
Agent, do any of the following:

    (i)  increase or extend the Commitment of any Lender;

    (ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document;

    (iii) reduce the principal of, or the rate of interest specified herein on
any Loan, or any fees or other amounts payable hereunder or under any other Loan
Document;

    (iv) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which is required for the Lenders or any of them
to take any action hereunder;

    (v) increase any of the percentages set forth in the definition of the
Borrowing Base;

    (vi) amend this Section or any provision of this Agreement providing for
consent or other action by all Lenders;

    (vii) release any guarantors of the Obligation from their guaranties, or
release or contractually subordinate Agent's Liens on any Collateral other than
as permitted by Section 12.11;

    (viii) change the definitions of "Liquidity," "Liquidity Trigger Event,"
"Majority Lenders," "Required Lenders," or "Qualified Cash Management
Investments," or "Qualified Custodial Accounts";

    (ix) increase the Dollar amounts or any of the percentages set forth in the
definitions of Maximum Revolver Amount, the Maximum Inventory Loan Amount, and
Unused Letter of Credit Subfacility;

    (x) amend to make less restrictive, or waive compliance with, Section 7.25;

    (xi) amend the order of payments set forth in the second sentence of
Section 3.8; or

    (xii) amend the definitions of "Eligible Accounts" or "Eligible Inventory"
such that eligibility criteria becomes less restrictive;

provided, however, the Agent may, in its sole discretion and notwithstanding the
limitations contained in clauses (v) and (ix) above and any other terms of this
Agreement, make Agent Advances in accordance with Section 1.2(i) and, provided
further, that no amendment, waiver or consent shall, unless in writing and
signed by the Agent, affect the rights or duties of the Agent under this
Agreement or any other Loan Document and provided further, that Schedule 1.2
hereto (Commitments) may be amended from time to time by Agent alone to reflect
assignments of Commitments in accordance herewith.

40

--------------------------------------------------------------------------------

    (b) [Intentionally Deleted]

    (c) If, in connection with any proposed amendment, waiver or consent (a
"Proposed Change"):

    (i)  requiring the consent of all Lenders, the consent of Required Lenders
is obtained, but the consent of other Lenders is not obtained (any such Lender
whose consent is not obtained as described in this clause (i) and in clause (ii)
below being referred to as a "Non-Consenting Lender"), or

    (ii) requiring the consent of Required Lenders, the consent of Majority
Lenders is obtained,

then, so long as the Agent is not a Non-Consenting Lender, at the Borrower's
request, the Agent or an Eligible Assignee shall have the right (but not the
obligation) with the Agent's approval, to purchase from the Non-Consenting
Lenders, and the Non-Consenting Lenders agree that they shall sell, all the
Non-Consenting Lenders' Commitments (together with all of such Lender's
International Loans and International Loan Commitments) for an amount equal to
the principal balances thereof and all accrued interest and fees with respect
thereto through the date of sale pursuant to Assignment and Acceptance
Agreement(s), without premium or discount.

    11.2  Assignments; Participations.  

    (a) Any Lender may, with the written consent of the Agent (which consent
shall not be unreasonably withheld), assign and delegate to one or more Eligible
Assignees (provided that no consent of the Agent shall be required in connection
with any assignment and delegation by a Lender to an Affiliate of such Lender or
if such Lender merges, consolidates, or sells or transfers substantially all of
its loan portfolio) (each an "Assignee") all, or any ratable part of all, of the
Loans, the Commitments and the other rights and obligations of such Lender
hereunder, in a minimum amount (in the aggregate with assignments of
International Loans and International Commitments) of $10,000,000 (provided
that, unless an assignor Lender has assigned and delegated all of its Loans and
Commitments, no such assignment and/or delegation shall be permitted unless,
after giving effect thereto, such assignor Lender retains a Commitment in a
minimum amount (in the aggregate with its International Commitment) of
$10,000,000); provided, however, that the Borrower and the Agent may continue to
deal solely and directly with such Lender in connection with the interest so
assigned to an Assignee until (i) written notice of such assignment, together
with payment instructions, addresses and related information with respect to the
Assignee, shall have been given to the Borrower and the Agent by such Lender and
the Assignee; (ii) such Lender and its Assignee shall have delivered to the
Borrower and the Agent an Assignment and Acceptance in the form of Exhibit F
("Assignment and Acceptance") together with any note or notes subject to such
assignment and (iii) the assignor Lender or Assignee has paid to the Agent a
processing fee in the amount of $3,500. The Borrower agrees to promptly execute
and deliver new promissory notes and replacement promissory notes as reasonably
requested by the Agent to evidence assignments of the Loans and Commitments in
accordance herewith.

    (b) From and after the date that the Agent notifies the assignor Lender that
it has received an executed Assignment and Acceptance and payment of the
above-referenced processing fee, (i) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations, including, but not
limited to, the obligation to participate in Letters of Credit and Credit
Support have been assigned to it pursuant to such Assignment and Acceptance,
shall have the rights and obligations of a Lender under the Loan Documents, and
(ii) the assignor Lender shall, to the extent that rights and obligations
hereunder and under the other Loan Documents have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and in the case of an Assignment and
Acceptance

41

--------------------------------------------------------------------------------

covering all or the remaining portion of an assigning Lender's rights and
obligations under this Agreement, such Lender shall cease to be a party hereto).

    (c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto or
the attachment, perfection, or priority of any Lien granted by the Borrower to
the Agent or any Lender in the Collateral; (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any of its Subsidiaries or the
performance or observance by the Borrower of any of its obligations under this
Agreement or any other Loan Document furnished pursuant hereto; (iii) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such Assignee will, independently and without reliance upon the Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
Assignee appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Agent by the terms hereof, together with such powers, including the
discretionary rights and incidental power, as are reasonably incidental thereto;
and (vi) such Assignee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.

    (d) Immediately upon satisfaction of the requirements of Section 11.2(a),
this Agreement shall be deemed to be amended to the extent, but only to the
extent, necessary to reflect the addition of the Assignee and the resulting
adjustment of the Commitments arising therefrom. The Commitment allocated to
each Assignee shall reduce such Commitments of the assigning Lender pro tanto.

    (e) Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons not Affiliates of the Borrower (a
"Participant") participating interests in any Loans, the Commitment of that
Lender and the other interests of that Lender (the "originating Lender")
hereunder and under the other Loan Documents; provided, however, that (i) the
originating Lender's obligations under this Agreement shall remain unchanged,
(ii) the originating Lender shall remain solely responsible for the performance
of such obligations, (iii) the Borrower and the Agent shall continue to deal
solely and directly with the originating Lender in connection with the
originating Lender's rights and obligations under this Agreement and the other
Loan Documents, and (iv) no Lender shall transfer or grant any participating
interest under which the Participant has rights to approve any amendment to, or
any consent or waiver with respect to, this Agreement or any other Loan Document
except the matters set forth in Section 11.1(a) (i), (ii) and (iii), and all
amounts payable by the Borrower hereunder shall be determined as if such Lender
had not sold such participation; except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set-off in respect of its participating interest in amounts owing under
this Agreement to the same extent and subject to the same limitation as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement.

42

--------------------------------------------------------------------------------

    (f)  Notwithstanding any other provision in this Agreement, any Lender may
at any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement in favor of any Federal Reserve Bank
in accordance with Regulation A of the FRB or U.S. Treasury Regulation 31 CFR
§203.14, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law.

    (g) Notwithstanding anything to the contrary contained in this Agreement, no
assignment of a Lender's interest in its Loans or Commitment, and no sale of any
participation interest in any Lender's interest in its Loans or Commitment, may
be made without such Lender simultaneously assigning (in the case of an
assignment) or selling a participation (in the case of a participation) to the
same assignee or participant (as applicable), a proportional interest in such
assigning or selling Lender's International Loans and International Commitments,
in either case pursuant to the relevant assignment and participation provisions
in the International Credit Agreement.


ARTICLE 12

THE AGENT


    12.1  Appointment and Authorization.  Each Lender hereby designates and
appoints Bank as its Agent under this Agreement and the other Loan Documents and
each Lender hereby irrevocably authorizes the Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. The Agent agrees to act as such on
the express conditions contained in this Article 12. The provisions of this
Article 12 are solely for the benefit of the Agent and the Lenders and the
Borrower shall have no rights as a third party beneficiary of any of the
provisions contained herein. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, nor shall the Agent have or be deemed to have any fiduciary relationship
with any Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Agent. Without limiting the generality
of the foregoing sentence, the use of the term "agent" in this Agreement with
reference to the Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. Except as expressly otherwise provided in this Agreement,
the Agent shall have and may use its sole discretion with respect to exercising
or refraining from exercising any discretionary rights or taking or refraining
from taking any actions which the Agent is expressly entitled to take or assert
under this Agreement and the other Loan Documents, including (a) the
determination of the applicability of ineligibility criteria with respect to the
calculation of the Borrowing Base, (b) the making of Agent Advances pursuant to
Section 1.2(i), and (c) the exercise of remedies pursuant to Section 9.2, and
any action so taken or not taken shall be deemed consented to by the Lenders.

    12.2  Delegation of Duties.  The Agent may execute any of its duties under
this Agreement or any other Loan Document by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

    12.3  Liability of Agent.  None of the Agent-Related Persons shall (i) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful

43

--------------------------------------------------------------------------------

misconduct), or (ii) be responsible in any manner to any of the Lenders for any
recital, statement, representation or warranty made by the Borrower or any
Subsidiary or Affiliate of the Borrower, or any officer thereof, contained in
this Agreement or in any other Loan Document, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or for any failure of the Borrower or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower or any
of the Borrower's Subsidiaries or Affiliates.

    12.4  Reliance by Agent.  The Agent shall be entitled to rely, and shall be
fully protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex or telephone message,
statement or other document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons,
and upon advice and statements of legal counsel (including counsel to the
Borrower), independent accountants and other experts selected by the Agent. The
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders as it deems appropriate and, if it
so requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other Loan Document in accordance with a request or consent of the Required
Lenders (or all Lenders if so required by Section 11.1) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.

    12.5  Notice of Default.  The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, unless the Agent
shall have received written notice from a Lender or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a "notice of default." The Agent will notify the Lenders of its
receipt of any such notice. The Agent shall take such action with respect to
such Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 9; provided, however, that unless and until the Agent
has received any such request, the Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable. If any Lender shall
obtain actual knowledge of any Event of Default, such Lender shall promptly
notify Agent.

    12.6  Credit Decision.  Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by the Agent hereinafter taken, including any review of the affairs of the
Borrower and its Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Lender. Each Lender represents to
the Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Borrower and its Affiliates, and all applicable bank regulatory laws relating to
the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to the Borrower. Each Lender also represents
that it will, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigations as it deems necessary to inform itself as to the
business, prospects, operations, property,

44

--------------------------------------------------------------------------------

financial and other condition and creditworthiness of the Borrower. Except for
notices, reports and other documents expressly herein required to be furnished
to the Lenders by the Agent, the Agent shall not have any duty or responsibility
to provide any Lender with any credit or other information concerning the
business, prospects, operations, property, financial and other condition or
creditworthiness of the Borrower which may come into the possession of any of
the Agent-Related Persons.

    12.7  Indemnification.  Whether or not the transactions contemplated hereby
are consummated, the Lenders shall indemnify upon demand the Agent-Related
Persons (to the extent not reimbursed by or on behalf of the Borrower and
without limiting the obligation of the Borrower to do so), in accordance with
their Pro Rata Shares, from and against any and all Indemnified Liabilities as
such term is defined in Section 13.11; provided, however, that no Lender shall
be liable for the payment to the Agent-Related Persons of any portion of such
Indemnified Liabilities resulting solely from such Person's gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender shall
reimburse the Agent upon demand for its Pro Rata Share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Agent is not
reimbursed for such expenses by or on behalf of the Borrower. The undertaking in
this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of the Agent.

    12.8  Agent in Individual Capacity.  The Bank and its Affiliates may make
loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Borrower and its
Subsidiaries and Affiliates as though the Bank were not the Agent hereunder and
without notice to or consent of the Lenders. The Bank or its Affiliates may
receive information regarding the Borrower, its Affiliates and Account Debtors
(including information that may be subject to confidentiality obligations in
favor of the Borrower or such Subsidiary) and acknowledge that the Agent and the
Bank shall be under no obligation to provide such information to them. With
respect to its Loans, the Bank shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not
the Agent, and the terms "Lender" and "Lenders" include the Bank in its
individual capacity.

    12.9  Successor Agent.  The Agent may resign as Agent upon at least 30 days'
prior notice to the Lenders and the Borrower, such resignation to be effective
upon the acceptance of a successor agent to its appointment as Agent. In the
event the Bank sells all of its Commitment and Revolving Loans as part of a
sale, transfer or other disposition by the Bank of substantially all of its loan
portfolio, the Bank shall resign as Agent and such purchaser or transferee shall
become the successor Agent hereunder. Subject to the foregoing, if the Agent
resigns under this Agreement, the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders. If no successor agent is appointed
prior to the effective date of the resignation of the Agent, the Agent may
appoint, after consulting with the Lenders and the Borrower, a successor agent
from among the Lenders. Upon the acceptance of its appointment as successor
agent hereunder, such successor agent shall succeed to all the rights, powers
and duties of the retiring Agent and the term "Agent" shall mean such successor
agent and the retiring Agent's appointment, powers and duties as Agent shall be
terminated. After any retiring Agent's resignation hereunder as Agent, the
provisions of this Article 12 shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement.

45

--------------------------------------------------------------------------------

    12.10  Withholding Tax.  

    (a) If any Lender is a "foreign corporation, partnership or trust" within
the meaning of the Code such Lender agrees with and in favor of the Agent, to
deliver to the Agent:

    (i)  if such Lender claims an exemption from, or a reduction of, withholding
tax under a United States of America tax treaty, properly completed IRS Forms
W-8BEN and W-8ECI before the payment of any interest in the first calendar year
and before the payment of any interest in each third succeeding calendar year
during which interest may be paid under this Agreement;

    (ii) if such Lender claims that interest paid under this Agreement is exempt
from United States of America withholding tax because it is effectively
connected with a United States of America trade or business of such Lender, two
properly completed and executed copies of IRS Form W-8ECI before the payment of
any interest is due in the first taxable year of such Lender and in each
succeeding taxable year of such Lender during which interest may be paid under
this Agreement, and IRS Form W-9; and

    (iii) such other form or forms as may be required under the Code or other
laws of the United States of America as a condition to exemption from, or
reduction of, United States of America withholding tax.

Such Lender agrees to promptly notify the Agent of any change in circumstances
which would modify or render invalid any claimed exemption or reduction.

    (b) If any Lender claims exemption from, or reduction of, withholding tax
under a United States of America tax treaty by providing IRS Form FW-8BEN and
such Lender sells, assigns, grants a participation in, or otherwise transfers
all or part of the Obligations owing to such Lender, such Lender agrees to
notify the Agent of the percentage amount in which it is no longer the
beneficial owner of Obligations of the Borrower to such Lender. To the extent of
such percentage amount, the Agent will treat such Lender's IRS Form W-8BEN as no
longer valid.

    (c) If any Lender claiming exemption from United States of America
withholding tax by filing IRS Form W-8ECI with the Agent sells, assigns, grants
a participation in, or otherwise transfers all or part of the Obligations owing
to such Lender, such Lender agrees to undertake sole responsibility for
complying with the withholding tax requirements imposed by Sections 1441 and
1442 of the Code.

    (d) If any Lender is entitled to a reduction in the applicable withholding
tax, the Agent may withhold from any interest payment to such Lender an amount
equivalent to the applicable withholding tax after taking into account such
reduction. If the forms or other documentation required by subsection (a) of
this Section are not delivered to the Agent, then the Agent may withhold from
any interest payment to such Lender not providing such forms or other
documentation an amount equivalent to the applicable withholding tax.

    (e) If the IRS or any other Governmental Authority of the United States of
America or other jurisdiction asserts a claim that the Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Agent of a change in circumstances which rendered
the exemption from, or reduction of, withholding tax ineffective, or for any
other reason) such Lender shall indemnify the Agent fully for all amounts paid,
directly or indirectly, by the Agent as tax or otherwise, including penalties
and interest, and including any taxes imposed by any jurisdiction on the amounts
payable to the Agent under this Section, together with all costs and expenses
(including Attorney Costs). The obligation of the Lenders under this subsection
shall survive the payment of all Obligations and the resignation or replacement
of the Agent.

46

--------------------------------------------------------------------------------

    12.11  Collateral Matters.  

    (a) The Lenders hereby irrevocably authorize the Agent, at its option and in
its sole discretion, to release any Agent's Liens upon any Collateral (i) upon
the termination of the Commitments and payment and satisfaction in full by
Borrower of all Loans and reimbursement obligations in respect of Letters of
Credit and Credit Support, and the termination of all outstanding Letters of
Credit (whether or not any of such obligations are due) and all other
Obligations; (ii) constituting property being sold or disposed of if the
Borrower certifies to the Agent that the sale or disposition is made in
compliance with Section 7.9 and in conjunction with any paydown required by such
Section, Section 3.4, or otherwise under this Agreement (and the Agent may rely
conclusively on any such certificate, without further inquiry);
(iii) constituting Real Estate being refinanced if Borrower certifies to the
Agent that the refinancing is in compliance with Section 7.13 and in conjunction
with any paydown required by such Section, Section 3.4 or otherwise under this
Agreement (and the Agent may rely conclusively on any such certificate, without
further inquiry); (iv) constituting property in which the Borrower owned no
interest at the time the Lien was granted or at any time thereafter;
(v) constituting property leased to the Borrower under a lease which has expired
or been terminated in a transaction permitted under this Agreement; or
(vi) constituting Real Property once the Term Loans have been repaid in full.
Except as provided above, the Agent will not release any of the Agent's Liens
without the prior written authorization of the Lenders; provided that the Agent
may, in its discretion, release the Agent's Liens on Collateral (other than
Collateral in the Qualified Custodial Accounts following attachment of Agent's
Lien thereon) valued in the aggregate not in excess of $500,000 during each
Fiscal Year without the prior written authorization of the Lenders and the Agent
may release the Agent's Liens on Collateral (other than Collateral in the
Qualified Custodial Accounts following attachment of Agent's Lien thereon)
valued in the aggregate not in excess of $1,000,000 during each Fiscal Year with
the prior written authorization of Required Lenders. Upon request by the Agent
or the Borrower at any time, the Lenders will confirm in writing the Agent's
authority to release any Agent's Liens upon particular types or items of
Collateral pursuant to this Section 12.11.

    (b) Upon receipt by the Agent of any authorization required pursuant to
Section 12.11(a) from the Lenders of the Agent's authority to release Agent's
Liens upon particular types or items of Collateral, and upon at least five
(5) Business Days prior written request by the Borrower, the Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Agent's Liens upon such Collateral;
provided, however, that (i) the Agent shall not be required to execute any such
document on terms which, in the Agent's opinion, would expose the Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (ii) such release shall
not in any manner discharge, affect or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Borrower
in respect of) all interests retained by the Borrower, including the proceeds of
any sale, all of which shall continue to constitute part of the Collateral.

    (c) The Agent shall have no obligation whatsoever to any of the Lenders to
assure that the Collateral exists or is owned by the Borrower or is cared for,
protected or insured or has been encumbered, or that the Agent's Liens have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, the Agent may act in any manner it may deem appropriate,
in its sole discretion given the Agent's own interest in the Collateral in its
capacity as one of the

47

--------------------------------------------------------------------------------

Lenders and that the Agent shall have no other duty or liability whatsoever to
any Lender as to any of the foregoing.

    12.12  Restrictions on Actions by Lenders; Sharing of Payments.  

    (a) Each of the Lenders agrees that it shall not, without the express
consent of all Lenders, and that it shall, to the extent it is lawfully entitled
to do so, upon the request of all Lenders, set off against the Obligations, any
amounts owing by such Lender to the Borrower or any accounts of the Borrower now
or hereafter maintained with such Lender. Each of the Lenders further agrees
that it shall not, unless specifically requested to do so by the Agent, take or
cause to be taken any action to enforce its rights under this Agreement or
against the Borrower, including the commencement of any legal or equitable
proceedings, to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral. Each Lender further agrees that it will
undertake no "action" within the meaning of California Code of Civil Procedure
Section 726, and the cases interpreting the meaning of same (a "Cal Action").

    (b) If at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations of the Borrower to such Lender arising under, or
relating to, this Agreement or the other Loan Documents, except for any such
proceeds or payments received by such Lender from the Agent pursuant to the
terms of this Agreement, or (ii) payments from the Agent in excess of such
Lender's Pro Rata portion of all such distributions by the Agent, such Lender
shall promptly (1) turn the same over to the Agent, in kind, and with such
endorsements as may be required to negotiate the same to the Agent, or in same
day funds, as applicable, for the account of all of the Lenders and for
application to the Obligations in accordance with the applicable provisions of
this Agreement, or (2) purchase, without recourse or warranty, an undivided
interest and participation in the Obligations owed to the other Lenders so that
such excess payment received shall be applied ratably as among the Lenders in
accordance with their Pro Rata Shares; provided, however, that if all or part of
such excess payment received by the purchasing party is thereafter recovered
from it, those purchases of participations shall be rescinded in whole or in
part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.

    (c) Each Lender agrees to defend, indemnify and hold the Agent-Related
Persons and each other Lender and each of their respective officers, directors,
employees, counsel, representatives, agents and attorneys-in-fact (each, an
"Action Indemnified Person") harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
charges, expenses and disbursements (including Attorney Costs) of any kind or
nature whatsoever which may at any time (including at any time following
repayment of the Loans and the termination, resignation or replacement of the
Agent or replacement of any Lender) be imposed on, incurred by or asserted
against any such Person in any way relating to or arising out of the committing
of a Cal Action.

    12.13  Agency for Perfection.  Each Lender hereby appoints each other Lender
as agent for the purpose of perfecting the Lenders' security interest in assets
which, in accordance with Article 9 of the UCC can be perfected by possession.
Should any Lender (other than the Agent) obtain possession of any such
Collateral, such Lender shall notify the Agent thereof, and, promptly upon the
Agent's request therefor shall deliver such Collateral to the Agent or in
accordance with the Agent's instructions.

    12.14  Payments by Agent to Lenders.  All payments to be made by the Agent
to the Lenders shall be made by bank wire transfer or internal transfer of
immediately available funds to each Lender pursuant to wire transfer
instructions delivered in writing to the Agent on or prior to the Initial

48

--------------------------------------------------------------------------------

Funding Date (or if such Lender is an Assignee, on the applicable Assignment and
Acceptance), or pursuant to such other wire transfer instructions as each party
may designate for itself by written notice to the Agent. Concurrently with each
such payment, the Agent shall identify whether such payment (or any portion
thereof) represents principal, premium or interest on the Revolving Loans, Term
Loans or otherwise. Unless the Agent receives notice from the Borrower prior to
the date on which any payment is due to the Lenders that the Borrower will not
make such payment in full as and when required, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date in immediately
available funds and the Agent may (but shall not be so required), in reliance
upon such assumption, distribute to each Lender on such due date an amount equal
to the amount then due such Lender. If and to the extent the Borrower has not
made such payment in full to the Agent, each Lender shall repay to the Agent on
demand such amount distributed to such Lender, together with interest thereon at
the Federal Funds Rate for each day from the date such amount is distributed to
such Lender until the date repaid.

    12.15  Settlement.  

(a) (i) Each Lender's funded portion of the Revolving Loans is intended by the
Lenders to be equal at all times to such Lender's Pro Rata Share of the
outstanding Revolving Loans. Notwithstanding such agreement, the Agent, the
Bank, and the other Lenders agree (which agreement shall not be for the benefit
of or enforceable by the Borrower) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Revolving Loans, the Non-Ratable Loans and the Agent Advances
shall take place on a periodic basis in accordance with the following
provisions:

    (ii) The Agent shall request settlement ("Settlement") with the Lenders on
at least a weekly basis, or on a more frequent basis at Agent's election, (A) on
behalf of the Bank, with respect to each outstanding Non-Ratable Loan, (B) for
itself, with respect to each Agent Advance, and (C) with respect to collections
received, in each case, by notifying the Lenders of such requested Settlement by
telecopy, telephone or other similar form of transmission, of such requested
Settlement, no later than 11:00 a.m. (Los Angeles time) on the date of such
requested Settlement (the "Settlement Date"). Each Lender (other than the Bank,
in the case of Non-Ratable Loans and the Agent in the case of Agent Advances)
shall transfer the amount of such Lender's Pro Rata Share of the outstanding
principal amount of the Non-Ratable Loans and Agent Advances with respect to
each Settlement to the Agent, to Agent's account, not later than 1:00 p.m. (Los
Angeles time), on the Settlement Date applicable thereto. Settlements may occur
during the continuation of a Default or an Event of Default and whether or not
the applicable conditions precedent set forth in Article 8 have then been
satisfied. Such amounts made available to the Agent shall be applied against the
amounts of the applicable Non-Ratable Loan or Agent Advance and, together with
the portion of such Non-Ratable Loan or Agent Advance representing the Bank's
Pro Rata Share thereof, shall constitute Revolving Loans of such Lenders. If any
such amount is not transferred to the Agent by any Lender on the Settlement Date
applicable thereto, the Agent shall be entitled to recover such amount on demand
from such Lender together with interest thereon at the Federal Funds Rate for
the first three (3) days from and after the Settlement Date and thereafter at
the Interest Rate then applicable to the Revolving Loans (A) on behalf of the
Bank, with respect to each outstanding Non-Ratable Loan, and (B) for itself,
with respect to each Agent Advance.

    (iii) Notwithstanding the foregoing, not more than one (1) Business Day
after demand is made by the Agent (whether before or after the occurrence of a
Default or an Event of Default and regardless of whether the Agent has requested
a Settlement with respect to a Non-Ratable Loan or Agent Advance), each other
Lender (A) shall irrevocably and unconditionally purchase and receive from the
Bank or the Agent, as applicable, without

49

--------------------------------------------------------------------------------

recourse or warranty, an undivided interest and participation in such
Non-Ratable Loan or Agent Advance equal to such Lender's Pro Rata Share of such
Non-Ratable Loan or Agent Advance and (B) if Settlement has not previously
occurred with respect to such Non-Ratable Loans or Agent Advances, upon demand
by Bank or Agent, as applicable, shall pay to Bank or Agent, as applicable, as
the purchase price of such participation an amount equal to one-hundred percent
(100%) of such Lender's Pro Rata Share of such Non-Ratable Loans or Agent
Advances. If such amount is not in fact made available to the Agent by any
Lender, the Agent shall be entitled to recover such amount on demand from such
Lender together with interest thereon at the Federal Funds Rate for the first
three (3) days from and after such demand and thereafter at the Interest Rate
then applicable to Base Rate Revolving Loans.

    (iv) From and after the date, if any, on which any Lender purchases an
undivided interest and participation in any Non-Ratable Loan or Agent Advance
pursuant to clause (iii) above, the Agent shall promptly distribute to such
Lender, such Lender's Pro Rata Share of all payments of principal and interest
and all proceeds of Collateral received by the Agent in respect of such
Non-Ratable Loan or Agent Advance.

    (v) Between Settlement Dates, the Agent, to the extent no Agent Advances are
outstanding, may pay over to the Bank any payments received by the Agent, which
in accordance with the terms of this Agreement would be applied to the reduction
of the Revolving Loans, for application to the Bank's Revolving Loans including
Non-Ratable Loans. If, as of any Settlement Date, collections received since the
then immediately preceding Settlement Date have been applied to the Bank's
Revolving Loans (other than to Non-Ratable Loans or Agent Advances in which such
Lender has not yet funded its purchase of a participation pursuant to
clause (iii) above), as provided for in the previous sentence, the Bank shall
pay to the Agent for the accounts of the Lenders, to be applied to the
outstanding Revolving Loans of such Lenders, an amount such that each Lender
shall, upon receipt of such amount, have, as of such Settlement Date, its Pro
Rata Share of the Revolving Loans. During the period between Settlement Dates,
the Bank with respect to Non-Ratable Loans, the Agent with respect to Agent
Advances, and each Lender with respect to the Revolving Loans other than
Non-Ratable Loans and Agent Advances, shall be entitled to interest at the
applicable rate or rates payable under this Agreement on the actual average
daily amount of funds employed by the Bank, the Agent and the other Lenders.

    (vi) Unless the Agent has received written notice from Borrower or a Lender
to the contrary, the Agent may assume that the applicable conditions precedent
set forth in Article 8 have been satisfied and the requested Borrowing will not
exceed Availability on any Funding Date for a Revolving Loan or Non-Ratable
Loan.

    (b)  Lenders' Failure to Perform.  All Revolving Loans (other than
Non-Ratable Loans and Agent Advances) shall be made by the Lenders
simultaneously and in accordance with their Pro Rata Shares. It is understood
that (i) no Lender shall be responsible for any failure by any other Lender to
perform its obligation to make any Revolving Loans hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligation to make any Revolving Loans
hereunder, (ii) no failure by any Lender to perform its obligation to make any
Revolving Loans hereunder shall excuse any other Lender from its obligation to
make any Revolving Loans hereunder, and (iii) the obligations of each Lender
hereunder shall be several, not joint and several.

    (c)  Defaulting Lenders.  Unless the Agent receives notice from a Lender on
or prior to the Initial Funding Date or, with respect to any Borrowing after the
Initial Funding Date, at least one Business Day prior to the date of such
Borrowing, that such Lender will not make available as and when required
hereunder to the Agent that Lender's Pro Rata Share of a Borrowing, the Agent

50

--------------------------------------------------------------------------------

may assume that each Lender has made such amount available to the Agent in
immediately available funds on the Funding Date. Furthermore, the Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If any Lender has not transferred its full Pro Rata Share
to the Agent in immediately available funds and the Agent has transferred
corresponding amount to the Borrower on the Business Day following such Funding
Date that Lender shall make such amount available to the Agent, together with
interest at the Federal Funds Rate for that day. A notice by the Agent submitted
to any Lender with respect to amounts owing shall be conclusive, absent manifest
error. If each Lender's full Pro Rata Share is transferred to the Agent as
required, the amount transferred to the Agent shall constitute that Lender's
Revolving Loan for all purposes of this Agreement. If that amount is not
transferred to the Agent on the Business Day following the Funding Date, the
Agent will notify the Borrower of such failure to fund and, upon demand by the
Agent, the Borrower shall pay such amount to the Agent for the Agent's account,
together with interest thereon for each day elapsed since the date of such
Borrowing, at a rate per annum equal to the Interest Rate applicable at the time
to the Revolving Loans comprising that particular Borrowing. The failure of any
Lender to make any Revolving Loan on any Funding Date (any such Lender, prior to
the cure of such failure, being hereinafter referred to as a "Defaulting
Lender") shall not relieve any other Lender of its obligation hereunder to make
a Revolving Loan on that Funding Date. No Lender shall be responsible for any
other Lender's failure to advance such other Lenders' Pro Rata Share of any
Borrowing.

    (d)  Retention of Defaulting Lender's Payments.  The Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Borrower to
the Agent for the Defaulting Lender's benefit; nor shall a Defaulting Lender be
entitled to the sharing of any payments hereunder. Amounts payable to a
Defaulting Lender shall instead be paid to or retained by the Agent. In its
discretion, the Agent may loan Borrower the amount of all such payments received
or retained by it for the account of such Defaulting Lender. Any amounts so
loaned to the Borrower shall bear interest at the rate applicable to Base Rate
Revolving Loans and for all other purposes of this Agreement shall be treated as
if they were Revolving Loans, provided, however, that for purposes of voting or
consenting to matters with respect to the Loan Documents and determining Pro
Rata Shares, such Defaulting Lender shall be deemed not to be a "Lender". Until
a Defaulting Lender cures its failure to fund its Pro Rata Share of any
Borrowing (A) such Defaulting Lender shall not be entitled to any portion of the
Unused Line Fee and (B) the Unused Line Fee shall accrue in favor of the Lenders
which have funded their respective Pro Rata Shares of such requested Borrowing
and shall be allocated among such performing Lenders ratably based upon their
relative Commitments. This Section shall remain effective with respect to such
Lender until such time as the Defaulting Lender shall no longer be in default of
any of its obligations under this Agreement. The terms of this Section shall not
be construed to increase or otherwise affect the Commitment of any Lender, or
relieve or excuse the performance by the Borrower of its duties and obligations
hereunder.

    (e)  Removal of Defaulting Lender.  At the Borrower's request, the Agent or
an Eligible Assignee reasonably acceptable to the Agent and the Borrower shall
have the right (but not the obligation) to purchase from any Defaulting Lender,
and each Defaulting Lender shall, upon such request, sell and assign to the
Agent or such Eligible Assignee, all of the Defaulting Lender's outstanding
Commitments hereunder. Such sale shall be consummated promptly after Agent has
arranged for a purchase by Agent or an Eligible Assignee pursuant to an
Assignment and Acceptance, and at a price equal to the outstanding principal
balance of the Defaulting Lender's Loans, plus accrued interest and fees,
without premium or discount, and shall be subject to the provisions of
Section 11.2(g).

51

--------------------------------------------------------------------------------



    12.16  Letters of Credit; Intra-Lender Issues.  

    (a)  Notice of Letter of Credit Balance.  On each Settlement Date the Agent
shall notify each Lender of the issuance of all Letters of Credit since the
prior Settlement Date.

    (b)  Participations in Letters of Credit.  

    (i)  Purchase of Participations.  Immediately upon issuance of any Letter of
Credit in accordance with Section 1.4(d), each Lender shall be deemed to have
irrevocably and unconditionally purchased and received without recourse or
warranty, an undivided interest and participation equal to such Lender's Pro
Rata Share of the face amount of such Letter of Credit or the Credit Support
provided through the Agent to the Letter of Credit Issuer, if not the Bank, in
connection with the issuance of such Letter of Credit (including all obligations
of the Borrower with respect thereto, and any security therefor or guaranty
pertaining thereto).

    (ii)  Sharing of Reimbursement Obligation Payments.  Whenever the Agent
receives a payment from the Borrower on account of reimbursement obligations in
respect of a Letter of Credit or Credit Support as to which the Agent has
previously received for the account of the Letter of Credit Issuer thereof
payment from a Lender, the Agent shall promptly pay to such Lender such Lender's
Pro Rata Share of such payment from the Borrower. Each such payment shall be
made by the Agent on the next Settlement Date.

    (iii)  Documentation.  Upon the request of any Lender, the Agent shall
furnish to such Lender copies of any Letter of Credit, Credit Support for any
Letter of Credit, reimbursement agreements executed in connection therewith,
applications for any Letter of Credit, and such other documentation as may
reasonably be requested by such Lender.

    (iv)  Obligations Irrevocable.  The obligations of each Lender to make
payments to the Agent with respect to any Letter of Credit or with respect to
their participation therein or with respect to any Credit Support for any Letter
of Credit or with respect to the Revolving Loans made as a result of a drawing
under a Letter of Credit and the obligations of the Borrower for whose account
the Letter of Credit or Credit Support was issued to make payments to the Agent,
for the account of the Lenders, shall be irrevocable and shall not be subject to
any qualification or exception whatsoever, including any of the following
circumstances:

    (1) any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;

    (2) the existence of any claim, setoff, defense or other right which the
Borrower may have at any time against a beneficiary named in a Letter of Credit
or any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), any Lender, the Agent, the issuer of such Letter of
Credit, or any other Person, whether in connection with this Agreement, any
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between the Borrower or any
other Person and the beneficiary named in any Letter of Credit);

    (3) any draft, certificate or any other document presented under the Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;

    (4) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;

    (5) the occurrence of any Default or Event of Default; or

52

--------------------------------------------------------------------------------

    (6) the failure of the Borrower to satisfy the applicable conditions
precedent set forth in Article 8.

    (c)  Recovery or Avoidance of Payments; Refund of Payments In Error.  In the
event any payment by or on behalf of the Borrower received by the Agent with
respect to any Letter of Credit or Credit Support provided for any Letter of
Credit and distributed by the Agent to the Lenders on account of their
respective participations therein is thereafter set aside, avoided or recovered
from the Agent in connection with any receivership, liquidation or bankruptcy
proceeding, the Lenders shall, upon demand by the Agent, pay to the Agent their
respective Pro Rata Shares of such amount set aside, avoided or recovered,
together with interest at the rate required to be paid by the Agent upon the
amount required to be repaid by it. Unless the Agent receives notice from the
Borrower prior to the date on which any payment is due to the Lenders that the
Borrower will not make such payment in full as and when required, the Agent may
assume that the Borrower has made such payment in full to the Agent on such date
in immediately available funds and the Agent may (but shall not be so required),
in reliance upon such assumption, distribute to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrower has not made such payment in full to the Agent, each Lender shall repay
to the Agent on demand such amount distributed to such Lender, together with
interest thereon at the Federal Funds Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

    (d)  Indemnification by Lenders.  To the extent not reimbursed by the
Borrower and without limiting the obligations of the Borrower hereunder, the
Lenders agree to indemnify the Letter of Credit Issuer ratably in accordance
with their respective Pro Rata Shares, for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including attorneys' fees) or disbursements of any kind and nature whatsoever
that may be imposed on, incurred by or asserted against the Letter of Credit
Issuer in any way relating to or arising out of any Letter of Credit or the
transactions contemplated thereby or any action taken or omitted by the Letter
of Credit Issuer under any Letter of Credit or any Loan Document in connection
therewith; provided that no Lender shall be liable for any of the foregoing to
the extent it arises from the gross negligence or willful misconduct of the
Person to be indemnified. Without limitation of the foregoing, each Lender
agrees to reimburse the Letter of Credit Issuer promptly upon demand for its Pro
Rata Share of any costs or expenses payable by the Borrower to the Letter of
Credit Issuer, to the extent that the Letter of Credit Issuer is not promptly
reimbursed for such costs and expenses by the Borrower. The agreement contained
in this Section shall survive payment in full of all other Obligations.

    12.17  Concerning the Collateral and the Related Loan Documents.  Each
Lender authorizes and directs the Agent to enter into the other Loan Documents,
for the ratable benefit and obligation of the Agent and the Lenders. Each Lender
agrees that any action taken by the Agent, Majority Lenders or Required Lenders,
as applicable, in accordance with the terms of this Agreement or the other Loan
Documents, and the exercise by the Agent, the Majority Lenders, or the Required
Lenders, as applicable, of their respective powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Lenders. The Lenders acknowledge that the Revolving
Loans, Term Loans, Agent Advances, Non-Ratable Loans, International Guaranty,
Bank Products and all interest, fees and expenses hereunder constitute one Debt,
secured pari passu by all of the Collateral.

53

--------------------------------------------------------------------------------

    12.18  Field Audit and Examination Reports; Disclaimer by Lenders.  By
signing this Agreement, each Lender:

    (a) is deemed to have requested that the Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
(each a "Report" and collectively, "Reports") prepared by or on behalf of the
Agent;

    (b) expressly agrees and acknowledges that neither the Bank nor the Agent
(i) makes any representation or warranty as to the accuracy of any Report, or
(ii) shall be liable for any information contained in any Report;

    (c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or the Bank or other party performing any
audit or examination will inspect only specific information regarding the
Borrower and will rely significantly upon the Borrower's books and records, as
well as on representations of the Borrower's personnel;

    (d) agrees to keep all Reports confidential and strictly for its internal
use, and not to distribute except to its participants, or use any Report in any
other manner; and

    (e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to the Borrower, or the indemnifying Lender's
participation in, or the indemnifying Lender's purchase of, a loan or loans of
the Borrower; and (ii) to pay and protect, and indemnify, defend and hold the
Agent and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses and other amounts
(including Attorney Costs) incurred by the Agent and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.

    12.19  Relation Among Lenders.  The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agent) authorized to act
for, any other Lender.

    12.20  Co-Agents.  None of the Lenders or other Persons identified on the
facing page or signature pages of this Agreement as a "lead arranger," "sole
book manager," or "syndication agent" shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders or other Persons as such. Without limiting the
foregoing, none of the Lenders so identified as a "lead arranger," "sole book
manager," or "syndication agent" shall have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders or other Person so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.


ARTICLE 13

MISCELLANEOUS


    13.1  No Waivers; Cumulative Remedies.  No failure by the Agent or any
Lender to exercise any right, remedy, or option under this Agreement or any
present or future supplement thereto, or in any other agreement between or among
the Borrower and the Agent and/or any Lender, or delay by the Agent or any
Lender in exercising the same, will operate as a waiver thereof. No waiver by
the Agent or any Lender will be effective unless it is in writing, and then only
to the extent specifically stated. No waiver by the Agent or the Lenders on any
occasion shall affect or diminish the Agent's and each Lender's rights
thereafter to require strict performance by the Borrower of any provision of
this

54

--------------------------------------------------------------------------------

Agreement. The Agent and the Lenders may proceed directly to collect the
Obligations without any prior recourse to the Collateral. The Agent's and each
Lender's rights under this Agreement will be cumulative and not exclusive of any
other right or remedy which the Agent or any Lender may have.

    13.2  Severability.  The illegality or unenforceability of any provision of
this Agreement or any Loan Document or any instrument or agreement required
hereunder shall not in any way affect or impair the legality or enforceability
of the remaining provisions of this Agreement or any instrument or agreement
required hereunder.

    13.3  Governing Law; Choice of Forum; Service of Process.  

    (a) THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF
THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS (AS OPPOSED
TO THE CONFLICT OF LAWS PROVISIONS PROVIDED THAT ISSUES WITH RESPECT TO
CREATION, PERFECTION, AND ENFORCEMENT OF LIENS UNDER ARTICLE 9 OF THE UCC MAY
GIVE EFFECT TO APPLICABLE CHOICE OR CONFLICT OF LAW RULES SET FORTH IN ARTICLE 9
OF THE UCC) OF THE STATE OF CALIFORNIA; PROVIDED THAT THE AGENT AND THE LENDERS
SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

    (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF CALIFORNIA OR
OF THE UNITED STATES OF AMERICA LOCATED IN SANTA CLARA COUNTY, AND BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWER, THE AGENT AND THE LENDERS
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE BORROWER, THE AGENT AND THE LENDERS
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO. NOTWITHSTANDING THE FOREGOING:
(1) THE AGENT AND THE LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION THE AGENT OR THE LENDERS DEEM NECESSARY OR APPROPRIATE IN ORDER TO
REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS AND (2) EACH OF
THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS DESCRIBED IN
THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT LOCATED
OUTSIDE THOSE JURISDICTIONS.

    (c) THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON
IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL
(RETURN RECEIPT REQUESTED) DIRECTED TO THE BORROWER AT ITS ADDRESS SET FORTH IN
SECTION 13.8 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE (5) DAYS
AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS POSTAGE PREPAID.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF AGENT OR THE LENDERS TO SERVE
LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.

    (d) NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY,
ANY CONTROVERSY OR CLAIM BETWEEN OR AMONG THE PARTIES, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN

55

--------------------------------------------------------------------------------

DOCUMENT INCLUDING ANY CLAIM BASED ON OR ARISING FROM AN ALLEGED TORT, SHALL AT
THE REQUEST OF EITHER PARTY HERETO BE DETERMINED BY BINDING ARBITRATION. The
arbitration shall be conducted in accordance with the United States Arbitration
Act (Title 9, U.S. Code), notwithstanding any choice of law provision in this
Agreement, and under the Commercial Rules of the American Arbitration
Association ("AAA"). The arbitrator(s) shall give effect to statutes of
limitation in determining any claim. Any controversy concerning whether an issue
is arbitrable shall be determined by the arbitrator(s). Judgment upon the
arbitration award may be entered in any court having jurisdiction. The
institution and maintenance of an action for judicial relief or pursuant to a
provisional or ancillary remedy shall not constitute a waiver of the right of
either party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief.

    (e) Notwithstanding the provisions of (d) above, no controversy or claim
shall be submitted to arbitration without the consent of all parties if, at the
time of the proposed submission, such controversy or claim arises from or
related to an obligation to the Lenders which is secured by real estate property
collateral (exclusive of real estate space lease assignments). If all the
parties do not consent to submission of such a controversy or claim to
arbitration, the controversy or claim shall be determined as provided in
Section 13.3(f).

    (f)  At the request of either party a controversy or claim which is not
submitted to arbitration as provided and limited in Section 13.3(d) and (e)
shall be determined by judicial reference. If such an election is made, the
parties shall designate to the court a referee or referees selected under the
auspices of the AAA in the same manner as arbitrators are selected in
AAA-sponsored proceedings. The presiding referee of the panel, or the referee if
there is a single referee, shall be an active attorney or retired judge.
Judgment upon the award rendered by such referee or referees shall be entered in
the court in which such proceeding was commenced.

    (g) No provision of Sections (d) through (g) shall limit the right of the
Agent or the Lenders to exercise self-help remedies such as setoff, foreclosure
against or sale of any real or personal property collateral or security, or
obtaining provisional or ancillary remedies from a court of competent
jurisdiction before, after, or during the pendency of any arbitration or other
proceeding. The exercise of a remedy does not waive the right of either party to
resort to arbitration or reference. At the Agent's option, foreclosure under a
deed of trust or mortgage may be accomplished either by exercise of power of
sale under the deed of trust or mortgage or by judicial foreclosure.

    13.4  WAIVER OF JURY TRIAL.  SUBJECT TO THE PROVISIONS OF SECTION 13.3(d),
THE BORROWER, THE LENDERS AND THE AGENT EACH IRREVOCABLY WAIVE THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OF OR RELATED TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE BORROWER, THE LENDERS AND THE
AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER
AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF
THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN
WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER
SHALL APPLY TO ANY

56

--------------------------------------------------------------------------------

SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.

    13.5  Survival of Representations and Warranties.  All of the Borrower's
representations and warranties contained in this Agreement shall survive the
execution, delivery, and acceptance thereof by the parties, notwithstanding any
investigation by the Agent or the Lenders or their respective agents.

    13.6  Other Security and Guaranties.  The Agent, may, without notice or
demand and without affecting the Borrower's obligations hereunder, from time to
time: (a) take from any Person and hold collateral (other than the Collateral)
for the payment of all or any part of the Obligations and exchange, enforce or
release such collateral or any part thereof; and (b) accept and hold any
endorsement or guaranty of payment of all or any part of the Obligations and
release or substitute any such endorser or guarantor, or any Person who has
given any Lien in any other collateral as security for the payment of all or any
part of the Obligations, or any other Person in any way obligated to pay all or
any part of the Obligations.

    13.7  Fees and Expenses.  The Borrower agrees to pay to the Agent, for its
benefit, on demand, all costs and expenses that Agent pays or incurs in
connection with the negotiation, preparation, syndication, consummation,
administration, enforcement, and termination of this Agreement or any of the
other Loan Documents, including: (a) Attorney Costs; (b) costs and expenses
(including reasonable attorneys' and paralegals' fees and disbursements) for any
amendment, supplement, waiver, consent, or subsequent closing in connection with
the Loan Documents and the transactions contemplated thereby; (c) costs and
expenses of lien and title searches and title insurance; (d) taxes, fees and
other charges for recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the Agent's
Liens (including costs and expenses paid or incurred by the Agent in connection
with the consummation of Agreement); (e) sums paid or incurred to pay any amount
or take any action required of the Borrower under the Loan Documents that the
Borrower fails to pay or take; (f) costs of appraisals, inspections, and
verifications of the Collateral, including travel, lodging, and meals for
inspections of the Collateral and the Borrower's operations by the Agent plus
the Agent's then customary charge for field examinations and audits and the
preparation of reports thereof (such charge is currently $750 per day (or
portion thereof) for each Person retained or employed by the Agent with respect
to each field examination or audit); and (g) costs and expenses of forwarding
loan proceeds, collecting checks and other items of payment, and establishing
and maintaining Payment Accounts and lock boxes, and costs and expenses of
preserving and protecting the Collateral. In addition, the Borrower agrees to
pay costs and expenses incurred by the Agent (including Attorneys' Costs) to the
Agent, for its benefit, on demand, and to the other Lenders for their benefit,
on demand, and all reasonable fees, expenses and disbursements incurred by such
other Lenders for one law firm retained by such other Lenders, in each case,
paid or incurred to obtain payment of the Obligations, enforce the Agent's
Liens, sell or otherwise realize upon the Collateral, and otherwise enforce the
provisions of the Loan Documents, or to defend any claims made or threatened
against the Agent or any Lender arising out of the transactions contemplated
hereby (including preparations for and consultations concerning any such
matters). The foregoing shall not be construed to limit any other provisions of
the Loan Documents regarding costs and expenses to be paid by the Borrower. All
of the foregoing costs and expenses shall be charged to the Borrower's Loan
Account as Revolving Loans as described in Section 3.7.

    13.8  Notices.  Except as otherwise provided herein, all notices, demands
and requests that any party is required or elects to give to any other shall be
in writing, or by a telecommunications device capable of creating a written
record, and any such notice shall become effective (a) upon personal delivery
thereof, including, but not limited to, delivery by overnight mail and courier
service, (b) four (4) days after it shall have been mailed by United States
mail, first class, certified or registered, with

57

--------------------------------------------------------------------------------

postage prepaid, or (c) in the case of notice by such a telecommunications
device, when properly transmitted, in each case addressed to the party to be
notified as follows:

    If to the Agent or to the Bank:

Bank of America, N.A.
55 South Lake Avenue
Pasadena, California 91101
Attention: Stephen King
Telecopy No.: (626) 578-6143

    with copies to:

Buchalter, Nemer, Fields & Younger
601 South Figueroa, Suite 2400
Los Angeles, California 90017-5704
Attention: Robert Davidson
Telecopy No.: (213) 896-0400

    If to the Borrower:

3Com Corporation
5400 Bayfront Plaza
Santa Clara, California 95052
Attention: Chief Financial Officer
Telecopy No.: (408) 326-6857

with a copy to the attention of the General Counsel
Telecopy No.: (408) 326-6434

    with a copy to:

Gray Cary Ware & Freidenrich LLP
400 Hamilton Avenue
Palo Alto, California 94301
Attention: Craig Tighe, Esq.
Telecopy No.: (650) 833-2001

or to such other address as each party may designate for itself by like notice.
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration or other communication to the persons designated above to
receive copies shall not adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.

    13.9  Waiver of Notices.  Unless otherwise expressly provided herein, the
Borrower waives presentment, and notice of demand or dishonor and protest as to
any instrument, notice of intent to accelerate the Obligations and notice of
acceleration of the Obligations, as well as any and all other notices to which
it might otherwise be entitled. No notice to or demand on the Borrower which the
Agent or any Lender may elect to give shall entitle the Borrower to any or
further notice or demand in the same, similar or other circumstances.

    13.10  Binding Effect.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective representatives, successors, and
assigns of the parties hereto; provided, however, that no interest herein may be
assigned by the Borrower without prior written consent of the Agent and each
Lender. The rights and benefits of the Agent and the Lenders hereunder shall, if
such Persons so agree, inure to any party acquiring any interest in the
Obligations or any part thereof.

58

--------------------------------------------------------------------------------

    13.11  Indemnity of the Agent and the Lenders by the Borrower.  

    (a) The Borrower agrees to defend, indemnify and hold the Agent-Related
Persons, and each Lender and each of its respective officers, directors,
employees, counsel, representatives, agents and attorneys-in-fact (each, an
"Indemnified Person") harmless from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
charges, expenses and disbursements (including Attorney Costs) of any kind or
nature whatsoever which may at any time (including at any time following
repayment of the Loans and the termination, resignation or replacement of the
Agent or replacement of any Lender) be imposed on, incurred by or asserted
against any such Person in any way relating to or arising out of this Agreement
or any document contemplated by or referred to herein, or the transactions
contemplated hereby, or any action taken or omitted by any such Person under or
in connection with any of the foregoing, including with respect to any
investigation, litigation or proceeding (including any Insolvency Proceeding or
appellate proceeding) related to or arising out of this Agreement, any other
Loan Document, or the Loans or the use of the proceeds thereof, whether or not
any Indemnified Person is a party thereto (all the foregoing, collectively, the
"Indemnified Liabilities"); provided, that the Borrower shall have no obligation
hereunder to any Indemnified Person with respect to Indemnified Liabilities
finally determined by a court of competent jurisdiction to result primarily from
the willful misconduct of such Indemnified Person. The agreements in this
Section shall survive payment of all other Obligations.

    (b) The Borrower agrees to indemnify, defend and hold harmless the Agent and
the Lenders from any loss or liability directly or indirectly arising out of the
use, generation, manufacture, production, storage, release, threatened release,
discharge, disposal or presence of a hazardous substance relating to the
Borrower's or any of its Subsidiaries' operations, business or property. This
indemnity will apply whether the hazardous substance is on, under or about the
Borrower's or any of its Subsidiaries' property or operations or property leased
to the Borrower or any of its Subsidiaries. The indemnity includes but is not
limited to Attorneys Costs. The indemnity extends to the Agent and the Lenders,
their parents, affiliates, subsidiaries and all of their directors, officers,
employees, agents, successors, attorneys and assigns. "Hazardous substances"
means any substance, material or waste that is or becomes designated or
regulated as "toxic," "hazardous," "pollutant," or "contaminant" or a similar
designation or regulation under any federal, state or local law (whether under
common law, statute, regulation or otherwise) or judicial or administrative
interpretation of such, including petroleum or natural gas. This indemnity will
survive repayment of all other Obligations.

    13.12  Limitation of Liability.  NO CLAIM MAY BE MADE BY THE BORROWER, ANY
LENDER OR OTHER PERSON AGAINST THE AGENT, ANY LENDER, OR THE AFFILIATES,
DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL, REPRESENTATIVES, AGENTS OR
ATTORNEYS-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION OR EVENT
OCCURRING IN CONNECTION THEREWITH, AND THE BORROWER AND EACH LENDER HEREBY
WAIVE, RELEASE AND AGREE NOT TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR
NOT ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

    13.13  Final Agreement.  This Agreement and the other Loan Documents are
intended by the Borrower, the Agent and the Lenders to be the final, complete,
and exclusive expression of the agreement between them. This Agreement
supersedes any and all prior oral or written agreements relating to the subject
matter hereof except for the Agent Fee Letter. No modification, rescission,
waiver, release, or amendment of any provision of this Agreement or any other
Loan Document shall

59

--------------------------------------------------------------------------------

be made, except by a written agreement signed by the Borrower and a duly
authorized officer of each of the Agent and the requisite Lenders.

    13.14  Counterparts.  This Agreement may be executed in any number of
counterparts, and by the Agent, each Lender and the Borrower in separate
counterparts, each of which shall be an original, but all of which shall
together constitute one and the same agreement; signature pages may be detached
from multiple separate counterparts and attached to a single counterpart so that
all signature pages are physically attached to the same document.

    13.15  Captions.  The captions contained in this Agreement are for
convenience of reference only, are without substantive meaning and should not be
construed to modify, enlarge, or restrict any provision.

    13.16  Right of Setoff.  In addition to any rights and remedies of the
Lenders provided by law, if an Event of Default exists or the Loans have been
accelerated, each Lender is authorized at any time and from time to time,
without prior notice to the Borrower, any such notice being waived by the
Borrower to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held by, and other indebtedness at any time owing by, such Lender or any
Affiliate of such Lender to or for the credit or the account of the Borrower
against any and all Obligations owing to such Lender, now or hereafter existing,
irrespective of whether or not the Agent or such Lender shall have made demand
under this Agreement or any Loan Document and although such Obligations may be
contingent or unmatured. Each Lender agrees promptly to notify the Borrower and
the Agent after any such set-off and application made by such Lender; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application. NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL
EXERCISE ANY RIGHT OF SET-OFF, BANKER'S LIEN, OR THE LIKE AGAINST ANY DEPOSIT
ACCOUNT OR PROPERTY OF THE BORROWER HELD OR MAINTAINED BY SUCH LENDER WITHOUT
THE PRIOR WRITTEN UNANIMOUS CONSENT OF THE LENDERS.

    13.17  Confidentiality.  

    (a) The Borrower hereby consents that the Agent and each Lender may issue
and disseminate to the public general information describing the credit
accommodation entered into pursuant to this Agreement, including, subject to the
Borrower's prior written approval, the name and address of the Borrower and a
general description of the Borrower's business and may use the Borrower's name
in advertising and other promotional material.

    (b) Agent and each Lender severally agree to maintain the confidentiality of
all information identified as "confidential" or "secret" by the Borrower and
provided to the Agent or such Lender by or on behalf of the Borrower, under this
Agreement or any other Loan Document, except to the extent that such information
(i) was or becomes generally available to the public other than as a result of
disclosure by the Agent or such Lender, or (ii) was or becomes available on a
nonconfidential basis from a source other than the Borrower, provided that such
source is not bound by a confidentiality agreement with the Borrower known to
the Agent or such Lender; provided, however, that the Agent and any Lender may
disclose such information (1) at the request or pursuant to any requirement of
any Governmental Authority to which the Agent or such Lender is subject or in
connection with an examination of the Agent or such Lender by any such
Governmental Authority; (2) pursuant to subpoena or other court process;
(3) when required to do so in accordance with the provisions of any applicable
Requirement of Law; (4) to the extent reasonably required in connection with any
litigation or proceeding (including, but not limited to, any bankruptcy
proceeding) to which the Agent, any Lender or their respective Affiliates may be
party; (5) to the extent reasonably required in connection with the exercise of
any remedy hereunder or under any other Loan Document; (6) to the Agent's or
such Lender's independent auditors, accountants, attorneys and other
professional advisors; (7) to any prospective Participant

60

--------------------------------------------------------------------------------

or Assignee under any Assignment and Acceptance, actual or potential, provided
that such prospective Participant or Assignee agrees to keep such information
confidential to the same extent required of the Agent and the Lenders hereunder;
(8) as expressly permitted under the terms of any other document or agreement
regarding confidentiality to which the Borrower is party or is deemed party with
the Agent or such Lender, and (9) to its Affiliates provided such Affiliates are
subject to a confidentiality agreement substantially identical to this
Section 13.17(b).

    13.18  Conflicts with Other Loan Documents.  Unless otherwise expressly
provided in this Agreement (or in another Loan Document by specific reference to
the applicable provision contained in this Agreement), if any provision
contained in this Agreement conflicts with any provision of any other Loan
Document, the provision contained in this Agreement shall govern and control.

    13.19  Non-Public Information.  Agent and Lenders acknowledge that
information provided by the Borrower in connection herewith contains material,
non-public information concerning the Borrower. Agent and Lenders agree not to
use any non-public information provided herein or in connection herewith in
violation of applicable restrictions imposed by United States securities laws on
the purchase and sale of securities by any person who has received material,
non-public information from the issuer of such securities and on the
communication of such information to any other person when it is reasonably
foreseeable that such other person is likely to purchase or sell such securities
in reliance upon such information.

[Signatures on following pages]

61

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

    "BORROWER"
 
 
3COM CORPORATION
 
 
By:


--------------------------------------------------------------------------------

Title: ______________
 
 
"AGENT"
 
 
BANK OF AMERICA, N.A., as the Agent
 
 
By:


--------------------------------------------------------------------------------

          , Vice President
 
 
"LENDERS"
 
 
BANK OF AMERICA, N.A., as a Lender
 
 
By:


--------------------------------------------------------------------------------

          , Vice President
 
 
FOOTHILL CAPITAL CORPORATION,
as a Lender
 
 
By:


--------------------------------------------------------------------------------

          , Vice President
 
 
GENERAL ELECTRIC CAPITAL CORPORATION,
as a Lender
 
 
By:


--------------------------------------------------------------------------------

Duly Authorized Signatory
 
 
CONGRESS FINANCIAL CORPORATION (WESTERN),
as a Lender
 
 
By:


--------------------------------------------------------------------------------

          , Vice President

62

--------------------------------------------------------------------------------


 
 
THE CIT GROUP/BUSINESS CREDIT, INC.,
as a Lender
 
 
By:


--------------------------------------------------------------------------------

          , Vice President
 
 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
 
 
By:


--------------------------------------------------------------------------------

          , Vice President

63

--------------------------------------------------------------------------------




ANNEX A
to
Credit Agreement

Definitions


    1.  Capitalized terms used in the Loan Documents shall have the following
respective meanings (unless otherwise defined therein), and all section
references in the following definitions shall refer to sections of the
Agreement:

    "Accounts" means, as to any Person, all of such Person's now owned or
hereafter acquired or arising accounts, as defined in the UCC, including any
rights to payment for the sale or lease of goods or rendition of services,
whether or not they have been earned by performance.

    "Account Debtor" means each Person obligated in any way on or in connection
with an Account, Chattel Paper or General Intangibles (including a payment
intangible).

    "ACH Transactions" means any cash management or related services including
the automatic clearing house transfer of funds by the Bank for the account of
the Borrower pursuant to agreement or overdrafts.

    "Affiliate" means, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person or which owns, directly or indirectly, five percent (5%) or more of
the outstanding equity interest of such Person. A Person shall be deemed to
control another Person if the controlling Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of the other Person, whether through the ownership of voting
securities, by contract, or otherwise.

    "Agent" means the Bank, solely in its capacity as agent for the Lenders, and
any successor agent.

    "Agent Advances" has the meaning specified in Section 1.2(i).

    "Agent Fee Letters" means those certain fee letters, of even date herewith,
between Agent and Borrower.

    "Agent's Liens" means the Liens in the Collateral granted to the Agent, for
the benefit of the Lenders, Bank, and Agent pursuant to this Agreement and the
other Loan Documents.

    "Agent-Related Persons" means the Agent, together with its Affiliates, and
the officers, directors, employees, counsel, representatives, agents and
attorneys-in-fact of the Agent and such Affiliates.

    "Aggregate Revolver Outstandings" means, at any date of determination: the
sum of (a) the unpaid balance of Revolving Loans, (b) the aggregate amount of
Pending Revolving Loans, (c) one hundred percent (100%) of the aggregate undrawn
face amount of all outstanding Letters of Credit, and (d) the aggregate amount
of any unpaid reimbursement obligations in respect of Letters of Credit.

    "Agreement" means the Credit Agreement to which this Annex A is attached, as
from time to time amended, supplemented, modified or restated.

    "Anniversary Date" means each anniversary of the Closing Date.

    "Applicable Margin" means

    (i)  with respect to Base Rate Revolving Loans and all other Obligations
(other than Base Rate Term Loans and LIBOR Rate Loans), 1.00%;

    (ii) with respect to Base Rate Term Loans, 1.25%;

    (iii) with respect to LIBOR Revolving Loans, 2.75%; and

    (iv) with respect to LIBOR Term Loans, 3.00%.

EXHIBIT A–1

--------------------------------------------------------------------------------

    "Assignee" has the meaning specified in Section 11.2(a).

    "Assignment and Acceptance" has the meaning specified in Section 11.2(a).

    "Attorney Costs" means and includes all reasonable fees, expenses and
disbursements of any law firm or other counsel engaged by the Agent.

    "Availability" means, at any time (a) the lesser of (i) the Maximum Revolver
Amount or (ii) the Borrowing Base, minus (b) Reserves other than Reserves
deducted in the calculation of the Borrowing Base, minus (c) the Aggregate
Revolver Outstandings.

    "Bank" means Bank of America, N.A., a national banking association, or any
successor entity thereto.

    "Bank Products" means any one or more of the following types of services or
facilities extended to the Borrower or its Subsidiaries by the Bank or any
affiliate of the Bank in reliance on the Bank's agreement to indemnify such
affiliate: (i) credit cards; (ii) ACH Transactions; (iii) cash management,
including controlled disbursement services; (iv) Hedge Agreements; and
(v) guaranties for the benefit of Borrower or its Subsidiaries.

    "Bank Product Reserves" means all reserves which the Agent from time to time
establishes in its reasonable discretion for the Bank Products then provided or
outstanding.

    "Bankruptcy Code" means Title 11 of the United States Code (11 U.S.C. § 101
et seq.).

    "Base Rate" means, for any day, the rate of interest in effect for such day
as publicly announced from time to time by the Bank in Charlotte, North Carolina
as its "prime rate" (the "prime rate" being a rate set by the Bank based upon
various factors including the Bank's costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate). Any change
in the prime rate announced by the Bank shall take effect at the opening of
business on the day specified in the public announcement of such change. Each
Interest Rate based upon the Base Rate shall be adjusted simultaneously with any
change in the Base Rate.

    "Base Rate Loans" means, collectively, the Base Rate Revolving Loans and the
Base Rate Term Loans.

    "Base Rate Revolving Loan" means a Revolving Loan during any period in which
it bears interest based on the Base Rate.

    "Base Rate Term Loan" means any portion of a Term Loan during any period in
which such portion bears interest based on the Base Rate.

    "Blocked Account Agreement" means an agreement among the Borrower, the Agent
and a Clearing Bank, in form and substance reasonably satisfactory to the Agent,
concerning the collection of payments which represent the proceeds of Accounts
or of any other Collateral.

    "Borrowing" means a borrowing hereunder consisting of Revolving Loans or
Term Loans made on the same day by the Lenders to the Borrower or by Bank in the
case of a Borrowing funded by Non-Ratable Loans or by the Agent in the case of a
Borrowing consisting of an Agent Advance, or the issuance of Letters of Credit
hereunder.

    "Borrowing Base" means, at any time, an amount equal to the sum of: (a) 85%
of the Net Amount of Eligible Accounts; plus (b) the least of (i) the Maximum
Inventory Loan Amount, (ii) 35% of Eligible Inventory valued at the lower of
cost (on a first-in, first-out basis) or market and excluding any intercompany
profit, or (iii) 80% of the net recovery value of appraised Eligible Inventory;
minus (c) Reserves from time to time established by the Agent in its reasonable
credit judgment.

EXHIBIT A–2

--------------------------------------------------------------------------------

    "Borrowing Base Certificate" means a certificate by a Responsible Officer of
the Borrower, substantially in the form of Exhibit B (or another form acceptable
to the Agent) setting forth the calculation of the Borrowing Base, including a
calculation of each component thereof, all in such detail as shall be reasonably
satisfactory to the Agent. All calculations of the Borrowing Base in connection
with the preparation of any Borrowing Base Certificate shall originally be made
by the Borrower and certified to the Agent; provided, that the Agent shall have
the right to review and adjust, in the exercise of its reasonable credit
judgment, any such calculation (1) to reflect its reasonable estimate of
declines in value of any of the Collateral described therein, and (2) to the
extent that such calculation is not in accordance with this Agreement.

    "Business Day" means (a) any day that is not a Saturday, Sunday, or a day on
which banks in Los Angeles, California or Charlotte, North Carolina are required
or permitted to be closed, and (b) with respect to all notices, determinations,
fundings and payments in connection with the LIBOR Rate or LIBOR Rate Loans, any
day that is a Business Day pursuant to clause (a) above and that is also a day
on which trading in Dollars is carried on by and between banks in the London
interbank market.

    "Capital Adequacy Regulation" means any guideline, request or directive of
any central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any bank or of any corporation controlling a bank.

    "Capital Lease" of a Person means any lease of property by such Person
which, in accordance with GAAP, should be reflected as a capital lease on the
balance sheet of such Person.

    "Capital Stock" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock or other equity interests, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights, options to purchase or other rights to acquire
any of the foregoing.

    "Cash Collateral" has the meaning set forth in Section 1.4 (g).

    "Cash Equivalents" means highly liquid debt investments acquired with a
remaining maturity of three months or less.

    "Cash Management Investments" means, for any Person, such Person's (a) cash
and Cash Equivalents, (b) deposit accounts, (c) Investment Property, and
(d) Short Term Investments.

    "Chattel Paper" means as to any Person, all of such Person's now owned or
hereafter acquired chattel paper, as defined in the UCC, including electronic
chattel paper.

    "Clearing Bank" means the Bank or any other banking institution with whom a
Payment Account has been established pursuant to a Blocked Account Agreement.

    "Closing Date" means the date of this Agreement.

    "Closing Fee" has the meaning specified in Section 2.4.

    "Code" means the Internal Revenue Code of 1986.

    "Collateral" means all of the Borrower's real and personal property and all
other assets of any Person from time to time subject to Agent's Liens securing
payment or performance of the Obligations.

    "Commitment" means, at any time with respect to a Lender, the principal
amount set forth beside such Lender's name under the heading "Commitment" on
Schedule 1.2 attached to the Agreement or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder in accordance with the provisions of Section 11.2, as such Commitment
may be adjusted from time to time in accordance with the provisions of
Section 11.2, and "Commitments" means, collectively, the aggregate amount of the
commitments of all of the Lenders.

EXHIBIT A–3

--------------------------------------------------------------------------------

    "Contaminant" means any waste, pollutant, hazardous substance, toxic
substance, hazardous waste, special waste, petroleum or petroleum-derived
substance or waste, asbestos in any form or condition, polychlorinated biphenyls
("PCBs"), or any constituent of any such substance or waste.

    "Continuation/Conversion Date" means the date on which a Loan is converted
into or continued as a LIBOR Rate Loan.

    "Credit Support" has the meaning specified in Section 1.4(a).

    "Debt" means, with respect to any Person and without duplication, all
liabilities, obligations and indebtedness of such Person to any other Person, of
any kind or nature, now or hereafter owing, arising, due or payable, howsoever
evidenced, created, incurred, acquired or owing, whether primary, secondary,
direct, contingent, fixed or otherwise, consisting of indebtedness for borrowed
money or the deferred purchase price of property, excluding trade payables or
credit memoranda, but including (a) all Obligations; (b) all obligations and
liabilities of any other Person secured by any Lien on the such Person's
property, even though such Person shall not have assumed or become liable for
the payment thereof; provided, however, that all such obligations and
liabilities which are limited in recourse to such property shall be included in
Debt only to the extent of the book value of such property as would be shown on
a balance sheet of such Person prepared in accordance with GAAP; (c) all
obligations or liabilities created or arising under any Capital Lease or
conditional sale or other title retention agreement with respect to property
used or acquired by such Person, even if the rights and remedies of the lessor,
seller or lender thereunder are limited to repossession of such property;
provided, however, that all such obligations and liabilities which are limited
in recourse to such property shall be included in Debt only to the extent of the
book value of such property as would be shown on a balance sheet of such Person
prepared in accordance with GAAP; (d) all obligations and liabilities under
Guaranties and (e) the present value (discounted at the Base Rate) of lease
payments due under synthetic leases.

    "Default" means any event or circumstance which, with the giving of notice,
the lapse of time, or both, would (if not cured, waived, or otherwise remedied
during such time) constitute an Event of Default.

    "Default Rate" means a fluctuating per annum interest rate at all times
equal to the sum of (a) the otherwise applicable Interest Rate plus
(b) 2 percentage points per annum. Each Default Rate shall be adjusted
simultaneously with any change in the applicable Interest Rate. In addition, the
Default Rate shall result in an increase in the Letter of Credit Fee by
2 percentage points per annum.

    "Defaulting Lender" has the meaning specified in Section 12.15(c).

    "Deferred Revenue Reserve" means any reserve that the Agent may from time to
time establish (in its sole discretion after the occurrence of a Default or an
Event of Default) for the potential offset against the Borrower's Accounts
arising from deferred revenue obligations that are accrued by the Borrower.

    "Designated Account" has the meaning specified in Section 1.2(c).

    "Dilution" means, for Borrower (as determined by the Agent in its sole
discretion), based upon the experience of the immediately prior three months,
the result of dividing the Dollar amount of (a) bad debt write-downs, discounts,
advertising allowances, returns, rebates, promotional allowances, credits, or
other dilutive items with respect to the Accounts of Borrower, by (b) the
aggregate amount of cash collections from Borrower's Accounts plus the amount in
clause (a) for such period.

    "Dilution Reserve" means a reserve that the Agent may from time to time
establish (in its sole discretion) equal to (a) the total Dollar amount of
Eligible Accounts of Borrower times one tenth of one percentage point for each
one tenth of one percentage point by which Dilution is in excess of 5%.

EXHIBIT A–4

--------------------------------------------------------------------------------

By way of example, Dilution of 9.6% would require a Dilution Reserve of 4.6% of
the amount of Borrower's Eligible Accounts.

    "Distribution" means, in respect of any Person: (a) the payment or making of
any dividend or other distribution of property in respect of Capital Stock of
such Person, other than distributions in Capital Stock of the same class; or
(b) the redemption or other acquisition by such Person of its Capital Stock.

    "Documents" means, as to any Person, all documents as such term is defined
in the UCC, including bills of lading, warehouse receipts or other documents of
title, now owned or hereafter acquired by such Person.

    "DOL" means the United States Department of Labor or any successor
department or agency.

    "Dollar" and "$" means dollars in the lawful currency of the United States.
Unless otherwise specified, all payments under the Loan Documents shall be made
in Dollars.

    "Eligible Accounts" means the Accounts of Borrower which the Agent in the
exercise of its reasonable commercial discretion determines to be Eligible
Accounts. Without limiting the discretion of the Agent to establish other
criteria of ineligibility, Eligible Accounts shall not, unless the Agent in its
sole discretion elects, include any Account:

    (a) with respect to which more than 90 days have elapsed since the date of
the original invoice therefor or which is more than 60 days past due;

    (b) with respect to which any of the representations, warranties, covenants,
and agreements contained in the Security Agreement are incorrect or have been
breached;

    (c) with respect to which Account (or any other Account due from such
Account Debtor), in whole or in part, a check, promissory note, draft, trade
acceptance or other instrument for the payment of money has been received,
presented for payment and returned uncollected for any reason;

    (d) which represents a progress billing (as hereinafter defined) or as to
which the Borrower has extended the time for payment without the consent of the
Agent; for the purposes hereof, "progress billing" means any invoice for goods
sold or leased or services rendered under a contract or agreement pursuant to
which the Account Debtor's obligation to pay such invoice is conditioned upon
the Borrower's completion of any further performance under the contract or
agreement;

    (e) with respect to which any one or more of the following events has
occurred to the Account Debtor on such Account: death or judicial declaration of
incompetency of an Account Debtor who is an individual; the filing by or against
the Account Debtor of a request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as a bankrupt, winding-up, or
other relief under the bankruptcy, insolvency, or similar laws of the United
States, any state or territory thereof, or any foreign jurisdiction, now or
hereafter in effect; the making of any general assignment by the Account Debtor
for the benefit of creditors; the appointment of a receiver or trustee for the
Account Debtor or for any of the assets of the Account Debtor, including,
without limitation, the appointment of or taking possession by a "custodian," as
defined in the Federal Bankruptcy Code; the institution by or against the
Account Debtor of any other type of insolvency proceeding (under the bankruptcy
laws of the United States or otherwise) or of any formal or informal proceeding
for the dissolution or liquidation of, settlement of claims against, or winding
up of affairs of, the Account Debtor; the sale, assignment, or transfer of all
or any material part of the assets of the Account Debtor; the nonpayment
generally by the Account Debtor of its debts as they become due; or the
cessation of the business of the Account Debtor as a going concern;

    (f)  if 50% or more of the aggregate Dollar amount of outstanding Accounts
owed at such time by the Account Debtor thereon is classified as ineligible
under clause (a) above;

EXHIBIT A–5

--------------------------------------------------------------------------------

    (g) owed by an Account Debtor which: (i) does not maintain its chief
executive office in the United States of America or Canada (other than the
Province of Newfoundland); or (ii) is not organized under the laws of the United
States of America or Canada or any state or province thereof; or (iii) is the
government of any foreign country or sovereign state, or of any state, province,
municipality, or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof; except to the
extent that such Account is either: (y) owed by an Account Debtor that is the
foreign subsidiary of IBM, Hewlett Packard, Ingram Micro, Siemens, Solectron,
Tech Data, Unysis, or any other corporation approved by Agent in its sole
discretion, or (z) secured or payable by a letter of credit satisfactory to the
Agent in its discretion;

    (h) owed by an Account Debtor which is an Affiliate or employee of the
Borrower;

    (i)  except as provided in clause (k) below, with respect to which either
the perfection, enforceability, or validity of the Agent's Liens in such
Account, or the Agent's right or ability to obtain direct payment to the Agent
of the proceeds of such Account, is governed by any federal, state, or local
statutory requirements other than those of the UCC;

    (j)  owed by an Account Debtor to which the Borrower or any of its
Subsidiaries, is indebted in any way, or which is subject to any right of setoff
or recoupment by the Account Debtor, unless the Account Debtor has entered into
an agreement acceptable to the Agent to waive setoff rights; or if the Account
Debtor thereon has disputed liability or made any claim with respect to any
other Account due from such Account Debtor; but in each such case only to the
extent of such indebtedness, setoff, recoupment, dispute, or claim;

    (k) owed by the government of the United States of America, or any
department, agency, public corporation, or other instrumentality thereof, unless
the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et
seq.), and any other steps necessary or desirable to perfect the Agent's Liens
therein, have been complied with to the Agent's satisfaction with respect to
such Account;

    (l)  owed by any state, municipality, or other political subdivision of the
United States of America, or any department, agency, public corporation, or
other instrumentality thereof and as to which the Agent determines that its Lien
therein is not or cannot be perfected;

    (m) which represents a sale on a bill-and-hold, guaranteed sale, sale and
return, sale on approval, consignment, or other repurchase or return basis;

    (n) which is evidenced by a promissory note or other instrument or by
chattel paper;

    (o) if the Agent believes, in the exercise of its reasonable judgment, that
the prospect of collection of such Account is impaired or that the Account may
not be paid by reason of the Account Debtor's financial inability to pay;

    (p) with respect to which the Account Debtor is located in any state
requiring the filing of a Notice of Business Activities Report or similar report
in order to permit the Borrower to seek judicial enforcement in such State of
payment of such Account, unless such Borrower has qualified to do business in
such state or has filed a Notice of Business Activities Report or equivalent
report for the then current year;

    (q) which arises out of a sale not made in the ordinary course of the
Borrower's business;

    (r) with respect to which the goods giving rise to such Account have not
been shipped and delivered to and accepted by the Account Debtor or the services
giving rise to such Account have not been performed by the Borrower (including
advance billings of maintenance contracts), and, if applicable, accepted by the
Account Debtor, or the Account Debtor revokes its acceptance of such goods or
services, or for which a debit memo or chargeback exists;

EXHIBIT A–6

--------------------------------------------------------------------------------

    (s) owed by an Account Debtor which, together with its affiliates, is
obligated to the Borrower respecting Accounts the aggregate unpaid balance of
which exceeds 20% of the aggregate unpaid balance of all Accounts owed to the
Borrower at such time by all of the Borrower's Account Debtors, but only to the
extent of such excess;

    (t)  which is not subject to a first priority and perfected security
interest in favor of the Agent for the benefit of the Lenders.

    If any Account at any time ceases to be an Eligible Account, then such
Account shall promptly be excluded from the calculation of Eligible Accounts.

    "Eligible Assignee" means (a) a commercial bank, commercial finance company
or other asset based lender, having total assets in excess of $1,000,000,000;
(b) any Lender listed on the signature page of this Agreement; (c) any Affiliate
of any Lender; and (d) if an Event of Default has occurred and is continuing,
any Person reasonably acceptable to the Agent. In each case such entity must be
exempt from withholding taxes on any payments made by Borrower or Agent under
this Agreement.

    "Eligible Inventory" means Inventory of Borrower, which the Agent, in its
reasonable commercial discretion, determines to be Eligible Inventory. Without
limiting the discretion of the Agent to establish other criteria of
ineligibility, Eligible Inventory shall not, unless the Agent in its sole
discretion elects, include any Inventory:

    (a) that is not owned by the Borrower;

    (b) that is not subject to the Agent's Liens, which are perfected as to such
Inventory, or that are subject to any other Lien whatsoever (other than the
Liens described in clause (d) of the definition of Permitted Liens provided that
such Permitted Liens (i) are junior in priority to the Agent's Liens or subject
to Reserves and (ii) do not impair directly or indirectly the ability of the
Agent to realize on or obtain the full benefit of the Collateral);

    (c) that does not consist of finished goods or raw materials;

    (d) that consists of work-in-process (including raw materials or finished
goods categorized as "manufacturing line" by Borrower), chemicals, samples,
prototypes, supplies, or packing and shipping materials;

    (e) that is not in good condition, is damaged or defective, is
unmerchantable, or does not meet all standards imposed by any Governmental
Authority having regulatory authority over such goods, their use or sale;

    (f)  that is not currently either usable or salable, at prices approximating
at least cost, in the normal course of the Borrower's business, or that is slow
moving or stale;

    (g) that is obsolete or returned or repossessed or used goods taken in
trade;

    (h) that is located outside the United States of America (or that is
in-transit from vendors or suppliers);

    (i)  that is located in a public warehouse or in possession of a bailee or
in a facility leased by the Borrower, if (y) Borrower's customers have direct
access to such Inventory, or (z) the warehouseman, or the bailee, or the lessor
has not delivered to the Agent, if requested by the Agent, a warehouse letter,
subordination agreement or landlord waiver in form and substance satisfactory to
the Agent or if a Reserve for rents or storage charges has not been established
for Inventory at that location;

    (j)  that contains or bears any Proprietary Rights licensed to a Borrower by
any Person, if the Agent is not satisfied that it may sell or otherwise dispose
of such Inventory in accordance with the terms of the Security Agreement and
Section 9.2 without infringing the rights of the licensor of such Proprietary
Rights or violating any contract with such licensor (and without payment of any

EXHIBIT A–7

--------------------------------------------------------------------------------

royalties other than any royalties due with respect to the sale or disposition
of such Inventory pursuant to the existing license agreement), and, as to which
the Borrower has not delivered to the Agent a consent or sublicense agreement
from such licensor in form and substance acceptable to the Agent if requested;

    (k) that is not reflected in the details of a current perpetual inventory
report; or

    (l)  that is Inventory placed on consignment.

    If any Inventory at any time ceases to be Eligible Inventory, such Inventory
shall promptly be excluded from the calculation of Eligible Inventory.

    "Environmental Claims" means all claims, however asserted, by any
Governmental Authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for a Release or
injury to the environment.

    "Environmental Compliance Reserve" means any reserve which the Agent
establishes in its reasonable discretion after prior written notice to the
Borrower from time to time for amounts that are reasonably likely to be expended
by the Borrower or any of its Subsidiaries in order for such Person and its
operations and property (a) to comply with any notice from a Governmental
Authority asserting material non-compliance with Environmental Laws, or (b) to
correct any such material non-compliance identified in a report delivered to the
Agent and the Lenders pursuant to Section 7.7.

    "Environmental Laws" means all federal, state or local laws, statutes,
rules, regulations, ordinances and codes, together with all administrative
orders, directed duties, licenses, authorizations and permits of, and agreements
with, any Governmental Authority, in each case relating to environmental,
health, safety and land use matters.

    "Environmental Lien" means a Lien in favor of any Governmental Authority for
(a) any liability under Environmental Laws, or (b) damages arising from, or
costs incurred by such Governmental Authority in response to, a Release or
threatened Release of a Contaminant into the environment.

    "Equipment" means, as to any Person, all of such Person's now owned and
hereafter acquired machinery, equipment, furniture, furnishings, fixtures, and
other tangible personal property (except Inventory), including embedded
software, motor vehicles with respect to which a certificate of title has been
issued, aircraft, dies, tools, jigs, molds and office equipment, as well as all
of such types of property leased by such Person and all of such Person's rights
and interests with respect thereto under such leases (including, without
limitation, options to purchase); together with all present and future additions
and accessions thereto, replacements therefor, component and auxiliary parts and
supplies used or to be used in connection therewith, and all substitutes for any
of the foregoing, and all manuals, drawings, instructions, warranties and rights
with respect thereto; wherever any of the foregoing is located.

    "ERISA" means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.

    "ERISA Affiliate" means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

    "ERISA Event" means (a) a Reportable Event with respect to a Pension Plan,
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations which is treated as such a withdrawal under Section 4062(e) of
ERISA, (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multi-employer Plan or notification that a Multi-employer Plan
is in reorganization, (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Section 4041 or 4041A of

EXHIBIT A–8

--------------------------------------------------------------------------------

ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multi-employer Plan, (e) the occurrence of an event or condition which
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multi-employer Plan, or (f) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

    "Event of Default" has the meaning specified in Section 9.1.

    "Exchange Act" means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder.

    "FDIC" means the Federal Deposit Insurance Corporation, and any Governmental
Authority succeeding to any of its principal functions.

    "Federal Funds Rate" means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Bank on such
day on such transactions as determined by the Agent.

    "Federal Reserve Board" means the Board of Governors of the Federal Reserve
System or any successor thereto.

    "Financial Statements" means, according to the context in which it is used,
the financial statements referred to in Sections 5.2 and 6.6 or any other
financial statements required to be given to Agent or the Lenders pursuant to
this Agreement.

    "Fiscal Month" means the Borrower's fiscal month for financial accounting
purposes.

    "Fiscal Quarter" means the Borrower's fiscal quarter for financial
accounting purposes.

    "Fiscal Year" means the Borrower's fiscal year for financial accounting
purposes. The current Fiscal Year of the Borrower will end on May 31, 2002.

    "Fixed Assets" means, as to any Person, the Equipment and Real Estate of
such Person.

    "Funding Date" means the date on which a Borrowing occurs.

    "GAAP" means generally accepted accounting principles and practices set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession).

    "General Intangibles" means, as to any Person, all of such Person's now
owned or hereafter acquired general intangibles, choses in action and causes of
action and all other intangible personal property of such Person of every kind
and nature (other than Accounts), including, without limitation, all contract
rights, payment intangibles, Proprietary Rights, corporate or other business
records, inventions, designs, blueprints, plans, specifications, patents, patent
applications, trademarks, service marks, trade names, trade secrets, goodwill,
copyrights, computer software, customer lists, registrations, licenses,
franchises, tax refund claims, any funds which may become due to such Person in
connection with the termination of any Plan or other employee benefit plan or
any rights thereto and any other amounts payable to such Person from any Plan or
other employee benefit plan, rights and claims

EXHIBIT A–9

--------------------------------------------------------------------------------

against carriers and shippers, rights to indemnification, business interruption
insurance and proceeds thereof, property, casualty or any similar type of
insurance and any proceeds thereof, proceeds of insurance covering the lives of
key employees on which such Person is beneficiary, rights to receive dividends,
distributions, cash, Instruments and other property in respect of or in exchange
for pledged equity interests or Investment Property and any letter of credit,
guarantee, claim, security interest or other security held by or granted to such
Person.

    "Governmental Authority" means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

    "Guaranty" means, with respect to any Person, all obligations of such Person
which in any manner directly or indirectly guarantee or assure, or in effect
guarantee or assure, the payment or performance of any indebtedness, dividend or
other obligations of any other Person (the "guaranteed obligations"), or assure
or in effect assure the holder of the guaranteed obligations against loss in
respect thereof, including any such obligations incurred through an agreement,
contingent or otherwise: (a) to purchase the guaranteed obligations or any
property constituting security therefor; (b) to advance or supply funds for the
purchase or payment of the guaranteed obligations or to maintain a working
capital or other balance sheet condition; or (c) to lease property or to
purchase any debt or equity securities or other property or services.

    "Hedge Agreement" means, with respect to any Person, any and all
transactions, agreements or documents now existing or hereafter entered into,
which provides for an interest rate, credit, commodity or equity swap, cap,
floor, collar, forward foreign exchange transaction, currency swap, cross
currency rate swap, currency option, or any combination of, or option with
respect to, these or similar transactions, for the purpose of hedging such
Person's exposure to fluctuations in interest or exchange rates, loan, credit
exchange, security or currency valuations or commodity prices.

    "Initial Funding Date" means the date of the funding of the Term Loans and
the initial Revolving Loans hereunder.

    "Instruments" means, as to any Person, all instruments as such term is
defined in the UCC, now owned or hereafter acquired by such Person.

    "Intercompany Subordination Agreement" means that certain Intercompany
Subordination Agreement of even date herewith, among Agent, Borrower,
International Borrowers and the other Restricted Subsidiaries.

    "Interest Period" means, as to any LIBOR Rate Loan, the period commencing on
the Funding Date of such Loan or on the Continuation/Conversion Date on which
the Loan is converted into or continued as a LIBOR Rate Loan, and ending on the
date one, two, or three months thereafter as selected by the Borrower in its
Notice of Borrowing, in the form attached hereto as Exhibit D, or Notice of
Continuation/Conversion, in the form attached hereto as Exhibit E, provided
that:

    (a) if any Interest Period would otherwise end on a day that is not a
Business Day, that Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;

    (b) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

EXHIBIT A–10

--------------------------------------------------------------------------------

    (c) no Interest Period shall extend beyond the Stated Termination Date.

    "Interest Rate" means each or any of the interest rates, including the
Default Rate, set forth in Section 2.1.

    "International Aggregate Revolver Outstandings" means, as of any date of
measurement, the "Aggregate Revolver Outstandings" (as that term is defined in
the International Credit Agreement).

    "International Borrowers" means, collectively, 3Com Technologies and 3Com
Europe.

    "International Commitments" means, with respect to any Lender, such Lender's
"Commitments" (as that term is defined in the International Credit Agreement").

    "International Credit Agreement" means that certain Credit Agreement, of
even date herewith, among Agent, Lenders, and International Borrowers."

    "International Facility" means, collectively, the revolving and term loan
facilities in favor of the International Borrowers, making up the "Total
Facility" (as that term is defined in the International Credit Agreement).

    "International Guaranty" means that certain Continuing Guaranty, of even
date herewith, by Borrower in favor of Agent and the Lenders, respecting the
International Loan Obligations.

    "International Letters of Credit" means "Letters of Credit" (as that term is
defined in the International Credit Agreement) issued for the benefit of one or
more of the International Borrowers.

    "International Loans" means, with respect to any Lender, such Lender's
"Loans" (as that term is defined in the International Credit Agreement).

    "International Loan Obligations" means, as of any date of measurement, the
then outstanding "Obligations" (as that term is defined in the International
Credit Agreement) of International Borrowers.

    "International Term Loans" means the "Term Loans" (as that term is defined
in the International Credit Agreement).

    "Inventory" means, as to any Person, all of such Person's now owned and
hereafter acquired inventory, goods and merchandise, wherever located, to be
furnished under any contract of service or held for sale or lease, all returned
goods, raw materials, work-in-process, finished goods (including embedded
software), other materials and supplies of any kind, nature or description which
are used or consumed in such Person's business or used in connection with the
packing, shipping, advertising, selling or finishing of such goods, merchandise,
and all documents of title or other Documents representing them.

    "Investment" means, as to any Person, any acquisition of property by such
Person in exchange for cash or other property, whether in the form of an
acquisition of stock, debt, or other indebtedness or obligation, or the purchase
or acquisition by such Person of any other property, or a loan, advance, capital
contribution, or subscription by such Person, except the following:

    (a) acquisitions of Equipment to be used in the business of such Person;

    (b) acquisitions of Inventory in the ordinary course of business of such
Person;

    (c) acquisitions of current assets acquired in the ordinary course of
business of such Person;

    (d) Hedge Agreements.

    "Investment Property" means, as to any Person, all of such Person's right
title and interest in and to any and all: (a) securities whether certificated or
uncertificated; (b) securities entitlements; (c) securities accounts;
(d) commodity contracts; or (e) commodity accounts.

EXHIBIT A–11

--------------------------------------------------------------------------------

    "IRS" means the Internal Revenue Service and any Governmental Authority
succeeding to any of its principal functions under the Code.

    "Latest Projections" means: (a) on the Closing Date and thereafter until the
Agent receives new projections pursuant to Section 5.2(e), the projections of
the Borrower's financial condition, results of operations, and cash flows, for
the period commencing on September 1, 2001 and ending on May 31, 2003 and
delivered to the Agent prior to the Closing Date; and (b) thereafter, the
projections most recently received by the Agent pursuant to Section 5.2(e).

    "Lender" and "Lenders" have the meanings specified in the introductory
paragraph hereof and shall include the Agent to the extent of any Agent Advance
outstanding and the Bank to the extent of any Non-Ratable Loan outstanding;
provided that no such Agent Advance or Non-Ratable Loan shall be taken into
account in determining any Lender's Pro Rata Share.

    "Letter of Credit" has the meaning specified in Section 1.4(a).

    "Letter of Credit Fee" has the meaning specified in Section 2.6.

    "Letter of Credit Issuer" means the Bank, any affiliate of the Bank or any
other financial institution that issues any Letter of Credit pursuant to this
Agreement.

    "LIBOR Rate" means, for any Interest Period, with respect to LIBOR Rate
Loans, the rate of interest per annum determined pursuant to the following
formula:

    LIBOR Rate =   Offshore Base Rate

--------------------------------------------------------------------------------

1.00 - Eurodollar Reserve Percentage

    Where,

    "Eurodollar Reserve Percentage" means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, rounded upward to the
next 1/100th of 1%) in effect on such day applicable to member banks under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as "Eurocurrency liabilities"). The Offshore Base
Rate for each outstanding LIBOR Rate Loan shall be adjusted automatically as of
the effective date of any change in the Eurodollar Reserve Percentage.

    "Offshore Base Rate" means the rate per annum appearing on Telerate Page
3750 (or any successor page) as the London interbank offered rate for deposits
in Dollars at approximately 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period. If for any reason such rate is not available, the Offshore Base Rate
shall be, for any Interest Period, the rate per annum appearing on Reuters
Screen LIBO Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates. If for any
reason none of the foregoing rates is available, the Offshore Base Rate shall
be, for any Interest Period, the rate per annum determined by Agent as the rate
of interest at which dollar deposits in the approximate amount of the LIBOR Rate
Loan comprising part of such Borrowing would be offered by the Bank's London
Branch to major banks in the offshore dollar market at their request at or about
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period.

EXHIBIT A–12

--------------------------------------------------------------------------------

    "LIBOR Rate Loans" means, collectively, the LIBOR Revolving Loans and the
LIBOR Term Loans.

    "LIBOR Revolving Loan" means a Revolving Loan during any period in which it
bears interest based on the LIBOR Rate.

    "LIBOR Term Loan" means any portion of a Term Loan during any period in
which such portion bears interest based on the LIBOR Rate.

    "Lien" means: (a) any interest in property securing an obligation owed to,
or a claim by, a Person other than the owner of the property, whether such
interest is based on the common law, statute, or contract, and including a
security interest, charge, claim, or lien arising from a mortgage, deed of
trust, encumbrance, pledge, hypothecation, assignment, deposit arrangement,
agreement, security agreement, conditional sale or trust receipt or a lease,
consignment or bailment for security purposes; (b) to the extent not included
under clause (a), any reservation, exception, encroachment, easement,
right-of-way, covenant, condition, restriction, lease or other title exception
or encumbrance affecting property; and (c) any contingent or other agreement to
provide any of the foregoing.

    "Liquidity" means, at any time of measurement, the sum of: (a) the lesser of
(y) $105,000,000 and (z) aggregate Availability hereunder and under the
International Credit Agreement, plus (b) the amount of Qualified Cash Management
Investments, valued at current market values and as most recently reported to
Agent in accordance with Section 5.2(k).

    "Liquidity Trigger Event" means the first to occur of (1) an Event of
Default (y) arising out of a breach of Section 7.25 or (z) under Section 9.1
(a), or (2) acceleration of the Loans pursuant to Section 9.2 (a)(B).

    "Loan Account" means the loan account of the Borrower, which account shall
be maintained by the Agent.

    "Loan Documents" means this Agreement, the Notes, the Security Agreement,
the Mortgages, the International Guaranty, the Pledge Agreement, the
Intercompany Subordination Agreement, any Hedge Agreements entered into by
Borrower or its Subsidiaries with Bank, and any other agreements, instruments,
and documents heretofore, now or hereafter evidencing, securing, guaranteeing or
otherwise relating to the Obligations, the Collateral, or any other aspect of
the transactions contemplated by this Agreement.

    "Loans" means, collectively, all loans and advances provided for in
Article 1.

    "Majority Lenders" means at any date of determination Lenders whose Pro Rata
Shares aggregate more than 50%, but in any event no fewer than two (2) Lenders
if there exist at least two (2) Lenders at such time.

    "Margin Stock" means "margin stock" as such term is defined in Regulation T,
U or X of the Federal Reserve Board.

    "Material Adverse Effect" means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, or condition
(financial or otherwise) of the Borrower and the Restricted Subsidiaries (taken
as a whole), or the Collateral (taken as a whole); (b) a material impairment of
the ability of the Borrower or any Restricted Subsidiary to perform under any
Loan Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against the Borrower of any
Loan Document to which it is a party.

    "Maximum Inventory Loan Amount" means, as of any date of measurement
(a) $50,000,000, less (b) the International Aggregate Revolver Outstandings
advanced against Eligible Inventory of the International Borrowers.

EXHIBIT A–13

--------------------------------------------------------------------------------

    "Maximum Revolver Amount" means, as of any date of measurement
(a) $105,000,000, less (b) the International Aggregate Revolver Outstandings.

    "Minimum Price" for any parcel of Real Estate, has the meaning set forth on
Schedule 3.4(b).

    "Mortgages" means and includes any and all of the mortgages, deeds of trust,
deeds to secure debt, assignments and other instruments executed and delivered
by the Borrower to or for the benefit of the Agent by which the Agent, on behalf
of the Lenders, acquires a Lien on the Real Estate of Borrower or a collateral
assignment of the Borrower's interest under leases of Real Estate, and all
amendments, modifications and supplements thereto.

    "Multi-employer Plan" means a "multi-employer plan" as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by the Borrower or any
ERISA Affiliate.

    "Net Amount of Eligible Accounts" means, at any time, the gross amount of
Eligible Accounts, calculated in Dollars, less sales, excise or similar taxes,
and less returns, discounts, claims, credits, and allowances, accrued rebates,
offsets, deductions, unapplied cash, counterclaims, disputes and other defenses
of any nature at any time issued, owing, granted, outstanding, available or
claimed.

    "Net Proceeds" has the meaning specified in Section 3.4(b).

    "Non-Ratable Loan" and "Non-Ratable Loans" have the meanings specified in
Section 1.2(h).

    "Notes" means, collectively, the Revolving Loan Notes and Term Loan Notes.

    "Notice of Borrowing" has the meaning specified in Section 1.2(b).

    "Notice of Continuation/Conversion" has the meaning specified in
Section 2.2(b).

    "Obligations" means all present and future loans, advances, liabilities,
obligations, covenants, duties, and debts owing by the Borrower to the Agent
and/or any Lender, arising under or pursuant to this Agreement or any of the
other Loan Documents, whether or not evidenced by any note, or other instrument
or document, whether arising from an extension of credit, opening of a letter of
credit, acceptance, loan, guaranty, indemnification or otherwise, whether direct
or indirect, absolute or contingent, due or to become due, primary or secondary,
as principal or guarantor, and including all principal, interest (including any
interest which accrues after the filing of a proceeding under the Bankruptcy
Code or which would have accrued but for such filing), charges, expenses, fees,
attorneys' fees, filing fees and any other sums chargeable to the Borrower
hereunder or under any of the other Loan Documents. "Obligations" includes,
without limitation, (a) all debts, liabilities, and obligations now or hereafter
arising from or in connection with the Letters of Credit and (b) all debts,
liabilities and obligations now or hereafter arising from or in connection with
Bank Products.

    "Other Taxes" means any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Documents.

    "Participant" means any Person who shall have been granted the right by any
Lender to participate in the financing provided by such Lender under this
Agreement, and who shall have entered into a participation agreement in form and
substance satisfactory to such Lender.

    "Payment Account" means each bank account established pursuant to the
Security Agreement, to which the proceeds of Accounts and other Collateral are
deposited or credited, and which is maintained in the name of the Borrower, as
the Agent may determine, on terms acceptable to the Agent.

EXHIBIT A–14

--------------------------------------------------------------------------------

    "PBGC" means the Pension Benefit Guaranty Corporation or any Governmental
Authority succeeding to the functions thereof.

    "Pending Revolving Loans" means, at any time, the aggregate principal amount
of all Revolving Loans requested in any Notice of Borrowing received by the
Agent which have not yet been advanced.

    "Pension Plan" means a pension plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA which the Borrower sponsors, maintains, or to which
it makes, is making, or is obligated to make contributions, or in the case of a
Multi-employer Plan has made contributions at any time during the immediately
preceding five (5) plan years.

    "Permitted Liens" means:

    (a) Liens for taxes not delinquent or statutory Liens for taxes in an amount
not to exceed $5,000,000 provided that the payment of such taxes which are due
and payable is being contested in good faith and by appropriate proceedings
diligently pursued and as to which adequate financial reserves have been
established on Borrower's books and records and a stay of enforcement of any
such Lien is in effect;

    (b) the Agent's Liens;

    (c) Liens consisting of deposits made in the ordinary course of business in
connection with, or to secure payment of, obligations under worker's
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of Debt) or to secure indemnity, performance or other similar bonds
for the performance of bids, tenders or contracts (other than for the repayment
of Debt) or to secure statutory obligations (other than liens arising under
ERISA or Environmental Liens) or surety or appeal bonds, or to secure indemnity,
performance or other similar bonds;

    (d) Liens securing the claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other like Persons, provided that if any
such Lien arises from the nonpayment of such claims or demand when due, such
claims or demands do not exceed $1,000,000 in the aggregate;

    (e) Liens constituting encumbrances in the nature of reservations,
exceptions, encroachments, easements, rights of way, covenants running with the
land, and other similar title exceptions or encumbrances affecting any Real
Estate; provided that they do not in the aggregate materially detract from the
value of the Real Estate or materially interfere with its use in the ordinary
conduct of the Borrower's business;

    (f)  Liens arising from judgments and attachments in connection with court
proceedings provided that the attachment or enforcement of such Liens would not
result in an Event of Default hereunder and such Liens are being contested in
good faith by appropriate proceedings, adequate reserves have been set aside and
no material Property is subject to a material risk of loss or forfeiture and the
claims in respect of such Liens are fully covered by insurance (subject to
ordinary and customary deductibles) and a stay of execution pending appeal or
proceeding for review is in effect;

    (g) Liens in favor of Agent or Lenders securing the International Loan
Obligations;

    (h) Interests of lessors under operating leases;

    (i)  Liens on assets of the Unrestricted Subsidiaries, as long as the holder
of such Lien has no recourse to Borrower or any Restricted Subsidiaries or their
assets;

    (j)  Liens securing purchase money secured Debt incurred to finance the
purchase of Equipment and the payment of related software and installation,
delivery and tax expenses

EXHIBIT A–15

--------------------------------------------------------------------------------

provided that Liens securing the same attach only to the Equipment acquired by
the incurrence of such Debt and the proceeds thereof, and (ii) such Debt is
incurred no later than 180 days following the purchase of such Equipment and
related property; and

    (k) other Liens securing Debt not in excess of $10,000,000 in the aggregate
at any time outstanding;

    (l)  Liens in connection with synthetic leases;

    (m) Liens consisting of leases or subleases and licenses and sublicenses
granted to others not interfering in any material respect with the business of
the Borrower and its Subsidiaries, taken as a whole, and any interest or title
of a lessor or licensor under any lease or license;

    (n) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

    (o) Liens on cash collateral securing reimbursement obligations to issuing
banks under letters of credit;

    (p) Liens on Proprietary Rights to the extent such Liens do not secure Debt
for borrowed money and are not in favor of a financial institution;

    (q) Liens on assets acquired in any Investment not prohibited hereunder to
the extent such Liens were in existence at the time of acquisition;

    (r) Liens on earnest money deposits required under a letter of intent or
purchase agreement not prohibited hereunder;

    (s) Liens on property representing part of the proceeds of a sale or other
disposition of property, to secure post-closing obligations to the buyer in
connection with such sale or other disposition; and

    (t)  Liens on cash representing proceeds from the issuance of Debt for the
purpose of making interest payments in connection with such Debt.

    "Person" means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, Governmental Authority, or any other entity.

    "Plan" means an employee benefit plan (as defined in Section 3(3) of ERISA)
which the Borrower sponsors or maintains or to which the Borrower makes, is
making, or is obligated to make contributions and includes any Pension Plan.

    "Pledge Agreement" means that certain Stock Pledge Agreement, of even date
herewith, by Borrower in favor of Agent.

    "Priority Payable Reserve" means any reserve that the Agent may from time to
time establish (in its sole discretion after the occurrence of a Default or an
Event of Default) for Eligible Inventory located in a jurisdiction where
(y) unpaid suppliers are entitled to a Lien, claim, or trust against such
Inventory that would be prior to or pari passu with, Agent's Lien thereon, which
reserve shall be in an amount determined by the Agent to be sufficient to repay
any amounts payable to such supplier to release such supplier's claim with
respect to such Inventory, or (z) such Inventory is subject to prior claims for
value added taxes, amounts payable to inland revenue, social security,
occupational and state pension schemes, or unpaid employee salaries.

    "Proprietary Rights" means, as to any Person, all of such Person's now owned
and hereafter arising or acquired: licenses, franchises, permits, patents,
patent rights, copyrights, works which are the subject matter of copyrights,
trademarks, service marks, trade names, trade styles, patent, trademark and

EXHIBIT A–16

--------------------------------------------------------------------------------

service mark applications, and all licenses and rights related to any of the
foregoing, and all other rights under any of the foregoing, all extensions,
renewals, reissues, divisions, continuations, and continuations-in-part of any
of the foregoing, and all rights to sue for past, present and future
infringement of any of the foregoing.

    "Pro Rata Share" means, with respect to a Lender, a fraction (expressed as a
percentage), the numerator of which is the amount of such Lender's Commitment
and the denominator of which is the sum of the amounts of all of the Lenders'
Commitments, or if no Commitments are outstanding, a fraction (expressed as a
percentage), the numerator of which is the amount of Obligations owed to such
Lender and the denominator of which is the aggregate amount of the Obligations
owed to the Lenders, in each case giving effect to a Lender's participation in
Non-Ratable Loans and Agent Advances.

    "Qualified Cash Management Investments" means, at any time of measurement,
the aggregate Cash Management Investments that are: (a) owned by Borrower or its
Subsidiaries, (b) in conformity with the investment policy approved by the audit
committee of Borrower's Board of Directors, (c) unencumbered by any Lien (other
than any Lien in favor of Agent or in favor of any depositary institution or
financial intermediary on whose books the Cash Management Investment is carried,
and in the latter case only to secure fees and costs arising out of carrying
such Cash Management Investment), and (d) if owned by Restricted Subsidiaries,
immediately distributable to Borrower without restriction (including any legal
restrictions of any relevant jurisdiction on such Subsidiary's distributable
assets) and without the need to obtain the consent of any third Person or the
approval of any Governmental Authority. Not more than $50,000,000 at any one
time of Cash Management Investments owned by Unrestricted Subsidiaries may be
considered Qualified Cash Management Investments.

    "Qualified Custodial Account" means any of Borrower's or 3Com Technologies'
custodial or other investment accounts designated by Borrower that meet the
following criteria: (i) such account is a securities account (as defined in
Section 8501 of the UCC); (ii) such account is maintained by a securities
intermediary whose jurisdiction (as defined in Section 8110 of the UCC) is in
the United States; (iii) such securities intermediary has entered into a control
agreement with Agent, on terms satisfactory to Agent, which among other things
is sufficient to give Agent, for the benefit of the Lenders, control (as defined
in Section 8106 of the UCC) over the securities account, any security
entitlements therein, and any securities therein. As of the Closing Date, the
following accounts are Qualified Custodial Accounts: Custodial Accounts No. CMVF
1000002 and CMYF 2000002 maintained at Mellon Bank, N.A..

    "Real Estate" means, as to any Person, all of such Person's now or hereafter
owned or leased estates in real property, including, without limitation, all
fees, leaseholds and future interests, together with all of such Person's now or
hereafter owned or leased interests in the improvements thereon, the fixtures
attached thereto and the easements appurtenant thereto.

    "Release" means a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration of a Contaminant
into the indoor or outdoor environment or into or out of any Real Estate or
other property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Real Estate or other property.

    "Reportable Event" means, any of the events set forth in Section 4043(b) of
ERISA or the regulations thereunder, other than any such event for which the
30-day notice requirement under ERISA has been waived in regulations issued by
the PBGC.

    "Required Lenders" means at any time Lenders whose Pro Rata Shares aggregate
more than 662/3%, but, in any event no fewer than two (2) Lenders if there exist
at least two (2) Lenders at such time.

EXHIBIT A–17

--------------------------------------------------------------------------------

    "Requirement of Law" means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

    "Reserves" means reserves that limit the availability of credit hereunder,
consisting of reserves against Availability, Eligible Accounts or Eligible
Inventory, established by Agent from time to time in Agent's reasonable credit
judgment. Without limiting the generality of the foregoing, the following
reserves shall be deemed to be a reasonable exercise of Agent's credit judgment:

    (a) Bank Product Reserves;

    (b) a reserve for accrued, unpaid interest on the Obligations;

    (c) reserves for not less than three months rent at leased locations subject
to statutory or contractual landlord liens or where Agent has not received an
acceptable agreement from the landlord;

    (d) Inventory shrinkage;

    (e) Environmental Compliance Reserves;

    (f)  Royalty Reserves;

    (g) customs charges;

    (h) Priority Payable Reserves;

    (i)  Deferred Revenue Reserves;

    (j)  Warranty / Technical Support Reserves

    (k) Dilution Reserves; and

    (l)  warehousemen's or bailees' charges.

    "Responsible Officer" means the chief executive officer or the president of
the Borrower, or any other officer having substantially the same authority and
responsibility; or, with respect to compliance with financial covenants,
designation of any replacement accounts to the Designated Accounts pursuant to
Section 1.2(c) and the preparation of the Borrowing Base Certificate, the chief
financial officer, the treasurer, the assistant treasurer, and corporate
controller of the Borrower, or any other officer having substantially the same
authority and responsibility.

    "Restricted Subsidiary" means: International Borrowers; 3Com Holdings
Limited; 3Com Asia Pacific Rim Pte. Limited; 3Com UK Holdings Ltd.; 3Com IFSC
(Ireland); and 3Com Ventures, Inc.; and any Subsidiary acquired or created after
the Closing Date and designated to the Agent as a Restricted Subsidiary by
Borrower.

    "Revolving Loans" has the meaning specified in Section 1.2 and includes each
Agent Advance and Non-Ratable Loan.

    "Revolving Loan Note" and "Revolving Loan Notes" have the meanings specified
in Section 1.2(a)(ii).

    "Royalty Reserve" means any reserve that the Agent may from time to time
establish (in its sole discretion after the occurrence of a Default or an Event
of Default) for Inventory subject to license agreements with third parties, in
an amount determined by the Agent to be sufficient to make any required royalty
payments owing by Borrower with respect to such Inventory.

EXHIBIT A–18

--------------------------------------------------------------------------------

    "Securities Act" means the Securities Act of 1933 and the rules and
regulations promulgated thereunder.

    "Security Agreement" means the Security Agreement of even date herewith
between Borrower and Agent for the benefit of Agent and other Lenders.

    "Settlement" and "Settlement Date" have the meanings specified in
Section 12.15(a)(ii).

    "Short-term Investments" means investments with maturities exceeding three
months but less than three years.

    "Solvent" means, when used with respect to any Person, that at the time of
determination:

    (a) the assets of such Person, at a fair valuation, are in excess of the
total amount of its debts (including contingent liabilities); and

    (b) the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured; and

    (c) it is then able and expects to be able to pay its debts (including
contingent debts and other commitments) as they mature; and

    (d) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

    For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

    "Stated Termination Date" means November 28, 2004.

    "Subsidiary" of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than fifty percent (50%) of the voting stock or other equity interests (in the
case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless the context otherwise clearly requires, references
herein to a "Subsidiary" refer to a Subsidiary of the Borrower.

    "3Com Europe" means 3Com Europe Limited, a company incorporated in England
and Wales with registered NUMBER 2600346.

    "3Com Technologies" means 3Com Technologies, an exempted limited liability
company incorporated in the Cayman Islands.

    "Taxes" means any and all present or future taxes, levies, imposts,
deductions, charges or withholdings which arise from any payment made hereunder
or from the execution, delivery or registration of, or otherwise with respect
to, this Agreement or any other Loan Documents, or arising out of the
transactions evidenced hereunder or thereunder, and all liabilities with respect
thereto, excluding, in the case of each Lender and the Agent, such taxes
(including income taxes or franchise taxes) as are imposed on or measured by the
Agent's or each Lender's net income in any the jurisdiction (whether federal,
state or local and including any political subdivision thereof) under the laws
of which such Lender or the Agent, as the case may be, is organized or maintains
a lending office.

    "Term Loan" and "Term Loans" have the meanings specified in Section 1.3(a).

    "Term Loan Note" and "Term Loan Notes" have the meanings specified in
Section 1.3(c).

    "Termination Date" means the earliest to occur of (i) the Stated Termination
Date, (ii) the date the Total Facility is terminated either by the Borrower
pursuant to Section 3.2 or by the Required Lenders

EXHIBIT A–19

--------------------------------------------------------------------------------

pursuant to Section 9.2, and (iii) the date this Agreement is otherwise
terminated for any reason whatsoever pursuant to the terms of this Agreement.

    "Total Facility" has the meaning specified in Section 1.1.

    "UCC" means the Uniform Commercial Code, as in effect from time to time, of
the State of California or of any other state the laws of which are required as
a result thereof to be applied in connection with the issues of perfection,
continuation, or enforcement of security interests; provided, that to the extent
that the UCC is used to define any term herein or in any other documents and
such term is defined differently in different Articles or Divisions of the UCC,
the definition of such term contained in Article or Division 9 shall govern.

    "Unfunded Pension Liability" means the excess of a Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan's assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to Section 412 of the Code for the applicable plan
year.

    "Unrestricted Subsidiary" means any Subsidiary of Borrower other than a
Restricted Subsidiary.

    "Unused Letter of Credit Subfacility" means an amount equal to
(a) $25,000,000 minus (b) the sum of (i) the aggregate undrawn amount of all
outstanding Letters of Credit and International Letters of Credit plus, without
duplication, (ii) the aggregate unpaid reimbursement obligations with respect to
all Letters of Credit and International Letters of Credit.

    "Unused Line Fee" has the meaning specified in Section 2.5.

    "Warranty/Technical Support Reserve" means the reserve that the Agent may
from time to time establish (in its sole discretion after the occurrence of a
Default or an Event of Default) for the potential offset against the Borrower's
Accounts arising from obligations the Borrower may have to an Account Debtor for
warranty and technical support services.

    2.  Accounting Terms.  Any accounting term used in the Agreement shall have,
unless otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations in the Agreement shall be
computed, unless otherwise specifically provided therein, in accordance with
GAAP as consistently applied and using the same method for inventory valuation
as used in the preparation of the Financial Statements.

    3.  Interpretive Provisions.  

    (a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

    (b) The words "hereof," "herein," "hereunder" and similar words refer to the
Agreement as a whole and not to any particular provision of the Agreement; and
Subsection, Section, Schedule and Exhibit references are to the Agreement unless
otherwise specified.

(c) (i) The term "documents" includes any and all instruments, documents,
agreements, certificates, indentures, notices and other writings, however
evidenced.

    (ii) The term "including" is not limiting and means "including without
limitation."

    (iii) In the computation of periods of time from a specified date to a later
specified date, the word "from" means "from and including," the words "to" and
"until" each mean "to but excluding" and the word "through" means "to and
including."

    (iv) The word "or" is not exclusive.

    (d) Unless otherwise expressly provided herein, (i) references to agreements
(including the Agreement) and other contractual instruments shall be deemed to
include all subsequent

EXHIBIT A–20

--------------------------------------------------------------------------------

amendments and other modifications thereto, but only to the extent such
amendments and other modifications are not prohibited by the terms of any Loan
Document, and (ii) references to any statute or regulation are to be construed
as including all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting the statute or regulation.

    (e) The captions and headings of the Agreement and other Loan Documents are
for convenience of reference only and shall not affect the interpretation of the
Agreement.

    (f)  The Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

    (g) For purposes of Section 9.1, a breach of a financial covenant contained
in Section 7.25 shall be deemed to have occurred as of any date of determination
thereof by the Agent or as of the last day of any specified measuring period,
regardless of when the Financial Statements or other certificates reflecting
such breach are delivered to the Agent.

    (h) The Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Agent, the Borrower
and the other parties, and are the products of all parties. Accordingly, they
shall not be construed against the Lenders or the Agent merely because of the
Agent's or Lenders' involvement in their preparation.

EXHIBIT A–21

--------------------------------------------------------------------------------




EXHIBIT A-1

FORM OF REVOLVING LOAN NOTE


Exhibit A–1

--------------------------------------------------------------------------------


EXHIBIT A-2

FORM OF TERM LOAN NOTE


Exhibit A–2

--------------------------------------------------------------------------------




EXHIBIT B

FORM OF BORROWING BASE CERTIFICATE


EXHIBIT B

--------------------------------------------------------------------------------




EXHIBIT C

FINANCIAL STATEMENTS


EXHIBIT C

--------------------------------------------------------------------------------




EXHIBIT D

NOTICE OF BORROWING


Date:            , 200 

To:   Bank of America, N.A. as Agent for the Lenders who are parties to the
Credit Agreement dated as of November 28, 2001 (as extended, renewed, amended or
restated from time to time, the "Credit Agreement") among 3Com Corporation,
certain Lenders which are signatories thereto and Bank of America, N.A., as
Agent

Ladies and Gentlemen:

    The undersigned, 3Com Corporation (the "Borrower"), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably of the Borrowing specified below:

1.The Business Day of the proposed Borrowing is            , 200 .

2.The aggregate amount of the proposed Borrowing is $         .

3.The Borrowing is to be comprised of $         of Base Rate and $         of
LIBOR Rate Loans.

4.The duration of the Interest Period for the LIBOR Rate Loans, if any, included
in the Borrowing shall be      months.

    The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the date of the proposed Borrowing, before
and after giving effect thereto and to the application of the proceeds
therefrom:

    (a) The representations and warranties of the Borrower contained in the
Credit Agreement are true and correct as though made on and as of such date;

    (b) No Default or Event of Default has occurred and is continuing, or would
result from such proposed Borrowing; and

    (c) The proposed Borrowing will not cause the Aggregate Revolver
Outstandings to exceed (a) the lesser of (i) the Borrowing Base or (ii) the
Maximum Revolver Amount, less (b) Reserves.

    [NAME OF BORROWER]
 
 
By:
 


--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------

EXHIBIT D–1

--------------------------------------------------------------------------------




EXHIBIT E

NOTICE OF CONTINUATION/CONVERSION


Date:            , 200 

To:   Bank of America, N.A. as Agent for the Lenders to the Credit Agreement
dated as of November 28, 2001 (as extended, renewed, amended or restated from
time to time, the "Credit Agreement") among 3Com Corporation, certain Lenders
which are signatories thereto and Bank of America, N.A., as Agent

Ladies and Gentlemen:

    The undersigned, 3Com Corporation (the "Borrower"), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably of the [conversion] [continuation] of the
Loans specified herein, that:

1.The Continuation/Conversion Date is      , 200 .

2.The aggregate amount of the Loans to be [converted] [continued] is $         .

3.The Loans are to be [converted into] [continued as] [LIBOR Rate] [Base Rate]
Loans.

4.The duration of the Interest Period for the LIBOR Rate Loans included in the
[conversion] [continuation] shall be      months.

    The undersigned hereby certifies that the following statements are true on
the date hereof, and will be true on the proposed Continuation/Conversion Date,
before and after giving effect thereto and to the application of the proceeds
therefrom:

    (a) The representations and warranties of the Borrower contained in the
Credit Agreement are true and correct as though made on and as of such date;

    (b) Default or Event of Default has occurred and is continuing, or would
result from such proposed [conversion][continuation]; and

    (c) The proposed conversion-continuation will not cause the Aggregate
Revolver Outstandings to exceed (a) the lesser of (i) the Borrowing Base or
(ii) the Maximum Revolver Amount, less (b) Reserves.

    [NAME OF BORROWER]
 
 
By:
 


--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------

EXHIBIT E–1

--------------------------------------------------------------------------------




EXHIBIT F


[FORM OF] ASSIGNMENT AND ACCEPTANCE AGREEMENT

    This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this "Assignment and Acceptance")
dated as of            , 200      is made between            (the "Assignor")
and            (the "Assignee").


RECITALS


    WHEREAS, the Assignor is party to that certain Credit Agreement dated as of
November 28, 2001 (as amended, amended and restated, modified, supplemented or
renewed, the "Credit Agreement") among 3COM Corporation, a Delaware corporation
(the "Borrower"), the several financial institutions from time to time party
thereto (including the Assignor, the "Lenders"), and Bank of America, N. A., as
agent for the Lenders (the "Agent"). Any terms defined in the Credit Agreement
and not defined in this Assignment and Acceptance are used herein as defined in
the Credit Agreement;

    WHEREAS, as provided under the Credit Agreement, the Assignor has committed
to making Loans (the "Committed Loans") to the Borrower in an aggregate amount
not to exceed $            (the "Commitment");

    WHEREAS, the Assignor has made Committed Loans in the aggregate principal
amount of $            to the Borrower

    WHEREAS, [the Assignor has acquired a participation in its pro rata share of
the Lenders' liabilities under Letters of Credit in an aggregate principal
amount of $            (the "L/C Obligations")] [no Letters of Credit are
outstanding under the Credit Agreement]; and

    WHEREAS, the Assignor wishes to assign to the Assignee [part of the] [all]
rights and obligations of the Assignor under the Credit Agreement in respect of
its Commitment, together with a corresponding portion of each of its outstanding
Committed Loans and L/C Obligations, in an amount equal to $            (the
"Assigned Amount") on the terms and subject to the conditions set forth herein
and the Assignee wishes to accept assignment of such rights and to assume such
obligations from the Assignor on such terms and subject to such conditions;

    NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

    1.  Assignment and Acceptance.  

    (a) Subject to the terms and conditions of this Assignment and Acceptance,
(i) the Assignor hereby sells, transfers and assigns to the Assignee, and
(ii) the Assignee hereby purchases, assumes and undertakes from the Assignor,
without recourse and without representation or warranty (except as provided in
this Assignment and Acceptance)   % (the "Assignee's Percentage Share") of
(A) the Commitment, the Committed Loans and the L/C Obligations of the Assignor
and (B) all related rights, benefits, obligations, liabilities and indemnities
of the Assignor under and in connection with the Credit Agreement and the Loan
Documents.

    (b) With effect on and after the Effective Date (as defined in Section 5
hereof), the Assignee shall be a party to the Credit Agreement and succeed to
all of the rights and be obligated to perform all of the obligations of a Lender
under the Credit Agreement, including the requirements concerning
confidentiality and the payment of indemnification, with a Commitment in an
amount equal to the Assigned Amount. The Assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender. It is the
intent of the parties hereto that the Commitment of the Assignor shall, as of
the Effective Date, be reduced by an amount equal to the Assigned Amount

EXHIBIT F–1

--------------------------------------------------------------------------------

and the Assignor shall relinquish its rights and be released from its
obligations under the Credit Agreement to the extent such obligations have been
assumed by the Assignee; provided, however, the Assignor shall not relinquish
its rights under Sections  and  of the Credit Agreement to the extent such
rights relate to the time prior to the Effective Date.

    (c) After giving effect to the assignment and assumption set forth herein,
on the Effective Date the Assignee's Commitment will be $            .

    (d) After giving effect to the assignment and assumption set forth herein,
on the Effective Date the Assignor's Commitment will be $            .

    2.  Payments.  

    (a) As consideration for the sale, assignment and transfer contemplated in
Section 1 hereof, the Assignee shall pay to the Assignor on the Effective Date
in immediately available funds an amount equal to $            , representing
the Assignee's Pro Rata Share of the principal amount of all Committed Loans.

    (b) The Assignee further agrees to pay to the Agent a processing fee in the
amount specified in Section 11.2(a) of the Credit Agreement.

    3.  Reallocation of Payments.  

    Any interest, fees and other payments accrued to the Effective Date with
respect to the Commitment, and Committed Loans and L/C Obligations shall be for
the account of the Assignor. Any interest, fees and other payments accrued on
and after the Effective Date with respect to the Assigned Amount shall be for
the account of the Assignee. Each of the Assignor and the Assignee agrees that
it will hold in trust for the other party any interest, fees and other amounts
which it may receive to which the other party is entitled pursuant to the
preceding sentence and pay to the other party any such amounts which it may
receive promptly upon receipt.

    4.  Independent Credit Decision.  

    The Assignee (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements of the Borrower, and such other documents and
information as it has deemed appropriate to make its own credit and legal
analysis and decision to enter into this Assignment and Acceptance; and
(b) agrees that it will, independently and without reliance upon the Assignor,
the Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit and legal
decisions in taking or not taking action under the Credit Agreement.

    5.  Effective Date; Notices.  

    (a) As between the Assignor and the Assignee, the effective date for this
Assignment and Acceptance shall be            , 200      (the "Effective Date");
provided that the following conditions precedent have been satisfied on or
before the Effective Date:

    (i)  this Assignment and Acceptance shall be executed and delivered by the
Assignor and the Assignee;

    [(ii) the consent of the Agent required for an effective assignment of the
Assigned Amount by the Assignor to the Assignee shall have been duly obtained
and shall be in full force and effect as of the Effective Date;]

    (iii) the Assignee shall pay to the Assignor all amounts due to the Assignor
under this Assignment and Acceptance;

EXHIBIT F–2

--------------------------------------------------------------------------------

    [(iv) the Assignee shall have complied with Section 11.2 of the Credit
Agreement (if applicable);]

    (v) the processing fee referred to in Section 2(b) hereof and in
Section 11.2(a) of the Credit Agreement shall have been paid to the Agent; and

    (b) Promptly following the execution of this Assignment and Acceptance, the
Assignor shall deliver to the Borrower and the Agent for acknowledgment by the
Agent, a Notice of Assignment in the form attached hereto as Schedule 1.

    6.  [Agent. [INCLUDE ONLY IF ASSIGNOR IS AGENT]  

    (a) The Assignee hereby appoints and authorizes the Assignor to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to the Agent by the Lenders pursuant to the terms of
the Credit Agreement.

    (b) The Assignee shall assume no duties or obligations held by the Assignor
in its capacity as Agent under the Credit Agreement.]

    7.  Withholding Tax.  

    The Assignee (a) represents and warrants to the Lender, the Agent and the
Borrower that under applicable law and treaties no tax will be required to be
withheld by the Lender with respect to any payments to be made to the Assignee
hereunder, (b) agrees to furnish (if it is organized under the laws of any
jurisdiction other than the United States or any State thereof) to the Agent and
the Borrower prior to the time that the Agent or Borrower is required to make
any payment of principal, interest or fees hereunder, duplicate executed
originals of either U.S. Internal Revenue Service Form W-8ECI or U.S. Internal
Revenue Service Form W-8BEN (wherein the Assignee claims entitlement to the
benefits of a tax treaty that provides for a complete exemption from U.S.
federal income withholding tax on all payments hereunder) and agrees to provide
new Forms W-8ECI or W-8BEN upon the expiration of any previously delivered form
or comparable statements in accordance with applicable U.S. law and regulations
and amendments thereto, duly executed and completed by the Assignee, and
(c) agrees to comply with all applicable U.S. laws and regulations with regard
to such withholding tax exemption.

    8.  Representations and Warranties.  

    (a) The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any Lien or other adverse claim; (ii) it is duly
organized and existing and it has the full power and authority to take, and has
taken, all action necessary to execute and deliver this Assignment and
Acceptance and any other documents required or permitted to be executed or
delivered by it in connection with this Assignment and Acceptance and to fulfill
its obligations hereunder; (iii) no notices to, or consents, authorizations or
approvals of, any Person are required (other than any already given or obtained)
for its due execution, delivery and performance of this Assignment and
Acceptance, and apart from any agreements or undertakings or filings required by
the Credit Agreement, no further action by, or notice to, or filing with, any
Person is required of it for such execution, delivery or performance; and
(iv) this Assignment and Acceptance has been duly executed and delivered by it
and constitutes the legal, valid and binding obligation of the Assignor,
enforceable against the Assignor in accordance with the terms hereof, subject,
as to enforcement, to bankruptcy, insolvency, moratorium, reorganization and
other laws of general application relating to or affecting creditors' rights and
to general equitable principles.

    (b) The Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document furnished pursuant thereto. The

EXHIBIT F–3

--------------------------------------------------------------------------------

Assignor makes no representation or warranty in connection with, and assumes no
responsibility with respect to, the solvency, financial condition or statements
of the Borrower, or the performance or observance by the Borrower, of any of its
respective obligations under the Credit Agreement or any other instrument or
document furnished in connection therewith.

    (c) The Assignee represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Assignment and Acceptance and any other
documents required or permitted to be executed or delivered by it in connection
with this Assignment and Acceptance, and to fulfill its obligations hereunder;
(ii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution,
delivery and performance of this Assignment and Acceptance; and apart from any
agreements or undertakings or filings required by the Credit Agreement, no
further action by, or notice to, or filing with, any Person is required of it
for such execution, delivery or performance; (iii) this Assignment and
Acceptance has been duly executed and delivered by it and constitutes the legal,
valid and binding obligation of the Assignee, enforceable against the Assignee
in accordance with the terms hereof, subject, as to enforcement, to bankruptcy,
insolvency, moratorium, reorganization and other laws of general application
relating to or affecting creditors' rights and to general equitable principles;
[and (iv) it is an Eligible Assignee.]

    9.  Further Assurances.  

    The Assignor and the Assignee each hereby agree to execute and deliver such
other instruments, and take such other action, as either party may reasonably
request in connection with the transactions contemplated by this Assignment and
Acceptance, including the delivery of any notices or other documents or
instruments to the Borrower or the Agent, which may be required in connection
with the assignment and assumption contemplated hereby.

    10.  Miscellaneous.  

    (a) Any amendment or waiver of any provision of this Assignment and
Acceptance shall be in writing and signed by the parties hereto. No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof and any waiver of any breach of the
provisions of this Assignment and Acceptance shall be without prejudice to any
rights with respect to any other or further breach thereof.

    (b) All payments made hereunder shall be made without any set-off or
counterclaim.

    (c) The Assignor and the Assignee shall each pay its own costs and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Acceptance.

    (d) This Assignment and Acceptance may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

    (e) THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF             [Note: confirm choice of
law] . The Assignor and the Assignee each irrevocably submits to the
non-exclusive jurisdiction of any State or Federal court sitting in [      ]
over any suit, action or proceeding arising out of or relating to this
Assignment and Acceptance and irrevocably agrees that all claims in respect of
such action or proceeding may be heard and determined in such [      ] State or
Federal court. Each party to this Assignment and Acceptance hereby irrevocably
waives, to the fullest extent it may effectively do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding.

EXHIBIT F–4

--------------------------------------------------------------------------------

    (f)  THE ASSIGNOR AND THE ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS ASSIGNMENT AND ACCEPTANCE, THE CREDIT AGREEMENT, ANY RELATED DOCUMENTS AND
AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR STATEMENTS (WHETHER
ORAL OR WRITTEN).

    NOTE: ASSIGNMENTS HEREUNDER MAY ONLY BE EFFECTED IN CONJUNCTION WITH A
PROPORTIONAL ASSIGNMENT OF ASSIGNOR'S INTERNATIONAL LOANS AND INTERNATIONAL
COMMITMENTS AS SET FORTH IN SECTION 11.2(g) OF THE CREDIT AGREEMENT.

    IN WITNESS WHEREOF, the Assignor and the Assignee have caused this
Assignment and Acceptance to be executed and delivered by their duly authorized
officers as of the date first above written.

    [ASSIGNOR]
 
 
By:
 


--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------

    Address:  

--------------------------------------------------------------------------------


 
 
[ASSIGNEE]
 
 
By:
 


--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------

    Address:  

--------------------------------------------------------------------------------

EXHIBIT F–5

--------------------------------------------------------------------------------




SCHEDULE 1
to
ASSIGNMENT AND ACCEPTANCE

NOTICE OF ASSIGNMENT AND ACCEPTANCE


                , 200 

Bank of America, N.A
55 South Lake Avenue, Suite 900
Pasadena, California 91101
Attn: _____________________

Re: [Name and Address of Borrower]

Ladies and Gentlemen:

    We refer to the Credit Agreement dated as of November 28, 2001 (as amended,
amended and restated, modified, supplemented or renewed from time to time the
"Credit Agreement") among 3COM Corporation (the "Borrower"), the Lenders
referred to therein and Bank of America, N. A., as agent for the Lenders (the
"Agent"). Terms defined in the Credit Agreement are used herein as therein
defined.

    1.  We hereby give you notice of, and request your consent to, the
assignment by            (the "Assignor") to             (the "Assignee")
of      % of the right, title and interest of the Assignor in and to the Credit
Agreement (including the right, title and interest of the Assignor in and to the
Commitments of the Assignor, all outstanding Loans made by the Assignor and the
Assignor's participation in the Letters of Credit pursuant to the Assignment and
Acceptance Agreement attached hereto (the "Assignment and Acceptance"). We
understand and agree that the Assignor's Commitment, as of       , 200 , is
$         , the aggregate amount of its outstanding Loans is $            , and
its participation in L/C Obligations is $            .

    2.  The Assignee agrees that, upon receiving the consent of the Agent and,
if applicable, the Borrower to such assignment, the Assignee will be bound by
the terms of the Credit Agreement as fully and to the same extent as if the
Assignee were the Lender originally holding such interest in the Credit
Agreement.

    3.  The following administrative details apply to the Assignee:

    (A) Notice Address:        
 
 
 
Assignee name:
 


--------------------------------------------------------------------------------


 
        Address:  

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

          Attention:  

--------------------------------------------------------------------------------

          Telephone: (     )

--------------------------------------------------------------------------------

          Telecopier: (     )

--------------------------------------------------------------------------------

          Telex (Answerback ):

--------------------------------------------------------------------------------

   
 
 
(B)
Payment Instructions:
 
 
 
 
 
 
 
Account No.:
 


--------------------------------------------------------------------------------


 
        At:  

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

             

--------------------------------------------------------------------------------

          Reference:  

--------------------------------------------------------------------------------

          Attention:  

--------------------------------------------------------------------------------

   

    4.  You are entitled to rely upon the representations, warranties and
covenants of each of the Assignor and Assignee contained in the Assignment and
Acceptance.

SCHEDULE 1–1

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Notice of
Assignment and Acceptance to be executed by their respective duly authorized
officials, officers or agents as of the date first above mentioned.

    Very truly yours,
 
 
[NAME OF ASSIGNOR]
 
 
By:
 


--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------


 
 
[NAME OF ASSIGNEE]
 
 
By:
 


--------------------------------------------------------------------------------

    Title:  

--------------------------------------------------------------------------------


ACKNOWLEDGED AND ASSIGNMENT
CONSENTED TO:
 
 
Bank of America, N. A.,
as Agent
 
 
By:
 


--------------------------------------------------------------------------------


 
  Title:  

--------------------------------------------------------------------------------

   

SCHEDULE 1–2

--------------------------------------------------------------------------------




SCHEDULE 1.2

LENDERS' COMMITMENTS


Lender


--------------------------------------------------------------------------------

  Revolving Loan
Commitment

--------------------------------------------------------------------------------

  Term Loan
Commitment

--------------------------------------------------------------------------------

  Pro Rata Share

--------------------------------------------------------------------------------

Bank of America, N.A.   $25,000,000   $21,428,571.43   23.81%
Foothill Capital Corporation
 
$25,000,000
 
$21,428,571.43
 
23.81%
Congress Financial Corporation (Western)
 
$15,000,000
 
$12,857,142.86
 
14.29%
The CIT Group/Business Credit, Inc.
 
$15,000,000
 
$12,857,142.86
 
14.29%
General Electric Capital Corporation
 
$12,500,000
 
$10,714,285.71
 
11.90%
PNC Bank, National Association
 
$12,500,000
 
$10,714,285.71
 
11.90%

SCHEDULE 1.2

--------------------------------------------------------------------------------




SCHEDULE 3.4(B)

MINIMUM PRICE OF REAL ESTATE SALES


REAL PROPERTY ADDRESS


--------------------------------------------------------------------------------

  MINIMUM PRICE (U.S. $)


--------------------------------------------------------------------------------

5400 Bayfront Plaza
Santa Clara, California   $65,125,000.00
5450 Great America Parkway
Santa Clara, California
 
$22,400,000.00
5303, 5353 & 5403 Betsy Ross Drive
Santa Clara, California
 
$9,300,000.00
3800 Golf Road
Rolling Meadows, Illinois
 
$17,250,000.00
1800 Central Road
Mount Prospect, Illinois
 
$7,450,000.00

SCHEDULE 3.4 (B)

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.14



TABLE OF CONTENTS
ANNEXES, EXHIBITS AND SCHEDULES
CREDIT AGREEMENT
W I T N E S S E T H
ARTICLE 1 LOANS AND LETTERS OF CREDIT
ARTICLE 2 INTEREST AND FEES
ARTICLE 3 PAYMENTS AND PREPAYMENTS
ARTICLE 4 TAXES, YIELD PROTECTION AND ILLEGALITY
ARTICLE 5 BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES
ARTICLE 6 GENERAL WARRANTIES AND REPRESENTATIONS
ARTICLE 7 AFFIRMATIVE AND NEGATIVE COVENANTS
ARTICLE 8 CONDITIONS OF LENDING
ARTICLE 9 DEFAULT; REMEDIES
ARTICLE 10 TERM AND TERMINATION
ARTICLE 11 AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS
ARTICLE 12 THE AGENT
ARTICLE 13 MISCELLANEOUS
ANNEX A to Credit Agreement Definitions
EXHIBIT A-1 FORM OF REVOLVING LOAN NOTE
EXHIBIT A-2 FORM OF TERM LOAN NOTE
EXHIBIT B FORM OF BORROWING BASE CERTIFICATE
EXHIBIT C FINANCIAL STATEMENTS
EXHIBIT D NOTICE OF BORROWING
EXHIBIT E NOTICE OF CONTINUATION/CONVERSION
EXHIBIT F
RECITALS
SCHEDULE 1 to ASSIGNMENT AND ACCEPTANCE NOTICE OF ASSIGNMENT AND ACCEPTANCE
SCHEDULE 1.2 LENDERS' COMMITMENTS
SCHEDULE 3.4(B) MINIMUM PRICE OF REAL ESTATE SALES
